Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 17, 2013

among

TECO ENERGY, INC.,

TECO FINANCE, INC.,

THE LENDERS AND LC ISSUING BANKS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agents

SUNTRUST BANK, THE BANK OF NEW YORK MELLON, UNION BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

ROYAL BANK OF CANADA

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1    

1.1

 

Definitions

     1    

1.2

 

Rules of Interpretation

     16  

ARTICLE II THE FACILITY

     16    

2.1

 

The Facility

     16      

2.1.1

 

Revolving Credit Loans

     16      

2.1.2

 

Interest Provisions Applicable to all Loans

     17      

2.1.3

 

Conversion of Loans

     19      

2.1.4

 

Loan Principal Payment

     19      

2.1.5

 

Promissory Notes

     20      

2.1.6

 

Optional Prepayments

     20    

2.2

 

Letter of Credit Facility

     20      

2.2.1

 

Issuance of the Letter of Credit

     20      

2.2.2

 

Availability; Expiration Date of Letters of Credit

     21      

2.2.3

 

Notice of LC Activity

     21      

2.2.4

 

Reimbursement

     21      

2.2.5

 

Reimbursement Obligation Absolute

     22      

2.2.6

 

Reduction and Reinstatement of Stated Amount

     23      

2.2.7

 

Lender Participation

     23      

2.2.8

 

Commercial Practices

     23      

2.2.9

 

Liability of LC Issuing Banks

     24      

2.2.10

 

Cash Collateral

     24    

2.3

 

Total Commitment and Fees

     25      

2.3.1

 

Total Commitment

     25      

2.3.2

 

Reductions and Cancellations

     25      

2.3.3

 

Increase of Total Commitment

     25      

2.3.4

 

Extension of Maturity Date

     27    

2.4

 

Fees

       28      

2.4.1

 

Facility Fee

     28      

2.4.2

 

Letter of Credit Fees

     28      

2.4.3

 

Calculation of Fees

     28    

2.5

 

Other Payment Terms

     29      

2.5.1

 

Place and Manner

     29      

2.5.2

 

Date

     29      

2.5.3

 

Late Payments

     29      

2.5.4

 

Net of Taxes, Etc.

     29      

2.5.5

 

Application of Payments

     31      

2.5.6

 

Failure to Pay Administrative Agent

     31      

2.5.7

 

Withholding Exemption Certificates

     31      

2.5.8

 

Certain Deductions by Administrative Agent

     32    

2.6

 

Pro Rata Treatment

     32  

 

-ii-



--------------------------------------------------------------------------------

   

2.6.1

 

Borrowings, Payments, Etc.

     32      

2.6.2

 

Sharing of Payments, Etc.

     32    

2.7

 

Change of Circumstances

     33      

2.7.1

 

Inability to Determine Rates

     33      

2.7.2

 

Illegality

     33      

2.7.3

 

Increased Costs

     33      

2.7.4

 

Capital Requirements

     34      

2.7.5

 

Delay in Request

     34    

2.8

 

Funding Losses

     35    

2.9

 

Alternate Office, Minimization of Costs

     35      

2.9.1

 

Minimization of Costs

     35      

2.9.2

 

Replacement Rights

     35      

2.9.3

 

Alternate Office

     36    

2.10

 

Swingline Loans

     36      

2.10.1

 

Agreement to Make Swingline Loans

     36      

2.10.2

 

Notice of Swingline Loans by Borrower

     36      

2.10.3

 

Refinancing of Swingline Loans

     37      

2.10.4

 

Repayment of Participations

     38      

2.10.5

 

Interest for Account of Swingline Lenders

     38    

2.11

 

Defaulting Lenders

     38  

ARTICLE III CONDITIONS PRECEDENT

     40    

3.1

 

Conditions Precedent to Effectiveness

     40      

3.1.1

 

Credit Facility Documents

     40      

3.1.2

 

Resolutions

     40      

3.1.3

 

Incumbency

     41      

3.1.4

 

Legal Opinions

     41      

3.1.5

 

Financial Statements

     41      

3.1.6

 

Accuracy of Representations and Warranties; No Defaults

     41      

3.1.7

 

Certificate of Obligors

     41      

3.1.8

 

Payment of Fees

     41      

3.1.9

 

Repayment of Amounts under Existing Credit Agreement

     41    

3.2

 

Conditions Precedent to Each Extension of Credit

     42      

3.2.1

 

Accuracy of Representations and Warranties

     42      

3.2.2

 

No Defaults

     42      

3.2.3

 

Notice of Borrowing

     42      

3.2.4

 

No Default under Certain Other Indebtedness

     42  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     42    

4.1

 

Corporate Existence and Business

     42    

4.2

 

Power and Authorization; Enforceable Obligations

     43    

4.3

 

No Legal Bar

     43    

4.4

 

No Proceeding, Litigation or Investigation

     43    

4.5

 

Governmental Approvals

     43    

4.6

 

Financial Statements

     43    

4.7

 

True and Complete Disclosure

     44  

 

-iii-



--------------------------------------------------------------------------------

 

4.8

 

Investment Company Act

     44    

4.9

 

Compliance with Law

     44    

4.10

 

ERISA

     44    

4.11

 

Taxes

     44    

4.12

 

Use of Credit

     45    

4.13

 

Properties

     45    

4.14

 

Environmental Matters

     45    

4.15

 

FCPA; OFAC; Anti-Money Laundering

     45      

4.15.1

 

No Unlawful Contributions or Other Payments

     45      

4.15.2

 

OFAC

     45      

4.15.3

 

No Conflict with Money Laundering Laws

     46  

ARTICLE V COVENANTS OF OBLIGORS

     46    

5.1

 

Existence

     46    

5.2

 

Consents

     46    

5.3

 

Prohibition of Certain Transfers

     46    

5.4

 

Payment and Performance of Material Obligations

     47    

5.5

 

Taxes

     47    

5.6

 

Maintenance of Property, Insurance

     48    

5.7

 

Compliance with Laws

     48    

5.8

 

No Change in Business

     48    

5.9

 

Financial Statements

     48    

5.10

 

Notices

     49    

5.11

 

Financial Covenant

     50    

5.12

 

Indemnification

     50    

5.13

 

Use of Proceeds

     52    

5.14

 

Transactions with Affiliates

     52  

ARTICLE VI EVENTS OF DEFAULT; REMEDIES

     52    

6.1

 

Events of Default

     52      

6.1.1

 

Payments

     52      

6.1.2

 

Debt Cross- Default

     52      

6.1.3

 

Bankruptcy; Insolvency

     52      

6.1.4

 

Misstatements

     52      

6.1.5

 

Breach of Terms of Agreement

     52      

6.1.6

 

Judgments

     53      

6.1.7

 

Change in Control

     53      

6.1.8

 

ERISA Violations

     53      

6.1.9

 

Environmental Matters

     53      

6.1.10

 

Lack of Validity, Etc.

     54    

6.2

 

Remedies

     54      

6.2.1

 

No Further Loans

     54      

6.2.2

 

Cure by Administrative Agent

     54      

6.2.3

 

Acceleration

     54      

6.2.4

 

Cash Collateralization of Letters of Credit

     55  

 

-iv-



--------------------------------------------------------------------------------

ARTICLE VII ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

     55    

7.1

 

Appointment, Powers and Immunities

     55    

7.2

 

Reliance

     56    

7.3

 

Non-Reliance

     56    

7.4

 

Defaults

     56    

7.5

 

Indemnification

     56    

7.6

 

Successor Administrative Agent

     57    

7.7

 

Authorization

     57    

7.8

 

Administrative Agent’s Other Roles; Other Agents

     57    

7.9

 

Amendments; Waivers

     58    

7.10

 

Withholding Tax

     58    

7.11

 

General Provisions as to Payments

     59    

7.12

 

Participations

     59    

7.13

 

Transfer of Commitments

     60      

7.13.1

 

Assignments

     60      

7.13.2

 

Register

     62      

7.13.3

 

No Assignments to Certain Persons

     62      

7.13.4

 

Assignability as to Collateral

     62  

ARTICLE VIII MISCELLANEOUS

     63    

8.1

 

Addresses

     63    

8.2

 

Additional Security; Right to Set-Off

     65    

8.3

 

Delay and Waiver

     65    

8.4

 

Costs, Expenses and Attorneys’ Fees

     66    

8.5

 

Entire Agreement

     66    

8.6

 

Governing Law

     66    

8.7

 

Severability

     66    

8.8

 

Headings

     67    

8.9

 

Accounting Terms

     67    

8.10

 

No Partnership, Etc.

     67    

8.11

 

Limitation on Liability

     67    

8.12

 

Waiver of Jury Trial

     67    

8.13

 

Consent to Jurisdiction

     68    

8.14

 

Knowledge and Attribution

     68    

8.15

 

Successors and Assigns

     68    

8.16

 

Counterparts

     68    

8.17

 

USA PATRIOT Act

     68    

8.18

 

Payments Set Aside

     69    

8.19

 

No Advisory or Fiduciary Responsibility

     69  

ARTICLE IX GUARANTEE

     70    

9.1

 

The Guarantee

     70    

9.2

 

Obligations Unconditional

     70    

9.3

 

Reinstatement

     70    

9.4

 

Subrogation

     71  

 

-v-



--------------------------------------------------------------------------------

 

9.5

 

Remedies

     71    

9.6

 

Instrument for the Payment of Money

     71    

9.7

 

Continuing Guarantee

     71  

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1    Lenders and Commitments Schedule 2.2.1.2    Existing Letters of
Credit Schedule 5.3.3    Existing Liens

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Revolving
Note Exhibit C    Form of Swingline Note Exhibit D-1    Form of Notice of
Revolving Borrowing Exhibit D-2    Form of Notice of Conversion of Loan Type
Exhibit D-3    Form of Confirmation of Interest Period Selection Exhibit D-4   
Form of Notice of LC Activity Exhibit E    Form of Notice of Swingline Borrowing
Exhibit F    Form of Closing Certificate Exhibit G-1    Form of Opinion of
Assistant General Counsel to the Obligors Exhibit G-2    Form of Opinion of
Edwards Wildman Palmer LLP, counsel to the Obligors Exhibit G-3    Form of
Opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel to the Administrative
Agent

 

-vii-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 17, 2013 among: TECO ENERGY, INC.; TECO FINANCE, INC.; the LENDERS
party hereto; each LC ISSUING BANK party hereto; and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

RECITALS

Company, Borrower, certain of the Lenders and JPMorgan Chase Bank, N.A., as
administrative agent thereunder, are parties to the Third Amended and Restated
Credit Agreement dated as of October 25, 2011 (as amended and in effect
immediately prior to the effectiveness of this Agreement, the “Existing Credit
Agreement”).

Company and Borrower have requested certain amendments to the provisions of the
Existing Credit Agreement, including the extension of the availability of the
commitments thereunder, and the Lenders are willing to make such amendments on
the terms and conditions hereof, and, accordingly, the parties hereto agree to
amend and restate the Existing Credit Agreement as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

Except as otherwise expressly provided, capitalized terms used in this Agreement
and its exhibits shall have the following respective meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Company of the stock of New Mexico
Gas Intermediate, Inc. pursuant to a Stock Purchase Agreement dated as of
May 25, 2013, among the Company, New Mexico Gas Intermediate, Inc. and
Continental Energy Systems LLC.

“Additional Commitment Lender” has the meaning given in Section 2.3.4.

“Adjusted LIBO Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., acting in its capacity
as administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth in Section 8.1, or such other address or
account as Administrative Agent may from time to time notify to Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliates” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified, or who holds or beneficially
owns 25% or more of the Equity Interest in the Person specified or 25% or more
of any class of voting securities of the Person specified.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for the
offering of Dollar deposits for a one month Interest Period commencing on such
day plus 1.00%. For purposes of clause (c) of this definition, such LIBO Rate
for any day shall be determined by Administrative Agent based upon the rate
appearing on Reuters LIBOR01 Page and otherwise in accordance with the
definition of “Adjusted LIBO Rate”, except that (i) if a given day is a Banking
Day, such determination shall be made on such day (rather than two Banking Days
prior to the commencement of an Interest Period) or (ii) if a given day is not a
Banking Day, such rate for such day shall be the rate determined by
Administrative Agent pursuant to the preceding clause (i) for the most recent
Banking Day preceding such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such LIBO Rate, as the case may
be.

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the Facility Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBOR Spread” or “Facility Fee Rate”, as the case may be, based upon
the ratings by S&P and Moody’s, respectively, applicable on such date to the
Index Debt:

 

S&P/Moody’s

Ratings for

Index Debt:

   ABR
Spread     LIBOR
Spread     Facility Fee
Rate  

Category 1

 

A/A2 or higher

     0.00 %      0.775 %      0.10 % 

Category 2

 

A-/A3

     0.00 %      1.00 %      0.125 % 

Category 3

 

BBB+/Baa1

     0.075 %      1.075 %      0.175 % 

Category 4

 

BBB/Baa2

     0.275 %      1.275 %      0.225 % 

Category 5

 

BBB-/Baa3

     0.475 %      1.475 %      0.275 % 

Category 6

 

BB+/Ba1 or lower

     0.650 %      1.650 %      0.350 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be
determined by reference to the higher of the two ratings, provided that if one
of the two ratings is two or more Categories lower than the other rating, the
Applicable Rate shall be determined by reference to the Category next above that
of the lower of the two ratings; and (iii) if the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by Company to Administrative Agent pursuant to Section 5.10
or otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Company and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means entities listed as Joint Lead Arrangers and Joint Bookrunners
on the cover page of this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 7.13), and accepted by Administrative Agent, in the form of Exhibit A
or any other form approved by Administrative Agent.

“Assuming Lender” has the meaning given in Section 2.3.3.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Banking Day” means any day other than a Saturday, Sunday or other day on which
banks are or are authorized to be closed in New York, New York and, where such
term is used in any respect relating to a LIBOR Loan, which is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Bankruptcy Event” shall be deemed to occur, with respect to any Person, if that
Person shall institute a voluntary case seeking liquidation or reorganization
under a Bankruptcy Law, or shall consent to the institution of an involuntary
case thereunder against it; or such Person shall file a petition or consent or
shall otherwise institute any similar proceeding under any other applicable
Federal or state law, or shall consent thereto; or such Person shall apply for,
or by consent or acquiescence there shall be an appointment of, a receiver,
liquidator, sequestrator, trustee or other officer with similar powers for
itself or any substantial part of its assets; or such Person shall make a
general assignment for the benefit

 

3



--------------------------------------------------------------------------------

of its creditors; or such Person shall admit in writing its inability to pay its
debts generally as they become due; or if an involuntary case shall be commenced
seeking liquidation or reorganization of such Person under a Bankruptcy Law or
any similar proceedings shall be commenced against such Person under any other
applicable Federal or state law and (a) the petition commencing the involuntary
case is not timely controverted, (b) the petition commencing the involuntary
case is not dismissed within 60 days of its filing, (c) an interim trustee is
appointed to take possession of all or a substantial portion of the property,
and/or to operate all or any material part of the business of such Person and
such appointment is not vacated within 60 days, or (d) an order for relief shall
have been issued or entered therein; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee or other officer having similar powers, over such Person
or all or a substantial part of its property shall have been entered; or any
other similar relief shall be granted against such Person under any applicable
Federal or state law.

“Bankruptcy Law” means Title 11, United States Code, and any other state or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors, or any successor statute.

“Borrower” means TECO Finance, Inc., a Florida corporation.

“Borrowing” means (a) Revolving Loans of the same Type or (b) a Swingline Loan.

“Capitalization” means, as to Company, the sum of Total Debt and Consolidated
Shareholders Equity, in each case, as of the date of any determination thereof.

“Capitalized Lease Obligations” means, as to any Person, all rental obligations
as lessee which, under GAAP, are or will be required to be capitalized on the
books of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, any LC Issuing
Bank or any Swingline Lender (as applicable) and the Lenders, as collateral for
LC Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the relevant LC Issuing Bank
or Swingline Lender, as applicable, benefitting from such collateral agrees in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) Administrative Agent and
(b) the relevant LC Issuing Bank or Swingline Lender (as applicable) (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Change of Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority or (c) the compliance by any
Lender or any LC Issuing Bank (or, for purposes of Section 2.7.4, by any lending
office of such Lender or by such Lender’s or such LC Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change of Law”,
regardless of the date enacted, adopted or issued.

 

4



--------------------------------------------------------------------------------

“Citibank” means Citibank N.A.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, at any time with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.3.2 or Section 2.3.3, respectively, and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 7.13. The initial amount of each Lender’s Commitment is set forth on
Schedule 1, or in the Assignment and Assumption or other instrument entered into
pursuant to this Agreement by which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Increase” has the meaning given in Section 2.3.3.

“Commitment Increase Date” has the meaning given in Section 2.3.3.

“Company” means TECO Energy, Inc., a Florida corporation.

“Confirmation of Interest Period Selection” has the meaning given in
Section 2.1.2.4(b).

“Consolidated Shareholders Equity” means, as of the date of any determination,
the consolidated tangible net worth of Company and its subsidiaries, and
including (without duplication) amounts attributable to (a) junior subordinated
debentures that do not contain any scheduled principal payments or prepayments
or any mandatory redemptions or mandatory repurchases prior to the date at least
91 days after the latest applicable Maturity Date, (b) Hybrid Equity Securities
and (c) preferred stock to the extent excluded from Total Debt, minus the value
of minority interests in any of Company’s subsidiaries, and disregarding
unearned compensation associated with Company’s employee stock ownership plan or
other benefit plans, foreign currency translation adjustments and other
comprehensive income adjustments and amounts attributable to the non-cash
effects of pension and other post-retirement benefits, all determined in
accordance with GAAP.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness or lease obligation (each a “primary obligation”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (c) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be the
maximum probable liability in respect thereof (assuming such Person is required
to perform thereunder) as determined in good faith by Company in accordance with
GAAP.

“Credit Facility Documents” means, collectively, the Credit Agreement, any Notes
and the LC Documents.

“Default Rate” means (a) (i) with respect to principal of any LIBOR Loan, the
interest rate per annum applicable to such LIBOR Loan, plus 2%, (ii) with
respect to any ABR Loan or any

 

5



--------------------------------------------------------------------------------

Swingline Loan, the rate applicable to ABR Loans, plus 2% and (b) with respect
to interest, fees and any other amounts, the interest rate then applicable to
ABR Loans, plus 2%. Interest computed with reference to the Default Rate shall
be adjusted and calculated in the same manner as interest computed with
reference to the Alternate Base Rate or the Adjusted LIBO Rate (as applicable).

“Defaulting Lender” means any Lender that (a) has failed, within two Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to Administrative Agent, an LC
Issuing Bank, a Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified Borrower or Administrative Agent in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Banking Days after
request by Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Administrative Agent’s receipt of such
certification in form and substance satisfactory to it, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
(each a “bankruptcy event”), provided that a bankruptcy event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition of such
property (including, in the case of any Subsidiary of Company, pursuant to a
merger, consolidation or other combination of such Subsidiary with or into any
other Person), but does not include (a) the creation of any Lien, (b) any sale,
lease, sale and leaseback, assignment, conveyance, transfer or other disposition
of such property (i) between Company and its Subsidiaries, or between any
Subsidiaries or (ii) in the ordinary course of business and on ordinary business
terms, or (c) one or more transactions by Tampa Electric relating to the
securitization of its receivables.

“Dollar” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

“Drawing Date” has the meaning given in Section 2.2.4.

 

6



--------------------------------------------------------------------------------

“Drawing Payment” means any payment by an LC Issuing Bank honoring a drawing
under a Letter of Credit.

“Effective Date” means the date (which shall not be later than December 31,
2013) when each of the conditions precedent listed in Section 3.1 has been
satisfied (or waived in accordance with the terms of the Credit Agreement).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Company or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any warrants,
options or other rights to acquire such shares or interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means (a) a corporation which is a member of a controlled
group of corporations with Company within the meaning of Section 414(b) of the
Code, (b) a trade or business (including a sole proprietorship, partnership,
trust, estate or corporation) which is under common control with Company within
the meaning of Section 414(c) of the Code or Section 4001(b)(1) of ERISA, (c) a
member of an affiliated service group with Company within the meaning of
Section 414(m) of the Code, or (d) an entity treated as under common control
with Company by reason of Section 414(o) of the Code.

“ERISA Plan” means any employee benefit plan (a) maintained by Company or any
ERISA Affiliate, or to which any of them contributes or is obligated to
contribute, for its employees and (b) covered by Title IV of ERISA or to which
Section 412 of the Code applies.

“Event of Default” has the meaning given in Section 6.1.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
LC Issuing Bank, (a) income or franchise Taxes imposed on (or measured by) its
net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized, of which it is a resident or in which
it has an office or conducts business (other than a business which it is deemed
to conduct solely by reason of such Lender’s executing, delivering or performing
its obligations or receiving a payment under, or enforcing, this Agreement or
any other Credit Facility Document), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction of
which Borrower is organized, is a resident or in which it has an office or
conducts business (other than a business which it is deemed to conduct solely by
reason of such Lender’s executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Credit
Facility Document), (c) in the case of any Lender or any LC Issuing Bank (other
than an

 

7



--------------------------------------------------------------------------------

assignee pursuant to a request by Borrower under Section 2.9.2), any U.S.
Federal withholding Tax that (i) is in effect and would apply to amounts payable
to such Lender or such LC Issuing Bank at the time such Lender or such LC
Issuing Bank becomes a party to this Agreement or (ii) is attributable to such
Lender’s or such LC Issuing Bank’s failure or inability (other than as a result
of a Change of Law after the date such Lender or such LC Issuing Bank becomes a
party to this Agreement) to comply with Section 2.5.7 and (d) any Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals of this
Agreement.

“Existing Letter of Credit” has the meaning given in Section 2.2.1.2.

“Existing Maturity Date” has the meaning given in Section 2.3.4.

“Extension Date” has the meaning given in Section 2.3.4.

“Extension Request” has the meaning given in Section 2.3.4.

“Facility Fee” has the meaning given in Section 2.4.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Banking Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Banking Day, the average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the quotations for such day for such transactions received
by Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System (or any successor thereto).

“FERC” means the Federal Energy Regulatory Commission and its successors.

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, FERC, the Comptroller of the Currency or the Federal Reserve Board,
any central bank or any comparable authority) or any arbitrator with authority
to bind a party to the Credit Agreement at law.

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, treaty, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.

“Granting Lender” has the meaning given in Section 7.12.2.

 

8



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning given in Section 9.1.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Transactions” means transactions under any interest swap agreements,
caps, collars or other interest rate hedging mechanisms.

“Hybrid Equity Securities” means securities issued by Company or any Subsidiary
thereof that (a) are classified as possessing a minimum of (i) “intermediate
equity content” by S&P and (ii) “Basket C equity credit” by Moody’s and (b) do
not contain any scheduled principal payments or prepayments or any mandatory
redemptions or mandatory repurchases prior to the date that is at least 91 days
after the latest applicable Maturity Date.

“Inchoate Default” means any occurrence, circumstance or event, or any
combination thereof, which, with the lapse of time and/or the giving of notice,
would constitute an Event of Default.

“Increasing Lender” has the meaning given in Section 2.3.3.1.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (c) the face amount of all letters of credit
issued for the account of such Person (other than letters of credit issued to
secure a financial obligation of such Person to the extent such obligation is
not outstanding at the time) and all unreimbursed drafts drawn thereunder,
(d) all Indebtedness of another Person secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under any subscription or similar agreement, (g) the
discounted present value of all obligations of such Person (other than Tampa
Electric) payable under agreements for the payment of a specified purchase price
for the purchase and resale of power whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (h) any unfunded or underfunded obligation
subject to the minimum funding standards of Section 412 of the Code of such
Person to any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) maintained at any time, or contributed to, by such Person or any other
Person which is under common control (within the meaning of Section 414(b) or
(c) of the Code) with such Person, (i) all Contingent Obligations of such Person
and (j) all obligations of such Person in respect of Hedge Transactions;
provided, however, that Indebtedness shall specifically exclude accounts payable
arising in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under this Agreement or any other Credit Facility Document and (b) to
the extent not otherwise described in clause (a) above, Other Taxes.

“Indemnitees” has the meaning given in Section 5.12.1.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Company that is not guaranteed by any other Person or subject to any other
credit enhancement. If the Company no longer has a senior unsecured debt rating,
Index Debt means senior, unsecured, long-term indebtedness for borrowed money of
Borrower guaranteed by Company but not otherwise guaranteed by any other Person
or subject to any other credit enhancement.

 

9



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, as Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Banking Day, such Interest
Period shall be extended to the next succeeding Banking Day unless such next
succeeding Banking Day would fall in the next calendar month, in which case such
Interest Period shall end on the next preceding Banking Day, (ii) any monthly
Interest Period pertaining to a LIBOR Borrowing that commences on the last
Banking Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Banking Day of the last calendar month of such Interest Period and
(iii) no Interest Period for any LIBOR Loan may end after the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Application” means an application in such form as any LC Issuing Bank may
specify from time to time pursuant to which Borrower requests the issuance of a
Letter of Credit.

“LC Beneficiary” means the account beneficiary under a Letter of Credit, or any
assignee or transferee of such beneficiary with respect to the rights of such
beneficiary under such Letter of Credit.

“LC Documents” means, as to any Letter of Credit, each LC Application and any
other document, agreement and instrument entered into by the relevant LC Issuing
Bank and Borrower in favor of such LC Issuing Bank and relating to such Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate Stated Amounts of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all Drawing Payments made by the LC Issuing Banks that have not yet been
reimbursed by or on behalf of Borrower at such time. The LC Exposure of any
Lender at any time shall be its Proportionate Share of the total LC Exposure.

“LC Issuing Bank” means JPMCB and/or any other Lender acceptable to
Administrative Agent and Borrower that has agreed to issue Letters of Credit
hereunder. An LC Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such LC Issuing Bank, in which
case the term “LC Issuing Bank” shall include any such Affiliate with respect to
any Letter of Credit issued by such Affiliate.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
requirement under a Permit, and any Governmental Rule in each case applicable to
or binding upon such Person or any of its properties or to which such Person or
any of its property is subject.

“Lender” or “Lenders” means the Persons listed on Schedule 1 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or as an Assuming Lender pursuant to Section 2.3.3 or as an
Additional Commitment Lender pursuant to Section 2.3.4, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lenders.

“Lenders Letter of Credit Fee” has the meaning given in Section 2.4.2.3.

 

10



--------------------------------------------------------------------------------

“Lending Office” means, with respect to any Lender, the office designated as
such in such Lender’s Administrative Questionnaire or such other office of such
Lender as such Lender may specify from time to time to Administrative Agent and
Borrower.

“Letter of Credit” means a letter of credit issued by an LC Issuing Bank
pursuant to Section 2.2.1 in such form as may be accepted by such LC Issuing
Bank, and shall include the Existing Letters of Credit.

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
LIBOR Screen Rate as of approximately 11:00 a.m., London time, two Banking Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period provided that if the
LIBOR Screen Rate shall not be available for such Interest Period with respect
to such LIBOR Borrowing for any reason, then the applicable Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such LIBOR Borrowing.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBO Rate.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) for dollar deposits for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided that, if any LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, or easement or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Liquidation Costs” has the meaning given in Section 2.8.

“Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Company and its
Subsidiaries taken as a whole or (b) the legality, validity, binding effect or
enforceability of this Agreement or any of the other Credit Facility Documents,
the ability of any Obligor to perform its respective obligations under the
Credit Facility Documents to which it is a party or the rights or remedies of
Administrative Agent, the LC Issuing Banks and the Lenders hereunder or
thereunder.

“Maturity Date” means December 17, 2018 (or if such date is not a Banking Day,
the immediately preceding Banking Day), subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.3.4.

“Minimum Notice Period” means (a) at least three Banking Days before the date of
any Revolving Borrowing, continuation or conversion of a Revolving Loan
resulting in whole or in part in one or more LIBOR Loans and (b) before 12:00
noon on the Banking Day of any Revolving Borrowing or conversion of a Revolving
Loan resulting in whole or in part in one or more ABR Loans.

 

11



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 3(37) of ERISA).

“Non-Recourse Indebtedness” means Indebtedness which is not an obligation of,
and is otherwise without recourse to, the assets or revenues of Company or any
Subsidiary (other than the assets or revenues of (a) TWG or any of its
Subsidiaries or (b) TECO Properties or any of its Subsidiaries).

“Note” has the meaning given in Section 2.1.5.

“Notice of Conversion of Loan Type” has the meaning given in Section 2.1.3.

“Notice of LC Activity” has the meaning given in Section 2.2.3.

“Notice of Revolving Borrowing” has the meaning given in Section 2.1.1.2.

“Notice of Swingline Borrowing” has the meaning given in Section 2.10.2.

“Obligations” means, collectively, all obligations of the Obligors to
Administrative Agent, the Lenders, the Swingline Lenders and/or the LC Issuing
Banks arising under this Agreement and the other Credit Facility Documents
(including all reimbursement obligations in respect of Letters of Credit), in
each case whether fixed, contingent, now existing or hereafter arising, created,
assumed, incurred or acquired, and whether before or after the occurrence of any
Bankruptcy Event and including any obligation or liability in respect of any
breach of any representation or warranty and all post-petition interest and
funding losses, whether or not allowed as a claim in any proceeding arising in
connection with such an event.

“Obligors” mean Borrower and Company.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made under this Agreement or any other Credit Facility Document
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Facility Document.

“Participant” has the meaning given in Section 7.12.1.

“Participant Register” has the meaning given in Section 7.12.1.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

 

12



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens existing on any property or asset prior to the
acquisition thereof by any Significant Subsidiary or existing on any property or
assets of any Person that becomes a Significant Subsidiary after the date hereof
prior to the time such Person becomes a Significant Subsidiary, provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Significant Subsidiary, as the case may
be, and (ii) such Lien shall not apply to any other property or assets of the
Obligor or any Significant Subsidiary but the Significant Subsidiary may secure
additional obligations with a lien on assets subject to existing liens;(b) Liens
securing first mortgage bonds issued by any Significant Subsidiary the rates or
charges of which are regulated by FERC or any state governmental authority,
provided that the aggregate principal amount of such first mortgage bonds of any
such Significant Subsidiary do not exceed 66 2/3% of the net value of plant,
property and equipment of such Significant Subsidiary; and (c) Liens on the
equity interests issued by New Mexico Gas Company Inc. securing Indebtedness of
New Mexico Gas Intermediate Inc. in an aggregate outstanding amount not
exceeding $200,000,000.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, Governmental Authority, trust, trustee or any other
entity whether acting in an individual, fiduciary or other capacity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code which is not exempt under Section 408 of ERISA or
Section 4975(d) of the Code.

“Proportionate Share” means, with respect to each Lender at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment;
provided that in the case of Section 2.11 when a Defaulting Lender shall exist,
“Proportionate Share” shall mean the percentage of the Total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Proportionate
Shares shall be determined based upon the Commitments most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

“Reference Bank” means the three major banks in the London market selected by
the Administrative Agent in consultation with the Borrower.

“Reference Bank Rate” means the arithmetic means of the rates (rounded upwards
to four decimal places) supplied to the Administrative Agent at its request by
the Reference Banks as of approximately 11:00 am, London Time, two Banking Days
prior to the commencement of such Interest Period at which the Administrative
Agent could borrow funds in the London interbank market for the relevant period,
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Register” has the meaning given it in Section 7.13.2.

“Regulation D” means Regulation D of the Federal Reserve Board as in effect from
time to time.

“Reimbursement Obligation” means the obligation of Borrower to repay Drawing
Payments under a Letter of Credit as provided in Sections 2.2.4 and 2.2.5.

 

13



--------------------------------------------------------------------------------

“Reimbursement Payment” has the meaning given in Section 2.2.4.

“Required Lenders” means, at any time, Lenders holding in excess of 50% of the
Proportionate Shares.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, any vice president, treasurer, or secretary or any managing general
partner or manager or managing member of a limited liability company (or any of
the preceding with regard to such managing general partner, manager or managing
member).

“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.1.1.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans,
(b) such Lender’s LC Exposure and (c) such Lender’s Swingline Exposure, in each
case, at such time.

“Revolving Note” has the meaning given in Section 2.1.5.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” has the meaning given in Section 4.15.2(a).

“Significant Subsidiary” means (a) Tampa Electric and (b) any other Subsidiary
of Company, formed or acquired after the Effective Date the total assets (after
intercompany eliminations) of which exceed 10% of the total assets of Company
and its Subsidiaries (taken as a whole).

“SPC” has the meaning given in Section 7.12.2.

“Stated Amount” means, with respect to each Letter of Credit at any time, the
total amount available to be drawn thereunder at such time in accordance with
the terms of such Letter of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Federal Reserve Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary

 

14



--------------------------------------------------------------------------------

voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, or
(b) that is, as of such date, otherwise controlled, by the parent or one or more
Subsidiaries of the parent or by the parent and one or more Subsidiaries of the
parent. Unless otherwise specified, references herein to a “Subsidiary” refer to
a Subsidiary of Company.

“Swingline”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made by a Swingline
Lender to Borrower pursuant to Section 2.10.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Proportionate Share of the total Swingline Exposure at
such time.

“Swingline Lender” means each of JPMCB and Citibank, each in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan Maturity Date” means, with respect to any Swingline Loan made by
a Swingline Lender, the fourth Banking Day after the date on which such
Swingline Loan is made (but in no event later than the Maturity Date).

“Swingline Note” has the meaning given in Section 2.1.5.

“Swingline Sublimit” means $50,000,000.

“Syndication Agents” means entities listed as Syndication Agents on the cover
page of this Agreement.

“Tampa Electric” means Tampa Electric Company, a Florida corporation.

“Taxes” means any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto.

“TECO Properties” means TECO Properties, Inc., a Florida corporation.

“Total Commitment” has the meaning given in Section 2.3.1.

“Total Debt” means, without duplication, Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP
outstanding at the date of any determination thereof, without regard to the
effects of FASB ASC 805 and FASB ASC 825, but expressly excluding
(a) Non-Recourse Indebtedness of Company and its Subsidiaries, (b) junior
subordinated debentures issued by Company and its Subsidiaries that do not
contain any scheduled principal payments or prepayments or any mandatory
redemptions or mandatory repurchases prior to the date at least 91 days after
the latest applicable Maturity Date, (c) Hybrid Equity Securities and
(d) preferred stock of Company and its Subsidiaries in an amount not to exceed
10% of Company’s Capitalization on such date.

“TWG” means TECO Wholesale Generation, Inc., a Florida corporation.

“Type” means the type of a Revolving Loan, whether an ABR Loan or LIBOR Loan.

“Withholding Agent” has the meaning given in Section 2.5.4.4.

 

15



--------------------------------------------------------------------------------

1.2 Rules of Interpretation.

Except as otherwise expressly provided, the following rules of interpretation
set shall apply to this Agreement and the other Credit Facility Documents:
(a) the singular includes the plural and the plural includes the singular;
(b) “or” is not exclusive; (c) a reference to a Governmental Rule or Legal
Requirement includes any amendment or modification to such Governmental Rule or
Legal Requirement, and all regulations, rulings and other Governmental Rules or
Legal Requirement promulgated under such Governmental Rule; (d) a reference to a
Person includes its permitted successors and permitted assigns; (e) accounting
terms have the meanings assigned to them by GAAP, as applied by the accounting
entity to which they refer; (f) the words “include,” “includes” and “including”
are not limiting; (g) a reference in a document to an Article, Section, Exhibit,
Schedule, Annex, Appendix or Attachment is to the Article, Section, Exhibit,
Schedule, Annex, Appendix or Attachment of such document unless otherwise
indicated (and Exhibits, Schedules, Annexes, Appendices or Attachments to any
document shall be deemed incorporated by reference in such document);
(h) references to any document, instrument or agreement (i) shall include all
exhibits, schedules and other attachments thereto, (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time; (i) the words “hereof,” “herein” and “hereunder”
and words of similar import when used in any document shall refer to such
document as a whole and not to any particular provision of such document; and
(j) references to “days” shall mean calendar days, unless the term “Banking
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

ARTICLE II

THE FACILITY

2.1 The Facility.

2.1.1 Revolving Credit Loans.

2.1.1.1 Availability. Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees to make loans in Dollars to Borrower
from time to time during the Availability Period (each, a “Revolving Loan”) in
an aggregate principal amount that will not result, after giving effect thereto
and the use of proceeds thereof, in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (ii) the total Revolving Credit Exposures
of all the Lenders exceeding the Total Commitment. Subject to the provisions of
this Agreement, each Revolving Loan shall be funded by the Lenders as described
in Section 2.1.1.3. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, prepay and reborrow Revolving
Loans.

2.1.1.2 Notice of Revolving Borrowing. Borrower shall request Revolving Loans by
delivering to Administrative Agent a written notice in the form of Exhibit D-1,
appropriately completed (a “Notice of Revolving Borrowing”) which specifies,
among other things:

(a) whether such Borrowing will be an ABR Loan or a LIBOR Loan;

(b) in the case of any LIBOR Loan, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of “Interest
Period”;

 

16



--------------------------------------------------------------------------------

(c) the amount of the requested Borrowing, which shall be in the minimum amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof (except in
the case of a Revolving Loan of all remaining undrawn amounts under the Total
Commitment);

(d) the date of the requested Borrowing, which shall be a Banking Day; and

(e) the account(s) to which the proceeds of the Borrowing are to be credited, as
contemplated by Section 2.1.1.3(d).

Borrower shall deliver each such Notice of Revolving Borrowing so as to provide
not less than the Minimum Notice Period. Any Notice of Revolving Borrowing may
be modified or revoked by Borrower through the Banking Day prior to the
applicable Minimum Notice Period, and thereafter shall be irrevocable.

2.1.1.3 Revolving Loan Funding.

(a) Notice. The Notice of Revolving Borrowing shall be delivered to
Administrative Agent in accordance with Section 8.1. Administrative Agent shall
promptly notify each Lender of the contents of each Notice of Revolving
Borrowing.

(b) Pro Rata Loans. Each Revolving Loan shall be made on a pro rata basis by the
Lenders in accordance with their respective Proportionate Shares, with each
Revolving Borrowing to consist of a Revolving Loan by each Lender equal to such
Lender’s Proportionate Share of such Borrowing.

(c) Lender Funding. Each Lender shall, before 12:00 noon in the case of LIBOR
Loans and 2:00 p.m. in the case of ABR Loans, in each case, on the date of each
Borrowing, make available to Administrative Agent at the Administrative Agent’s
Office, in same day funds, such Lender’s Proportionate Share of such Borrowing.
The failure of any Lender to make the Revolving Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation hereunder to
make its Revolving Loan on the date of such Borrowing. No Lender shall be
responsible for the failure of any other Lender to make the Revolving Loan to be
made by such other Lender on the date of any Borrowing.

(d) Funding of Revolving Loans. No later than 2:00 p.m. in the case of LIBOR
Loans and 3:00 p.m. in the case of ABR Loans, in each case, on the date
specified in each Notice of Revolving Borrowing, if the applicable conditions
precedent listed in Article III have been satisfied or waived and to the extent
Administrative Agent shall have received the appropriate funds from the Lenders,
Administrative Agent shall make available the Revolving Loans requested in such
Notice of Revolving Borrowing in Dollars and in immediately available funds, at
Administrative Agent’s Office, and shall transfer such funds to the bank
account(s) specified by Borrower in the Notice of Revolving Borrowing delivered
in respect of such Borrowing.

2.1.2 Interest Provisions Applicable to all Loans.

2.1.2.1 Loan Interest Rates. Borrower shall pay interest on the unpaid principal
amount of each Loan from the date of such Loan until the maturity or prepayment
thereof at one of the following rates per annum:

(a) With respect to the principal portion of each Revolving Loan that is, and
during such periods as such Revolving Loan is, an ABR Loan, at a rate per annum
equal to the Alternate Base Rate plus the Applicable Rate;

 

17



--------------------------------------------------------------------------------

(b) With respect to the principal portion of each Revolving Loan that is, and
during such periods as such Revolving Loan is, a LIBOR Loan, at a rate per annum
during each Interest Period for such LIBOR Loan equal to the Adjusted LIBO Rate
for such Interest Period plus the Applicable Rate; and

(c) With respect to the principal portion of each Swingline Loan, prior to the
applicable Swingline Loan Maturity Date, at the applicable rate per annum as
agreed in writing between Borrower and the relevant Swingline Lender prior to
the making of such Swingline Loan.

2.1.2.2 Interest Provisions. Unless otherwise specified by Borrower in a Notice
of Revolving Borrowing or Notice of Conversion of Loan Type and except as
otherwise provided for herein, all Revolving Loans shall be ABR Loans. Subject
to the applicable limitations set forth herein, Revolving Loans shall bear
interest based upon the LIBO Rate as specified by Borrower in the applicable
Notice of Revolving Borrowing or Notice of Conversion of Loan Type. Borrower
shall not request, and the Lenders shall not be obligated to make, LIBOR Loans
at any time an Inchoate Default or Event of Default exists. If an Event of
Default exists at the end of an Interest Period, the LIBOR Loans whose Interest
Period is then ending shall automatically convert to ABR Loans at such time
(notwithstanding the delivery of a Confirmation of Interest Period Selection
with respect to such Loans).

2.1.2.3 Interest Payment Dates. Borrower shall pay accrued interest on the
unpaid principal amount of each Loan (i) in the case of each ABR Loan, on the
last Banking Day of each calendar quarter, (ii) in the case of each LIBOR Loan,
on the last day of each Interest Period related to each LIBOR Loan and, with
respect to Interest Periods longer than three months, on each successive date
three months after the first day of such Interest Period, (iii) in the case of
each Swingline Loan, on the last Banking Day of each calendar quarter and
(iv) in all cases, upon prepayment (to the extent thereof and including any
optional prepayments), upon conversion from one Type of Loan to another Type (in
the case of a Revolving Loan), and at maturity (whether by acceleration or
otherwise).

2.1.2.4 Interest Periods and Selection. (a) Notwithstanding anything herein to
the contrary, (i) Borrower may not at any time have outstanding more than eight
different Interest Periods relating to LIBOR Loans; and (ii) LIBOR Loans for
each Interest Period shall be in the amount of at least $5,000,000.

(b) Borrower may contact Administrative Agent at any time prior to the end of an
Interest Period for a quotation of interest rates in effect at such time for
given Interest Periods, and Administrative Agent shall promptly provide such
quotation. Borrower may select an Interest Period telephonically within the time
periods specified in Section 2.1.1.2, which selection shall be irrevocable on
and after commencement of the applicable Minimum Notice Period. Borrower shall
confirm such telephonic notice to Administrative Agent by telecopy on the day
such notice is given (in substantially the form of Exhibit D-3, a “Confirmation
of Interest Period Selection”), and Administrative Agent shall promptly forward
the same to the Lenders. Borrower shall promptly deliver to Administrative Agent
the original of the Confirmation of Interest Period Selection initially
delivered by telecopy. If Borrower fails to notify Administrative Agent of the
next Interest Period for any LIBOR Loans in accordance with this
Section 2.1.2.4(b), such Loans shall automatically convert to ABR Loans on the
last day of the current Interest Period therefor. Administrative Agent shall as
soon as practicable (and, in any case, within two Banking Days after delivery of
the Confirmation of Interest Period Selection by telecopy as provided for above)
notify Borrower of each determination of the interest rate applicable to each
Revolving Loan.

 

18



--------------------------------------------------------------------------------

2.1.2.5 Interest Account and Interest Computations. Borrower authorizes
Administrative Agent to record in an account or accounts maintained by
Administrative Agent on its books (i) the interest rates applicable to all Loans
and the effective dates of all changes thereto, (ii) the Interest Period for
each LIBOR Loan, (iii) the date and amount of each principal and interest
payment on each Loan and (iv) such other information as Administrative Agent may
determine is necessary for the computation of interest payable by Borrower
hereunder. Borrower agrees that all computations by Administrative Agent of
interest shall be conclusive in the absence of demonstrable error. All
computations of interest on Loans shall be based upon a year of 360 days, except
that interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by Administrative Agent, and such determination shall
be conclusive absent manifest error.

2.1.3 Conversion of Loans. Borrower may convert any Revolving Loan from one Type
of Revolving Loan to another Type; provided, however, that (i) any conversion of
LIBOR Loans into ABR Loans shall be made on, and only on, the first day after
the last day of an Interest Period for such LIBOR Loans, and (ii) Loans shall be
converted only in amounts of $5,000,000 and increments of $1,000,000 in excess
thereof. Borrower shall request such a conversion by a written notice to
Administrative Agent in the form of Exhibit D-2, appropriately completed (a
“Notice of Conversion of Loan Type”), which specifies:

(a) the Revolving Loans, or portion thereof, which are to be converted;

(b) the Type into which such Revolving Loans, or portion thereof, are to be
converted;

(c) if such Revolving Loans are to be converted into LIBOR Loans, the initial
Interest Period selected by Borrower for such Loans in accordance with
Section 2.1.2.4(b); and

(d) the date of the requested conversion, which shall be a Banking Day.

Borrower shall give each Notice of Conversion of Loan Type to Administrative
Agent so as to provide at least the applicable Minimum Notice Period. Any Notice
of Conversion of Loan Type may be modified or revoked by Borrower through the
Banking Day prior to the Minimum Notice Period, and shall thereafter be
irrevocable. Each Notice of Conversion of Loan Type shall be delivered by
first-class mail or telecopy to Administrative Agent at the office or to the
telecopy number and as otherwise specified in Section 8.1; provided, however,
that Borrower shall promptly deliver to Administrative Agent the original of any
Notice of Conversion of Loan Type initially delivered by telecopy.
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Conversion of Loan Type.

2.1.4 Loan Principal Payment. Borrower shall repay to Administrative Agent, for
the account of each Lender on the Maturity Date the unpaid principal amount of
each Revolving Loan made by such Lender. Borrower shall repay to Administrative
Agent, for the account of the relevant Swingline Lender, on the relevant
Swingline Loan Maturity Date the unpaid principal amount of each Swingline Loan
made by such Swingline Lender. From and after the Maturity Date, upon payment in
full of the aggregate principal amount of the Loans, all accrued and unpaid
interest thereon and all other amounts owed by Borrower to Administrative Agent
or the Lenders hereunder and under the other Credit Facility Documents, the
Lenders shall promptly mark any Notes cancelled and return such cancelled Notes
to Borrower.

 

19



--------------------------------------------------------------------------------

2.1.5 Promissory Notes. The obligation of Borrower to repay the Loans made by
each Lender and to pay interest thereon at the rates provided herein shall, upon
the written request of any Lender, be evidenced by promissory notes in the form
of Exhibit B (each, a “Revolving Note”), payable to such Lender and in the
principal amount of such Lender’s Commitment. The obligation of Borrower to
repay the Swingline Loans made by each Swingline Lender and to pay interest
thereon at the rates provided herein shall, upon the written request of any
Swingline Lender, be evidenced by a promissory note in the form of Exhibit C
(each, a “Swingline Note”; and each Revolving Note and Swingline Note, a
“Note”), payable to such Swingline Lender and in the principal amount of the
Swingline Sublimit. Borrower authorizes each Lender to record on the schedule
annexed to such Lender’s Note, and/or in such Lender’s internal records, the
date and amount of each Loan made by such Lender, and each payment or prepayment
of principal thereunder and agrees that all such notations shall constitute
prima facie evidence of the matters noted. Borrower further authorizes each
Lender to attach to and make a part of such Lender’s Note continuations of the
schedule attached thereto as necessary. No failure to make any such notations,
nor any errors in making any such notations shall affect the validity of
Borrower’s obligation to repay the full unpaid principal amount of the Loans or
the duties of Borrower hereunder or thereunder.

2.1.6 Optional Prepayments. Borrower may, at its option and without penalty,
upon notice to Administrative Agent before 12:00 noon on the date of prepayment
(which shall be a Banking Day), in the case of ABR Loans or Swingline Loans, or
upon at least three Banking Days’ notice to Administrative Agent, in the case of
LIBOR Loans, prepay any Loans in whole or in part in an amount of (a) in the
case of Revolving Loans, $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (except in the case of a prepayment of all the Revolving Loans)
or (b) in the case of Swingline Loans, $1,000,000 or an integral multiple of
$1,000,000 in excess thereof (except in the case of a prepayment of all the
Swingline Loans). Upon the prepayment of any Revolving Loan, Borrower shall pay
to Administrative Agent for the account of the Lender which made such Loan
(i) all accrued interest to the date of such prepayment on the amount prepaid
and (ii) if such prepayment is the prepayment of a LIBOR Loan on a day other
than the last day of an Interest Period for such LIBOR Loan, all Liquidation
Costs incurred by such Lender as a result of such prepayment (pursuant to the
terms of Section 2.8).

2.2 Letter of Credit Facility.

2.2.1 Issuance of the Letter of Credit.

2.2.1.1 Subject to the terms and conditions set forth in this Agreement and the
applicable LC Application, each LC Issuing Bank shall, during the Availability
Period on each Banking Day specified in a Notice of LC Activity described in
Section 2.2.3, issue Letters of Credit, extend the expiry date of any Letter of
Credit or increase the Stated Amount of any Letter of Credit (as applicable),
for the account of Borrower, of the Letter(s) of Credit to which such Notice of
LC Activity relates, and deliver each such Letter of Credit (or a notice of
extension of the expiry date thereof or increase in the Stated Amount thereof)
to the applicable LC Beneficiary. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of the
applicable LC Application, the terms and conditions of this Agreement shall
control.

2.2.1.2 Subject to the terms and conditions hereof, all letters of credit
outstanding on the Effective Date under the Existing Credit Agreement and issued
by an entity that is a Lender under this Agreement which, by its execution of
this Agreement, has agreed to act as an LC Issuing Bank hereunder and listed on
Schedule 2.2.1.2 (each, an “Existing Letter of Credit”) shall automatically be
continued hereunder on the Effective Date by such LC Issuing Bank, and as of the
Effective Date the Lenders shall acquire a participation therein as if such
Existing Letter of Credit were issued hereunder, and each such Existing Letter
of Credit shall be deemed a Letter of Credit for all purposes of this Agreement
as of the Effective Date.

 

20



--------------------------------------------------------------------------------

2.2.2 Availability; Expiration Date of Letters of Credit. The LC Issuing Banks
shall have no obligation to issue any Letter of Credit, extend the expiry date
of any Letter of Credit or increase the Stated Amount of any Letter of Credit
if, after giving effect to such issuance, extension or increase, (a) the total
Revolving Credit Exposures of all the Lenders then outstanding would exceed the
Total Commitment or (b) in the event at the time of such issuance, extension or
increase there shall be different Maturity Dates for the Lenders, the aggregate
Stated Amount of all Letters of Credit then outstanding which have an expiry
date after the then earliest Maturity Date of any Lender would exceed the
aggregate Commitments as to which the Maturity Date has been extended to a date
after such earliest Maturity Date. Notwithstanding anything herein to the
contrary, each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five Banking
Days prior to the Maturity Date (or, if at any time there shall be different
Maturity Dates for the Lenders, subject to clause (b) of the immediately
preceding sentence).

2.2.3 Notice of LC Activity. Borrower may from time to time request the issuance
of a Letter of Credit, the extension of the expiry date of any Letter of Credit
or the increase in the Stated Amount of any Letter of Credit by delivering to
Administrative Agent and the relevant LC Issuing Bank an irrevocable written
notice in the form of Exhibit D-4, appropriately completed (a “Notice of LC
Activity”), which specifies, among other things:

(a) the particulars of the Letter of Credit to be issued or the specific Letter
of Credit to be extended or the Stated Amount of which is to be increased;

(b) the name of the LC Issuing Bank for such Letter of Credit;

(c) the issue date and expiration date of the Letter of Credit to be issued or
extended (which shall be subject to the last sentence of Section 2.2.2); and

(d) the Stated Amount of such Letter of Credit.

Borrower shall give the Notice of LC Activity to Administrative Agent and the
relevant LC Issuing Bank at least two Banking Days before the requested date of
issuance of any Letter of Credit, and at least two Banking Days before the
requested date of extension, or increase in the Stated Amount, of any Letter of
Credit. Any Notice of LC Activity, once given by Borrower, may not be modified
or revoked.

2.2.4 Reimbursement. Each LC Issuing Bank shall notify Borrower of any Drawing
Payment under any Letter of Credit issued by such LC Issuing Bank within one
Banking Day after the date that such Drawing Payment is made (the date such
Drawing Payment is made, the “Drawing Date”); provided, however, that such LC
Issuing Bank’s failure to provide such notification shall not relieve Borrower
of its Reimbursement Obligation. No later than 12:00 noon on the Banking Day
next following receipt of such notice, Borrower shall either make or cause to be
made to such LC Issuing Bank a payment, or Borrower shall deliver a Notice of
Revolving Borrowing for an ABR Loan to be made to Borrower on such Banking Day,
or a combination of a payment and delivery of such a Notice of Revolving
Borrowing, as applicable, in an aggregate amount (the “Reimbursement Payment”)
equal to the sum of (a) the full amount of such Drawing Payment and (b) interest
thereon for each day or portion thereof until such Drawing Payment is paid in
full made at a rate equal to (i) from the Drawing Date through such next
following Banking Day, the Alternate Base Rate plus the Applicable Rate then

 

21



--------------------------------------------------------------------------------

applicable to ABR Loans and (ii) thereafter, the Default Rate; provided that
(x) such Reimbursement Payment shall be for the benefit of each Lender (in
proportion to its Proportionate Share) to the extent that, prior to the time
such Reimbursement Payment is made, such Lender has, pursuant to Section 2.2.7,
paid such LC Issuing Bank its respective Proportionate Share of the Drawing
Payment made by such LC Issuing Bank; (y) the proceeds of any ABR Loans shall be
applied by Administrative Agent to the extent required to make the respective
Reimbursement Payment, and (z) in the event Borrower shall fail to obtain any
such ABR Loans, Borrower shall forthwith make such Reimbursement Payment. If a
Reimbursement Payment is made in the full amount of such Drawing Payment by 3:00
p.m. on the applicable Drawing Date, no interest shall be payable on such
Drawing Payment.

2.2.5 Reimbursement Obligation Absolute. The Reimbursement Obligation of
Borrower for each Drawing Payment shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under and without regard to any circumstances, including (a) any
lack of validity or enforceability of any Letter of Credit, this Agreement or
any of the other Credit Facility Documents; (b) any amendment or waiver of or
any consent to departure from all or any terms of any of the Letters of Credit,
this Agreement or any of the other Credit Facility Documents; (c) the existence
of any claim, setoff, defense or other right which Borrower may have at any time
against any LC Beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such LC Beneficiary or transferee may be acting), any LC
Issuing Bank, Administrative Agent, any Lender or any other Person, whether in
connection with any Letter of Credit, this Agreement, the transactions
contemplated herein or in the other Credit Facility Documents, or in any
unrelated transactions; (d) any breach of contract or dispute among or between
Borrower, any LC Issuing Bank, Administrative Agent, any Lender, or any other
Person; (e) any demand, statement, certificate, draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (f) payment by any LC Issuing Bank under any Letter
of Credit against presentation of any demand, statement, certificate, draft or
other document which does not comply with the terms of such Letter of Credit;
(g) any non-application or misapplication by an LC Beneficiary of the proceeds
of any Drawing Payment under a Letter of Credit or any other act or omission of
an LC Beneficiary in connection with a Letter of Credit; (h) any extension of
time for or delay, renewal or compromise of or other indulgence or modification
to the Drawing Payment granted or agreed to by any LC Issuing Bank,
Administrative Agent or any Lender, with or without notice to or approval by
Borrower; (i) any failure to preserve or protect any collateral, any failure to
perfect or preserve the perfection of any lien thereon, or the release of any of
the collateral securing the performance or observance of the terms of this
Agreement or any of the other Credit Facility Documents; (j) the solvency or
financial responsibility of any party issuing any documents in connection with
the Letter of Credit; (k) any error in the transmission of any message relating
to a Letter of Credit not caused by the LC Issuing Bank thereof, or any delay or
interruption in any such message; (l) any error, neglect or default of any
correspondent of any LC Issuing Bank in connection with a Letter of Credit;
(m) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of any LC Issuing Bank; (n) so long as an LC Issuing Bank in good faith
determines that the contract or document appears substantially to comply with
the terms of the Letter of Credit, the form, accuracy, genuineness or legal
effect of any contract or document referred to in any document submitted to such
LC Issuing Bank in connection with a Letter of Credit except to the extent such
LC Issuing Bank’s actions are judicially determined to have constituted gross
negligence; or (o) any other circumstances or happenings whatsoever relating to
Borrower or such Reimbursement Obligation, whether or not similar to any of the
foregoing, including any commercial frustration of purpose, any Change of Law,
any failure of an LC Beneficiary or any other Person to perform or observe any
agreement, whether express or implied, or any duty, liability or obligation
arising out of or in connection with the Credit Facility Documents to which each
is a party; provided, however, that nothing in this Section 2.2.5 shall relieve
any LC Issuing Bank, Administrative Agent or any Lender from liability for its
gross negligence or willful misconduct.

 

22



--------------------------------------------------------------------------------

2.2.6 Reduction and Reinstatement of Stated Amount. The Stated Amount of each
Letter of Credit shall be reduced by the amount of Drawing Payments made in
respect thereof. Notwithstanding anything to the contrary contained in this
Section 2.2.6, once so reduced, the Stated Amount of any Letter of Credit shall
not be reinstated except upon payment by Borrower of the Reimbursement
Obligation corresponding to such Drawing Payment and satisfaction of the
conditions for an increase in the Stated Amount of a Letter of Credit set forth
in Section 3.2.

2.2.7 Lender Participation. By the issuance of a Letter of Credit by an LC
Issuing Bank (and an amendment to a Letter of Credit increasing the amount
thereof) and without further action on the part of such LC Issuing Bank or the
Lenders, such LC Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such LC Issuing Bank, a participation in such Letter of
Credit in an amount equal to such Lender’s Proportionate Share of the Stated
Amount of such Letter of Credit, and the issuance of a Letter of Credit shall be
deemed a confirmation to the LC Issuing Banks of such participation in such
amount. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to Administrative Agent, for the
account of the relevant LC Issuing Bank, such Lender’s Proportionate Share of
each Reimbursement Obligation made by such LC Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.2.4, or of any Reimbursement
Payment required to be refunded to Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.2.7 in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever. Each LC
Issuing Bank may request the Lenders to pay to such LC Issuing Bank their
respective Proportionate Shares of all or any portion of any Drawing Payment
made or to be made by such LC Issuing Bank under any Letter of Credit by
contacting each Lender and Administrative Agent telephonically (promptly
confirmed in writing) within two Banking Days after such LC Issuing Bank has
received notice of or request for such Drawing Payment, and specifying the
amount of such Drawing Payment, such Lender’s Proportionate Share thereof, and
the date on which such Drawing Payment is to be made or was made; provided,
however, that such LC Issuing Bank shall not request the Lenders to make any
payment under this Section 2.2.7 in connection with any portion of a Drawing
Payment for which such LC Issuing Bank has been reimbursed through a
Reimbursement Payment by Borrower (unless such Reimbursement Payment has been
thereafter recovered by Borrower). Upon receipt of any such request for payment
from such LC Issuing Bank, each Lender shall pay to such LC Issuing Bank such
Lender’s Proportionate Share of the unreimbursed portion of such Drawing
Payment, together with interest thereon at a per annum rate equal to the greater
of the Federal Funds Effective Rate from time to time in effect and a rate
determined by such LC Issuing Bank in accordance with banking industry rules on
interbank compensation, from the date of such Drawing Payment to the date on
which such Lender makes payment. Each Lender’s obligation to make each such
payment to such LC Issuing Bank shall be absolute, unconditional and irrevocable
and shall not be affected by any circumstance whatsoever, including the
occurrence or continuance of any Inchoate Default or Event of Default, or the
failure of any other Lender to make any payment under this Section 2.2.7, and
each Lender further agrees that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. If any Reimbursement
Payment is made to Administrative Agent or any LC Issuing Bank, Administrative
Agent or such LC Issuing Bank, as applicable, shall pay to each Lender which has
paid its Proportionate Share of the Drawing Payment such Lender’s Proportionate
Share of the Reimbursement Payment and shall, in the case of Administrative
Agent, pay to such LC Issuing Bank and, in the case of such LC Issuing Bank,
retain, the balance of such Reimbursement Payment.

2.2.8 Commercial Practices. Borrower assumes all risks of the acts or omissions
of any LC Beneficiary or transferees of any Letter of Credit with respect to the
use of such Letter of Credit.

 

23



--------------------------------------------------------------------------------

Borrower agrees that neither any LC Issuing Bank, Administrative Agent nor any
Lender (nor any of their respective directors, officers, or employees) shall be
liable or responsible for: (a) the use which may be made of any Letter of Credit
or for any acts or omissions of any LC Beneficiary or transferee in connection
therewith; (b) any reference which may be made to this Agreement or to any
Letter of Credit in any agreements, instruments or other documents; (c) the
validity, sufficiency or genuineness of documents other than the Letters of
Credit, or of any endorsement(s) thereon, even if such documents should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged
or any statement therein proved to be untrue or inaccurate in any respect
whatsoever; (d) payment by any LC Issuing Bank against presentation of documents
which do not strictly comply with the terms of the applicable Letter of Credit,
including failure of any documents to bear any reference or adequate reference
to such Letter of Credit; or (e) any other circumstances whatsoever in making or
failing to make payment under any Letter of Credit, except only that an LC
Issuing Bank shall be liable to Borrower for acts or events described in clauses
(a) through (e) above, to the extent, but only to the extent, of any direct
damages, as opposed to indirect, special or consequential damages, suffered by
Borrower which Borrower proves were caused by (i) any LC Issuing Bank’s willful
misconduct or gross negligence in determining whether a drawing made under the
applicable Letter of Credit complies with the terms and conditions therefor
stated in such Letter of Credit or (ii) any LC Issuing Bank’s willful failure to
pay under any Letter of Credit after a drawing by the respective LC Beneficiary
strictly complying with the terms and conditions of the applicable Letter of
Credit. Without limiting the foregoing, any LC Issuing Bank may accept any
document that appears on its face to be in order, without responsibility for
further investigation. Borrower hereby waives any right to object to any payment
made under a Letter of Credit with regard to a drawing that is in the form
provided in such Letter of Credit but which varies with respect to punctuation
(except punctuation with respect to any Dollar amount specified therein),
capitalization, spelling or similar matters of form.

2.2.9 Liability of LC Issuing Banks. Each LC Issuing Bank shall be entitled to
the protection accorded to Administrative Agent pursuant to Section 7.1.2 with
such conforming changes thereto as may necessary to make such provisions
applicable to each LC Issuing Bank.

2.2.10 Cash Collateral. Upon the occurrence and during the continuation of an
Event of Default under Section 6.1 or at such time as, pursuant to the terms
hereof, Administrative Agent and the Lenders have accelerated the Obligations
and upon the request of Administrative Agent (acting at the direction of the
relevant LC Issuing Bank or Required Lenders) or at such other times as Borrower
shall, or shall be required, by the terms hereof to provide Cash Collateral,
Borrower shall immediately Cash Collateralize the LC Exposure in an amount not
less than total LC Exposure. At any time that there shall exist a Defaulting
Lender, immediately upon the written request of Administrative Agent or any
applicable LC Issuing Bank or Swingline Lender (in each case, with a copy to
Administrative Agent), Borrower shall Cash Collateralize the relevant LC
Exposure of such LC Issuing Bank or the relevant Swingline Exposure of such
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 2.11.3 and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the amount
required by Section 2.11. All Cash Collateral shall be maintained in blocked
deposit accounts at Administrative Agent. Borrower hereby grants to
Administrative Agent, for the benefit of the applicable Lenders, LC Issuing
Banks and Swingline Lenders, and agrees to maintain, a first priority security
interest in all such Cash Collateral, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and all
proceeds of the foregoing, as security for the Obligations for which such Cash
Collateral has been provided hereunder. Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such accounts. Other than any interest earned on the investment of such
deposits, such deposits shall not bear interest, and investments of such
deposits shall be made by Administrative Agent at Borrower’s direction, risk and
expense; provided that, at any time a Default has occurred and is continuing,
any such investment shall be made at the option of and sole discretion of
Administrative Agent (but at Borrower’s risk and expense). Interest or profits,
if any, on such

 

24



--------------------------------------------------------------------------------

investments shall accumulate in such accounts. Moneys in such accounts shall be
applied by Administrative Agent (i) in the case of Cash Collateral provided
pursuant to the first sentence above, to reimburse the relevant LC Issuing Bank
for Drawing Payments for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of any contingent Reimbursement
Obligations with respect to outstanding Letters of Credit and (ii) in the case
of Cash Collateral provided pursuant to the second sentence above, to the
obligations of the relevant Defaulting Lender for which such Cash Collateral has
been provided. If Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid or to any other Obligations hereunder) shall
be returned to Borrower, within three Banking Days after all Events of Default
have been cured or waived and all amounts due and payable to Administrative
Agent and the Lenders hereunder have been paid. If Borrower is required to
provide an amount of Cash Collateral hereunder as a result of a Lender becoming
a Defaulting Lender, so long as no Event of Default shall have occurred and be
continuing, such amount (to the extent not applied as aforesaid or to any other
Obligations hereunder) shall be returned to Borrower, within three Banking Days
after such Lender ceases to be a Defaulting Lender (as provided in the last
paragraph of Section 2.11) or such Lender has been replaced pursuant to
Section 2.9.2. In addition, upon the occurrence and during the continuation of
an Event of Default under Section 6.1.3, Administrative Agent (acting at the
direction of the relevant LC Issuing Banks or Required Lenders) shall be
entitled to cancel all outstanding Letters of Credit any time at least 30 days
after delivery to the LC Beneficiary of each Letter of Credit that will be
canceled a written notice of such intent to cancel, whereupon the LC Beneficiary
shall be entitled to draw upon the applicable Letter of Credit in accordance
with its terms.

2.3 Total Commitment and Fees.

2.3.1 Total Commitment. The total Revolving Credit Exposure of all the Lenders
outstanding at any time shall not exceed $200,000,000, which amount shall be
subject to reductions or increases by Borrower pursuant to Section 2.3.2 or
2.3.3 (such amount as so reduced or increased from time to time, the “Total
Commitment”).

2.3.2 Reductions and Cancellations. Borrower may, from time to time upon three
Banking Days’ written notice to Administrative Agent (who shall promptly deliver
such notice to the Lenders), permanently reduce, by an amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof, or cancel in its entirety,
the unused portion of the Total Commitment. Notwithstanding anything in this
Section 2.3.2 to the contrary, Borrower may not reduce or cancel any portion of
the Total Commitment if, after giving effect to such reduction or cancellation,
(a) the aggregate Revolving Credit Exposure of all Lenders then outstanding
would exceed the Total Commitment or (b) such reduction or cancellation would
cause a violation of any provision of this Agreement or the other Credit
Facility Documents. Borrower shall pay to Administrative Agent any Facility Fee
then due on such cancelled amount upon any such reduction or cancellation. From
the effective date of any such reduction, the Facility Fee shall be computed on
the basis of the Total Commitment (whether used or unused) as so reduced. Once
reduced or cancelled, the Total Commitment may not be increased or reinstated,
provided that the reduction of the Total Commitment shall not preclude a
subsequent increase thereof in accordance with Section 2.3.3. Any reductions
pursuant to this Section 2.3.2 shall be applied ratably among the Lenders in
accordance with their respective Commitments.

2.3.3 Increase of Total Commitment.

2.3.3.1 Requests for Commitment Increase. Borrower may, at any time after the
Effective Date, propose that the Total Commitment hereunder be increased (each
such proposed increase being a “Commitment Increase”) by having an existing
Lender agree to increase its then existing Commitment (each an “Increasing
Lender”) and/or by adding as a new Lender hereunder

 

25



--------------------------------------------------------------------------------

any Person which shall agree to provide a Commitment hereunder (each an
“Assuming Lender”), in each case with the consent of Administrative Agent, each
LC Issuing Bank and each Swingline Lender (such consent, in each case, not to be
unreasonably withheld), by notice to Administrative Agent specifying the amount
of the relevant Commitment Increase, the Lender or Lenders providing for such
Commitment Increase and the date on which such increase is to be effective (the
“Commitment Increase Date”), which shall be a Banking Day at least three Banking
Days after delivery of such notice and 30 days prior to the Maturity Date;
provided that:

(A) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $5,000,000 or an integral multiple of
$1,000,000 in excess thereof;

(B) the Total Commitment shall be increased at any time in an aggregate minimum
amount of $10,000,000;

(C) the aggregate amount of all Commitment Increases hereunder shall not exceed
$100,000,000;

(D) no Inchoate Default or Event of Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from the proposed
Commitment Increase; and

(E) each representation and warranty set forth in Article IV shall be true and
correct as if made on and as of the date of the Commitment Increase Date, before
and after giving effect thereto and the application of the proceeds therefrom,
unless such representation or warranty relates solely to another time, in which
event such representation or warranty shall be true and correct as of such other
time.

No Lender shall be obligated to become an Increasing Lender hereunder.

2.3.3.2 Effectiveness of Commitment Increase. Each Commitment Increase (and the
increase of the Commitment of each Increasing Lender and/or the new Commitment
of each Assuming Lender, as applicable, resulting therefrom) shall become
effective as of the relevant Commitment Increase Date upon receipt by
Administrative Agent, on or prior to 9:00 a.m. on such Commitment Increase Date,
of (A) a certificate of a duly authorized officer of Borrower stating that the
conditions with respect to such Commitment Increase under this Section 2.3.3.2
have been satisfied and (B) an agreement, in form and substance satisfactory to
Borrower and Administrative Agent, pursuant to which, effective as of such
Commitment Increase Date, the Commitment of each such Increasing Lender shall be
increased or each such Assuming Lender, as applicable, shall undertake a
Commitment, duly executed by such Increasing Lender or Assuming Lender, as the
case may be, and Borrower and acknowledged by Administrative Agent. Upon
Administrative Agent’s receipt of a fully executed agreement from each
Increasing Lender and/or Assuming Lender referred to in clause (B) above,
together with the certificate referred to in clause (A) above, Administrative
Agent shall record the information contained in each such agreement in the
Register and give prompt notice of the relevant Commitment Increase to Borrower
and the Lenders (including, if applicable, each Assuming Lender). On each
Commitment Increase Date Borrower shall simultaneously (i) prepay in full the
outstanding Revolving Loans (if any) held by the Lenders immediately prior to
giving effect to the relevant Commitment Increase, (ii) if Borrower shall have
so requested in accordance with this Agreement, borrow new Revolving Loans from
all Lenders (including, if applicable, any Assuming Lender) such that, after
giving effect thereto, the Revolving Loans are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
Commitment Increase) and (iii) pay to the Lenders the amounts, if any, payable
under Section 2.7 in connection with such prepayment.

 

26



--------------------------------------------------------------------------------

2.3.4 Extension of Maturity Date.

2.3.4.1 Request for Extension. Borrower may, by notice to Administrative Agent
(which shall promptly notify the Lenders) not more than 60 days and not less
than 30 days prior to each anniversary of the Effective Date (such anniversary
date, the “Extension Date”), request (each, an “Extension Request”) that the
Lenders extend the Maturity Date then in effect (the “Existing Maturity Date”)
for an additional one year, provided that no more than two Extension Requests
shall be permitted hereunder. Each Lender, acting in its sole discretion, shall,
by notice to Borrower and Administrative Agent given not later than the 20th day
(or such later day as shall be acceptable by Borrower) following the date of
Borrower’s notice, advise Borrower whether or not such Lender agrees to such
extension; provided that any Lender that does not so advise Borrower shall be
deemed to have denied such Extension Request. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

2.3.4.2 Replacement of Non-extending Lenders. Borrower shall have the right at
any time on, prior to or following the relevant Extension Date to replace any
non-extending Lender with, and otherwise add to this Agreement, one or more
other lenders (which may include any Lender) (each an “Additional Commitment
Lender”) in each case with the consent of Administrative Agent, each LC Issuing
Bank and each Swingline Lender (such consent, in each case, not to be
unreasonably withheld). Each Additional Commitment Lender which has been so
approved shall enter into an agreement in form and substance satisfactory to
Borrower and Administrative Agent pursuant to which such Additional Commitment
Lender shall, effective as of the Extension Date (or the effective date of such
replacement, if later), undertake a Commitment and (if not already a Lender
under this Agreement) become a Lender hereunder (and, if such Additional
Commitment Lender is already a Lender, agree to increase its Commitment
hereunder) in the agreed amount as long as each Non-extending Lender being
replaced is paid in full.

2.3.4.3 Effectiveness of Extension. If (and only if) the total Commitments of
the Lenders that have agreed in connection with any Extension Request to extend
the Existing Maturity Date and the additional Commitments of the Additional
Commitment Lenders shall be at least 50% of the Total Commitment in effect
immediately prior to the Extension Date, then, effective as of the Extension
Date, the Maturity Date, with respect to the Commitment of each Lender that has
agreed to so extend its Commitment and of each Additional Commitment Lender (if
any) shall be extended to the date falling one year after the Existing Maturity
Date (or, if such date is not a Banking Day, such Maturity Date as so extended
shall be the next preceding Banking Day), and each Additional Commitment Lender
which shall replace any non-extending Lender pursuant to Section 2.3.4.2 shall
become a “Lender” for all purposes of this Agreement effective as of the date of
such replacement.

Notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless as of the relevant Extension
Date (i) no Inchoate Default or Event of Default shall have occurred and be
continuing and (ii) each representation and warranty set forth in Article IV
shall be true and correct as if made on and as of such date, unless such
representation or warranty relates solely to another time, in which event such
representation or warranty shall be true and correct as of such other time (and
Administrative Agent shall have received a certification to such effect from a
Responsible Officer of Borrower, together with such evidence and other related
documents as Administrative Agent may reasonably request with respect to the
Obligors’ authorization of the extension and their respective obligations
hereunder).

 

27



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Lender that has not approved any Extension Request and has not been
replaced as a Lender hereunder pursuant to Section 2.3.4.2, the Maturity Date
for such Lender shall remain unchanged (and the Commitment of such Lender
(including its obligations in respect of any participation in respect of any
Letters of Credit) shall terminate, and the Revolving Loans made by such Lender
shall mature and be payable by Borrower, and all other amounts owing to such
Lender hereunder shall be payable, on such date).

2.4 Fees.

2.4.1 Facility Fee. On the third Banking Day after the end of each calendar
quarter (where all or any portion of such calendar quarter occurs on or after
the Effective Date) and on the Maturity Date (or, if applicable, each Maturity
Date) (or, if the Total Commitment is cancelled prior to such date, on the date
of such cancellation), Borrower shall pay to Administrative Agent, for the
benefit of the Lenders, accruing from the Effective Date or the first day of
such quarter, as the case may be, a facility fee (the “Facility Fee”) for such
quarter (or portion thereof) then ending on the daily amount (whether used or
unused) of the Total Commitment during such quarter (or portion thereof) which
shall accrue at the Applicable Rate.

2.4.2 Letter of Credit Fees.

2.4.2.1 On the third Banking Day after the end of each calendar quarter (where
all or any portion of such calendar quarter occurs on or after the Effective
Date) commencing on the Effective Date and ending on the Maturity Date (or, if
applicable, each Maturity Date) and on the expiration date of each Letter of
Credit, Borrower shall pay to Administrative Agent for the benefit of the
relevant LC Issuing Bank a Letter of Credit fronting fee for such quarter (or
portion thereof) then ending on the average daily amount of the LC Exposure with
respect to each Letter of Credit issued by such LC Issuing Bank (excluding any
portion thereof attributable to unreimbursed Reimbursement Obligations, if any)
which shall accrue at a rate per annum as agreed in writing between Borrower and
such LC Issuing Bank, during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which there ceases to be
any LC Exposure with respect to such Letter of Credit

2.4.2.2 Borrower agrees to pay each LC Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

2.4.2.3 On the third Banking Day after the end of each calendar quarter (where
all or any portion of such calendar quarter occurs on or after the Effective
Date) commencing on the Effective Date and ending on the Maturity Date (or, if
applicable, each Maturity Date), Borrower shall pay to Administrative Agent for
the benefit of the Lenders, a Letter of Credit fee (the “Lenders Letter of
Credit Fee”) on the average daily amount of the LC Exposure with respect to each
outstanding Letter of Credit (excluding any portion thereof attributable to
unreimbursed Reimbursement Obligations, if any) for such quarter (or portion
thereof) which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Loans.

2.4.3 Calculation of Fees. All fees payable under this Section 2.4 shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

28



--------------------------------------------------------------------------------

2.5 Other Payment Terms.

2.5.1 Place and Manner. Each Obligor shall make all payments due to each Lender
hereunder to the Administrative Agent’s Office, for the account of such Lender,
to an account specified by Administrative Agent to Borrower for such purpose, in
lawful money of the United States and in immediately available funds not later
than 12:00 noon on the date on which such payment is due, without set-off or
counterclaim. Any payment received after such time on any day shall be deemed
received on the Banking Day after such payment is received. Administrative Agent
shall disburse to each Lender each such payment received by Administrative Agent
for such Lender, such disbursement to occur on the day such payment is received
if received by 12:00 noon, otherwise on the next Banking Day.

2.5.2 Date. Whenever any payment due hereunder shall fall due on a day other
than a Banking Day, such payment shall be made on the next succeeding Banking
Day, and such extension of time shall be included in the computation of interest
or fees, as the case may be, without duplication of any interest or fees so paid
in the next subsequent calculation of interest or fees payable.

2.5.3 Late Payments. If any amounts required to be paid by any Obligor under
this Agreement or the other Credit Facility Documents (including principal or
interest payable on any Loan, and any fees or other amounts otherwise payable to
Administrative Agent or any Lender) remain unpaid after such overdue amounts are
due, such Obligor shall pay interest (including following any Bankruptcy Event
with respect to any Obligor) on the aggregate, outstanding balance of such
amounts from the date due until those amounts are paid in full at a per annum
rate equal to the Default Rate.

2.5.4 Net of Taxes, Etc.

2.5.4.1 Taxes. Subject to each Lender’s compliance with Section 2.5.7, any and
all payments to or for the benefit of Administrative Agent or any Lender by any
Obligor hereunder or under any other Credit Facility Document shall be made free
and clear of and without deduction, setoff or counterclaim of any kind
whatsoever and in such amounts as may be necessary in order that all such
payments, after deduction for or on account of any Indemnified Taxes or Other
Taxes, shall be equal to the amounts otherwise specified to be paid under this
Agreement and the other Credit Facility Documents. If any Obligor shall be
required by law to withhold or deduct any Indemnified Taxes or Other Taxes from
or in respect of any sum payable hereunder or under any other Credit Facility
Document to Administrative Agent or any Lender, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions of
Indemnified Taxes or Other Taxes, as applicable (including deductions applicable
to additional sums payable under this Section 2.5.4), Administrative Agent or
such Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Obligor shall make such deductions and
(iii) such Obligor shall pay the full amount deducted to the Governmental
Authority in accordance with applicable law, rule or regulation. In addition,
any Obligor agrees to pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law, rule or regulation.

2.5.4.2 Indemnity. Each Obligor shall indemnify each Lender for and hold it
harmless against the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.5.4) paid by any Lender, or any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted; provided that no Obligor shall be obligated to indemnify any Lender
for any penalties, interest or expenses relating to Indemnified Taxes or Other
Taxes arising from such Lender’s gross negligence or willful misconduct. Each
Lender agrees to give notice to the

 

29



--------------------------------------------------------------------------------

Obligors of the assertion of any claim against such Lender relating to such
Indemnified Taxes or Other Taxes as promptly as is practicable after being
notified of such assertion, and in no event later than 90 days after the
principal officer of such Lender responsible for administering this Agreement
obtains knowledge thereof; provided that any Lender’s failure to notify any
Obligor of such assertion within such 90 day period shall not relieve such
Obligor of its obligation under this Section 2.5.4 with respect to Indemnified
Taxes or Other Taxes, penalties, interest or expenses arising prior to the end
of such period, but shall relieve such Obligor of its obligations under this
Section 2.5.4 with respect to Indemnified Taxes and Other Taxes, penalties,
interest or expenses accruing between the end of such period and such time as
such Obligor receives notice from such Lender as provided herein. Payments by
any Obligor pursuant to this indemnification shall be made within 30 days from
the date such Lender makes written demand therefor (submitted through
Administrative Agent), which demand shall be accompanied by a certificate
describing in reasonable detail the basis thereof.

2.5.4.3 Receipts. Within 30 days after the date of any payment of Taxes by any
Obligor, such Obligor shall furnish to Administrative Agent, at its address
referred to in Section 8.1, the original or a certified copy of a receipt
evidencing payment thereof or if such receipt is not obtainable, other evidence
of such payment by such Obligor reasonably satisfactory to Administrative Agent.
Each Obligor shall compensate each Lender for all reasonable losses and expenses
sustained by such Lender as a result of any failure by such Obligor to so
furnish such copy of such receipt.

2.5.4.4 FATCA. If a payment made to a Lender under this Agreement or any other
Credit Facility Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent (each, a “Withholding Agent”), at the time or times
prescribed by law and at such time or times reasonably requested by any
Withholding Agent, as the case may be, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Withholding Agent
as may be necessary for such Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.5.4.4, FATCA
shall include any amendments made to FATCA after the date of this Agreement.

2.5.4.5 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5.4 (including
additional amounts paid pursuant to this Section 2.5.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.5.4.5, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.5.4.5 if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would

 

30



--------------------------------------------------------------------------------

have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.5.4.5 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

2.5.4.6 Survival of Obligations. The obligations of any Obligor under this
Section 2.5.4 shall survive the termination of this Agreement and the repayment
of the Obligations.

2.5.5 Application of Payments. Payments made under this Agreement or the other
Credit Facility Documents shall (a) first be applied to any fees, costs, charges
or expenses due and payable to Administrative Agent and the Lenders hereunder or
under the other Credit Facility Documents, (b) next to any accrued but unpaid
interest then due and owing, and (c) then to outstanding principal then due and
payable or otherwise to be prepaid.

2.5.6 Failure to Pay Administrative Agent. Unless Administrative Agent shall
have received notice from an Obligor at least two Banking Days prior to the date
on which any payment is due to the Lenders hereunder that such Obligor will not
make such payment in full, Administrative Agent may assume that such Obligor has
made such payment in full to Administrative Agent on such date and
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent an Obligor shall not have so made such
payment in full to Administrative Agent, such Lender shall repay to
Administrative Agent forthwith upon demand such amount distributed to such
Lender, together with interest thereon, for each day from the date such amount
is distributed to such Lender until the date such Lender repays such amount to
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules for interbank compensation. A certificate of Administrative Agent
submitted to any Lender with respect to any amounts owing by such Lender under
this Section 2.5.6 shall be conclusive in the absence of demonstrable error.

2.5.7 Withholding Exemption Certificates. Each Lender that is not a United
States person within the meaning of Section 7701(a)(30) of the Code upon
becoming a Lender hereunder including any entity to which any Lender grants a
participation or otherwise transfers its interest in this Agreement, agrees that
it will deliver to Administrative Agent and the Obligors two duly completed
copies of United States Internal Revenue Service Form W-8IMY, W-8ECI or W-8BEN
or successor applicable form, as the case may be, certifying in each case that
such Lender is not a United States person and, to the extent applicable, is
entitled to receive payments under this Agreement with an exemption or reduction
of the deduction or withholding of any United States Federal income taxes. Each
Lender which delivers to the Obligors and Administrative Agent a Form W-8IMY,
W-8ECI or W-8BEN pursuant to the preceding sentence further undertakes to
deliver to the Obligors and Administrative Agent further copies of the said
letter and Form W-8IMY, W-8ECI or W-8BEN, or successor applicable forms, or
other manner of certification or procedure, as the case may be, on or before the
date that any such letter or form expires or becomes obsolete or within a
reasonable time after gaining knowledge of the occurrence of any event requiring
a change in the most recent letter and forms previously delivered by it to the
Obligors, and such extensions or renewals thereof as may reasonably be requested
by the Obligors, certifying in the case of a Form W-8IMY, W-8ECI or W-8BEN that
such Lender is not a United States person and, to the extent applicable, is
entitled to receive payments under this Agreement with an exemption or reduction
of the deduction or withholding of any United States Federal income taxes,
unless in any such cases an event (including any change in any treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
reasonably prevent a Lender from duly completing and delivering any such letter
or form with respect to

 

31



--------------------------------------------------------------------------------

it and such Lender advises the Obligors that it is not capable of receiving
payments with an exemption or reduction of any deduction or withholding of
United States Federal income tax, and in the case of Form W-8IMY, W-8ECI or
W-8BEN, establishing an exemption from United States backup withholding tax. In
the case of a Lender entitled to an exemption from the withholding of United
States federal income tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” such Lender shall also deliver to
Administrative Agent and the Obligors with its Form W-8IMY, W-8ECI and W-8BEN or
successor applicable form, as the case may be, a certificate, or certificates,
to the effect that such Lender (or in the case of a Form W-8IMY, such Lender’s
beneficial owners to the extent applicable) is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
Each Lender providing such a certificate shall provide a new certificate at any
time thereafter when a change in such Lender’s circumstances renders an existing
certificate obsolete or invalid or requires a new certificate to be provided,
and within fifteen Banking Days after a reasonable written request of
Administrative Agent or the Obligors from time to time; provided that it shall
not be a breach of this Section 2.5.7 if such Lender is unable to provide such
certificate as a result of a Change of Law after the date it becomes a Lender
hereunder. Each Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code shall provide two duly completed copies of
United States Internal Revenue Service Form W-9 or successor applicable form, as
the case may be, at the times specified for the delivery of forms under this
Section 2.5.7 with respect to Forms W-8IMY, W-8ECI and W-8BEN or successor
applicable form, as the case may be. No Obligor shall be obligated, however, to
pay any additional amounts in respect of United States Federal income tax
pursuant to Section 2.5.4.1 (or make an indemnification payment pursuant to
Section 2.5.4.2) to any Lender (including any entity to which any Lender sells,
assigns, grants a participation in, or otherwise transfers its rights under this
Agreement) if the obligation to pay such additional amounts (or such
indemnification) would not have arisen but for a failure of such Lender to
comply with its obligations under this Section 2.5.7.

2.5.8 Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.2.7,
Section 2.5.6, Section 2.10.3 or Section 7.5, then Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (a) apply any
amounts thereafter received by Administrative Agent for the account of such
Lender for the benefit of Administrative Agent, the Swingline Lenders or the LC
Issuing Banks to satisfy such Lender’s obligations to any of them, as
applicable, under such Section until all such unsatisfied obligations are fully
paid, and/or (b) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by Administrative Agent in its
discretion.

2.6 Pro Rata Treatment.

2.6.1 Borrowings, Payments, Etc. Except as otherwise provided herein (including
in Section 2.3.3), (a) each Revolving Borrowing shall be made or allocated among
the Lenders pro rata according to their respective Proportionate Shares then in
effect and (b) each payment of principal of or interest on the Revolving Loans,
Facility Fees and Lenders Letter of Credit Fees shall be shared among the
Lenders pro rata in accordance with the amounts of such principal, interest or
fees, as the case may be, then due and payable to them.

2.6.2 Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) hereunder in excess of its ratable share of payments in accordance
with Section 2.6.1, such Lender shall forthwith purchase from the other Lenders
to which such payments were required to be made such participations in the Loans
or participations in unreimbursed Reimbursement Obligations as shall be
necessary to cause such purchasing

 

32



--------------------------------------------------------------------------------

Lender to share the excess payment ratably with each of them; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 2.6.2 shall not be construed
to apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 2.6.2 shall apply). Each Obligor agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.6.2 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of such
Obligor in the amount of such participation.

2.7 Change of Circumstances.

2.7.1 Inability to Determine Rates. If, on or before the first day of any
Interest Period for any LIBOR Loans, (a) Administrative Agent determines that
the Adjusted LIBO Rate for such Interest Period cannot be adequately and
reasonably determined due to the unavailability of funds in or other
circumstances affecting the London interbank market, or (b) the Required Lenders
shall advise Administrative Agent that (i) the rates of interest for such LIBOR
Loans do not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans or (ii) deposits in Dollars in the London interbank
market are not available to such Lenders (as conclusively certified by each such
Lender in good faith in writing to Administrative Agent and to Borrower) in the
ordinary course of business in sufficient amounts to make and/or maintain its
LIBOR Loans, Administrative Agent shall immediately give notice of such
condition to Borrower. After the giving of any such notice and until
Administrative Agent shall otherwise notify Borrower that the circumstances
giving rise to such condition no longer exist, Borrower’s right to request the
making of or conversion to, and the Lenders’ obligations to make or convert to,
LIBOR Loans shall be suspended. Any LIBOR Loans outstanding at the commencement
of any suspension shall be converted at the end of the then current Interest
Period for such Loans into ABR Loans, as applicable, unless such suspension has
then ended.

2.7.2 Illegality. If any Change of Law shall make it unlawful or impossible for
any Lender to make or maintain any LIBOR Loan, such Lender shall immediately
notify Administrative Agent and Borrower of such Change of Law. Upon receipt of
such notice, (a) Borrower’s right to request the making of or conversion to, and
the Lenders’ obligations to make or convert to, LIBOR Loans, as the case may be,
shall be suspended for so long as such condition shall exist, and (b) Borrower
shall, at the request of such Lender, either (i) pursuant to Section 2.1.3,
convert any then outstanding LIBOR Loans into ABR Loans at the end of the
current Interest Periods for such Loans, or (ii) immediately repay or convert
(at Borrower’s option) LIBOR Loans into ABR Loans if such Lender shall notify
Borrower that such Lender may not lawfully continue to fund and maintain such
Loans as LIBOR Loans. Any conversion or prepayment of LIBOR Loans made pursuant
to the preceding sentence prior to the last day of an Interest Period for such
Loans shall be deemed a prepayment thereof for purposes of Section 2.8.

2.7.3 Increased Costs. If any Change of Law shall:

2.7.3.1 impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender or any LC Issuing Bank
(without duplication of any reserve requirement included within the applicable
interest rate through the definition of “Statutory Reserve Rate”); or

 

33



--------------------------------------------------------------------------------

2.7.3.2 subject any Lender or any LC Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or LC Issuing Bank in respect
thereof (except for (A) Indemnified Taxes or Other Taxes covered by
Section 2.5.4 and (B) the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or LC Issuing Bank); or

2.7.3.3 impose on any Lender or any LC Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein (without duplication of any reserve requirement included
within the applicable interest rate through the definition of “Statutory Reserve
Rate”);

and the result of any of the foregoing shall be to increase the cost to such
Lender or LC Issuing Bank of making, converting to, continuing or maintaining
any LIBOR Loan or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender or LC Issuing Bank of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) other than any cost related to
Taxes or to reduce the amount of any sum received or receivable by such Lender
or LC Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or LC Issuing Bank to be material, then Borrower
will pay to such Lender or LC Issuing Bank, as the case may be, within 30 days
after its demand, such additional amount or amounts as will compensate such
Lender or LC Issuing Bank for such additional costs incurred or reduction
suffered. A certificate setting forth in reasonable detail the amount of such
increased costs or reduced amounts and the basis for determination of such
amount, submitted by such Lender or LC Issuing Bank to Borrower, shall, in the
absence of demonstrable error, be conclusive and binding on the Obligors for
purposes of this Agreement.

2.7.4 Capital Requirements. If any Lender or any LC Issuing Bank determines that
any Change of Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or LC Issuing Bank’s
capital or on the capital of such Lender’s or LC Issuing Bank’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by any LC Issuing Bank, to
a level below that which such Lender or LC Issuing Bank or such Lender’s or LC
Issuing Bank’s holding company could have achieved but for such Change of Law
(taking into consideration such Lender’s or LC Issuing Bank’s policies and the
policies of such Lender’s or LC Issuing Bank’s holding company with respect to
capital adequacy), then from time to time Borrower shall pay to such Lender or
LC Issuing Bank, as the case may be, within 30 days after its demand such
additional amount or amounts as will compensate such Lender or LC Issuing Bank
or such Lender’s or LC Issuing Bank’s holding company for any such reduction
suffered. A certificate of such Lender or such LC Issuing Bank, setting forth in
reasonable detail the computation of any such amount, submitted by such Lender
or LC Issuing Bank to Borrower, shall, in the absence of demonstrable error, be
conclusive and binding on the Obligors for purposes of this Agreement.

2.7.5 Delay in Request. Failure or delay on the part of any Lender or LC Issuing
Bank to demand compensation pursuant to this Section 2.7 shall not constitute a
waiver of such Lender’s or LC Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or an LC
Issuing Bank pursuant to this Section 2.7 for any costs or reductions incurred
more than 180 days prior to the date that such Lender or LC Issuing Bank
notifies Borrower of the event giving rise to such costs or reductions and of
such Lender’s or LC Issuing Bank’s intention to claim compensation therefor;
provided further that, if the event giving rise to such costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

34



--------------------------------------------------------------------------------

2.8 Funding Losses.

If Borrower shall (a) repay or prepay any LIBOR Loans on any day other than the
last day of an Interest Period for such Loans (including as a result of an
assignment effected pursuant to Section 2.9.2), (b) fail to borrow any LIBOR
Loans in accordance with a Notice of Revolving Borrowing delivered to
Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise) after such notice has become irrevocable,
(c) fail to convert any ABR Loans into LIBOR Loans in accordance with a Notice
of Conversion of Loan Type delivered to Administrative Agent (whether as a
result of the failure to satisfy any applicable conditions or otherwise) after
such notice has become irrevocable, (d) fail to continue a LIBOR Loan in
accordance with a Confirmation of Interest Period Selection after such notice of
confirmation has become irrevocable or (e) fail to make any prepayment in
accordance with any notice of prepayment delivered to Administrative Agent,
Borrower shall, within 30 days after demand by any Lender (other than in the
case of the costs covered by the parenthetical clause under clause (a) above,
which shall be paid in accordance with Section 2.9.2), reimburse such Lender for
all reasonable costs and losses incurred by such Lender (“Liquidation Costs”)
due to such payment, prepayment or failure. Borrower understands that such costs
and losses may include losses incurred by a Lender as a result of funding and
other contracts entered into by such Lender to fund LIBOR Loans (other than
non-receipt of the Applicable Rate in respect of the interest rate on LIBOR
Loans). Each Lender demanding payment under this Section 2.8 shall deliver to
Borrower a certificate setting forth in reasonable detail the amount of costs
and losses for which demand is made. Such a certificate so delivered to Borrower
shall, in the absence of demonstrable error, be conclusive and binding as to the
amount of such loss for purposes of this Agreement.

2.9 Alternate Office, Minimization of Costs.

2.9.1 Minimization of Costs. To the extent reasonably possible, each Lender
shall designate an alternative Lending Office with respect to its LIBOR Loans
and otherwise take any reasonable actions to reduce any liability of the
Obligors to any Lender under Sections 2.5.4, 2.7.3, 2.7.4 or 2.8, or to avoid
the unavailability of any Type of Loans under Section 2.7.2 so long as (in the
case of the designation of an alternative Lending Office) such Lender, in its
sole discretion, does not determine that such designation is disadvantageous to
such Lender.

2.9.2 Replacement Rights. If and with respect to each occasion that a Lender
(i) makes a demand for compensation pursuant to Section 2.5.4, 2.7.3 or 2.7.4,
(ii) is unable for a period of three consecutive months to fund LIBOR Loans
pursuant to Section 2.7.2 or such Lender wrongfully fails to fund a Loan,
(iii) becomes a Defaulting Lender or (iv) has failed to consent to any proposed
waiver or amendment with respect to this Agreement that requires the consent of
all the Lenders or all the Lenders directly affected and with respect to which
the Required Lenders shall have granted their consent, Borrower may, at its sole
expense, upon at least five Banking Days’ prior irrevocable written notice to
the affected Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 7.13.1), all its interests, rights and obligations under
this Agreement to an eligible assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that Borrower shall have received the prior written consent of Administrative
Agent, each Swingline Lender and each LC Issuing Bank with respect to such
assignee to the extent consent would be required under the terms of
Section 7.13.1 in connection with an assignment to such assignee (which consent,
in each case, shall not be unreasonably withheld). Such replacement Lender shall
upon the effective date of replacement purchase the Obligations owed to such
replaced Lender for the aggregate amount thereof and shall

 

35



--------------------------------------------------------------------------------

thereupon and for all purposes become a “Lender” hereunder. Such notice from
Borrower shall specify an effective date for the replacement of such Lender’s
Loans and Commitments, which date shall not be later than the 14th day after the
day such notice is given. On the effective date of any replacement of a Lender’s
Loans and Commitments and Obligations pursuant to this Section 2.9.2, Borrower
shall pay to Administrative Agent for the account of such Lender (a) any fees
due to such Lender to the date of such replacement; (b) the principal of and
accrued interest on the principal amount of outstanding Loans and any funded
participations in Letters of Credit and Swingline Loans held by such Lender to
the date of such replacement (such amount to be represented by the purchase of
the Obligations of such replaced Lender by the replacing Lender and not as a
prepayment of such Loans or other amounts), and (c) the amount or amounts due to
such Lender pursuant to each of Sections 2.5.4, 2.7.3 or 2.7.4, as applicable,
and any other amount then payable hereunder to such Lender. In addition, if the
replacement Lender was not previously a “Lender” hereunder, Borrower shall pay
to Administrative Agent an administrative fee of $3,500. Borrower will remain
liable to such replaced Lender for any Liquidation Costs that such Lender may
sustain or incur as a consequence of the purchase of such Lender’s Loans (unless
such Lender has defaulted on its obligation to fund a Loan hereunder). Upon the
effective date of the purchase of any Lender’s Loans and termination of such
Lender’s Commitments pursuant to this Section 2.9.2, such Lender shall cease to
be a Lender hereunder. No such replacement of such Lender’s Commitments and the
purchase of such Lender’s Loans pursuant to this Section 2.9.2 shall affect
(i) any liability or obligation of Borrower or any other Lender to such replaced
Lender, or any liability or obligation of such replaced Lender to Borrower or
any other Lender, which accrued on or prior to the date of such replacement or
(ii) such replaced Lender’s rights hereunder in respect of any such liability or
obligation. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

2.9.3 Alternate Office. Any Lender may designate a Lending Office other than
that set forth in its Administrative Questionnaire, and may assign all of its
interests under the Credit Facility Documents to such Lending Office, provided
that such designation and assignment do not at the time of such designation and
assignment increase the reasonably foreseeable liability of Borrower under
Sections 2.5.4, 2.7.3 or 2.7.4, or make an interest rate option unavailable
pursuant to Section 2.7.2.

2.10 Swingline Loans

2.10.1 Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the total Revolving Credit Exposure of all the
Lenders exceeding the Total Commitment; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan
or to finance the reimbursement of a Reimbursement Obligation in respect of a
Letter of Credit. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, prepay and reborrow Swingline
Loans. Immediately upon the making of a Swingline Loan by a Swingline Lender,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Swingline Lender a participation in such Swingline
Loan in an amount equal to such Lender’s Proportionate Share of the amount of
such Swingline Loan.

2.10.2 Notice of Swingline Loans by Borrower. Borrower shall request a Swingline
Loan by delivering to Administrative Agent a written notice in the form of
Exhibit E, appropriately completed (a “Notice of Swingline Borrowing”) before
12:00 noon on the Banking Day of any Swingline Borrowing. Each Notice of
Swingline Borrowing shall be irrevocable and shall specify the Swingline Lender
from which such Swingline Borrowing shall be made, the requested date (which
shall be a

 

36



--------------------------------------------------------------------------------

Banking Day) and the amount of the requested Swingline Loan. Each Swingline Loan
shall be in the minimum amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof. Administrative Agent will promptly advise the
relevant Swingline Lender of a Notice of Swingline Borrowing received from
Borrower. Subject to the terms and conditions set forth herein, each Swingline
Lender shall make each Swingline Loan available to Borrower, in immediately
available funds by wire transfer thereof in accordance with instructions
provided to (and reasonably acceptable to) such Swingline Lender, not later than
4:00 p.m., New York City time, on the requested date of such Swingline Loan.

2.10.3 Refinancing of Swingline Loans.

2.10.3.1 Each Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes each
Swingline Lender to so request on its behalf), that, subject to the terms and
conditions set forth herein (including the conditions set forth in Section 3.2),
each Lender make an ABR Loan in an amount equal to such Lender’s Proportionate
Share of the amount of Swingline Loans made by such Swingline Lender then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Notice of Revolving Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.1.1, without regard to the minimum
and multiples specified therein; provided that such request shall in no event be
made earlier than the Swingline Loan Maturity Date for the relevant Swingline
Loan. Each Swingline Lender shall furnish Borrower with a copy of such Notice of
Revolving Borrowing promptly after delivering such notice to Administrative
Agent. Each Lender shall make an amount equal to its Proportionate Share of the
amount specified in such Notice of Revolving Borrowing available to
Administrative Agent in immediately available funds for the account of such
Swingline Lender at Administrative Agent’s Office not later than 2:00 p.m. (New
York City time) on the day specified in such Notice of Revolving Borrowing,
whereupon, subject to Section 2.10.3.2, each Lender that so makes funds
available shall be deemed to have made an ABR Loan to Borrower in such amount.

2.10.3.2 If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.10.3.1, the request for ABR
Loans submitted by such Swingline Lender as set forth herein shall be deemed to
be a request by such Swingline Lender that each of the Lenders fund its
participation in the relevant Swingline Loan and each Lender’s payment to
Administrative Agent for the account of such Swingline Lender pursuant to
Section 2.10.3.1 shall be deemed payment in respect of such participation.
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan funded pursuant to this Section 2.10.3.2, and thereafter payments
in respect of such Swingline Loan (to the extent of such funded participations)
shall be made to Administrative Agent for the account of the relevant Lenders.

2.10.3.3 If any Lender fails to make available to Administrative Agent for the
account of any Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.10.3 by the time
specified in this Section 2.10.3.3, such Swingline Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate from time to time in effect and a rate determined by such
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by such Swingline Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or funded participation

 

37



--------------------------------------------------------------------------------

in the relevant Swingline Loan, as the case may be. A certificate of a Swingline
Lender submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this Section 2.10.3.3 shall be conclusive absent
manifest error.

2.10.3.4 Each Lender’s obligation to purchase and fund participations in
Swingline Loans pursuant to this Section 2.10.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any Swingline Lender, Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, (C) any adverse
change in the condition (financial or otherwise) of Borrower, (D) any breach of
this Agreement or any other Credit Facility Document by Borrower or any other
Lender or (E) any other occurrence, event or condition, whether or not similar
to any of the foregoing, and the payment of each such obligation shall be made
without any offset, abatement, withholding or reduction whatsoever. No such
funding of participations shall relieve or otherwise impair the obligation of
Borrower to repay Swingline Loans, together with interest as provided herein.

2.10.4 Repayment of Participations.

2.10.4.1 At any time after any Lender has purchased and funded a participation
in a Swingline Loan, if any Swingline Lender receives any payment on account of
such Swingline Loan, such Swingline Lender will promptly remit such Lender’s
Proportionate Share of such payment to Administrative Agent (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participation was funded) in like funds as received by such
Swingline Lender, and any such amounts received by Administrative Agent will be
remitted by Administrative Agent to the Lenders that shall have funded their
participations pursuant to Section 2.10.3.2 to the extent of their interests
therein.

2.10.4.2 If any payment received by any Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by such Swingline
Lender under any of the circumstances described in Section 8.18 (including
pursuant to any settlement entered into by such Swingline Lender in its
discretion), each Lender shall pay to Administrative Agent for the account of
such Swingline Lender its Proportionate Share thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. Administrative Agent will make such
demand upon the request of such Swingline Lender. The obligations of the Lenders
under this Section 2.10.4.2 shall survive the payment in full of the Obligations
and the termination of this Agreement.

2.10.5 Interest for Account of Swingline Lenders. Until each Lender funds its
ABR Loan or participation pursuant to this Section to refinance such Lender’s
Proportionate Share of any Swingline Loan made by any Swingline Lender, interest
in respect of such Lender’s share thereof shall be solely for the account of
such Swingline Lender.

2.11 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

2.11.1.1 Facility Fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.4.1 (except to the extent allocable to
(i) the outstanding principal

 

38



--------------------------------------------------------------------------------

amount of the Revolving Loans funded by it and (ii) its outstanding Swingline
Exposure and/or LC Exposure for which such Defaulting Lender has provided Cash
Collateral to the relevant Swingline Lender or LC Issuing Bank hereunder);

2.11.1.2 the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 7.9), except that (i) the Commitment(s)
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loans may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and
(ii) any amendment, waiver or consent requiring the consent of all the Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender;

2.11.1.3 if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Proportionate Shares but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; provided that each such reallocation shall
be given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Inchoate Default or Event of Default exists;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Banking Day following notice
by Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the LC Issuing Banks only
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.2.10 for so long as
such LC Exposure is outstanding;

(iii) if Borrower Cash Collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, Borrower shall not be required to pay
any Letter of Credit fees to such Defaulting Lender pursuant to Section 2.4.2
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the Letter of Credit fees payable to the Lenders pursuant
to Section 2.4.2 shall be adjusted in accordance with such non-Defaulting
Lenders’ Proportionate Shares; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any LC Issuing Bank or any Lender
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Lender pursuant to Section 2.4.1 (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and Letter of Credit fees payable under Section 2.4.2 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the relevant LC Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and

(vi) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no LC Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless such Swingline Lender or
LC Issuing Bank, as the case may be, is satisfied that the related exposure and
the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by Borrower in accordance with Section 2.2.10, and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.2.7 (and such Defaulting Lender shall not participate
therein).

 

39



--------------------------------------------------------------------------------

If (i) a bankruptcy event (as such term is defined in clause (d) of the
definition of “Defaulting Lender”) with respect to any Person as to which any
Lender is, directly or indirectly, a Subsidiary shall occur following the date
hereof and for so long as such event shall continue or (ii) any Swingline Lender
or any LC Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Swingline Lender shall be required to fund
any Swingline Loan and no LC Issuing Bank shall be required to issue, amend or
increase any Letter of Credit, unless Borrower shall have Cash Collateralized
such Lender’s Swingline Exposure or LC Exposure, as the case may be, pursuant to
Section 2.11.3 or otherwise such Swingline Lender or such LC Issuing Bank, as
the case may be, shall have entered into arrangements with Borrower or such
Lender, satisfactory to such Swingline Lender or such LC Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

In the event that Administrative Agent, Borrower, the Swingline Lenders and the
LC Issuing Banks each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Proportionate Share.

ARTICLE III

CONDITIONS PRECEDENT

3.1 Conditions Precedent to Effectiveness.

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

3.1.1 Credit Facility Documents. Delivery to Administrative Agent of executed
originals of each Credit Facility Document (or written evidence satisfactory to
Administrative Agent of the execution thereof by the parties thereto (which may
include fax or electronic transmission of a signed signature page thereto)).

3.1.2 Resolutions. Delivery to Administrative Agent of a copy of one or more
resolutions or other authorizations of each of the Obligors in form and
substance reasonably satisfactory to Administrative Agent and certified by an
appropriate authorized officer as being in full force and effect on the
Effective Date, authorizing the execution, delivery and performance of this
Agreement and the other Credit Facility Documents and any instruments or
agreements required hereunder or thereunder to which such Obligor is a party.

 

40



--------------------------------------------------------------------------------

3.1.3 Incumbency. Delivery to Administrative Agent of a certificate in form and
substance reasonably satisfactory to Administrative Agent, from each Obligor
signed by the appropriate authorized officer and dated the Effective Date, as to
the incumbency of the natural persons authorized to execute and deliver this
Agreement and each other Credit Facility Document and any instruments or
agreements required hereunder or thereunder to which such Obligor is a party.

3.1.4 Legal Opinions. Delivery to Administrative Agent of legal opinions of
in-house and external counsel to the Obligors and counsel to Administrative
Agent, in the form of Exhibits G-1, G-2 and G-3, respectively.

3.1.5 Financial Statements. The Lenders shall have received Company’s audited
consolidated financial statements or Form 10-K for its fiscal years ended
December 31, 2011 and December 31, 2012 and Company’s consolidated financial
statements or Form 10-Q for its fiscal quarter ended September 30, 2013.

3.1.6 Accuracy of Representations and Warranties; No Defaults. As of the
Effective Date, the conditions set forth in Sections 3.2.1, 3.2.2 and 3.2.4
shall be satisfied.

3.1.7 Certificate of Obligors. Administrative Agent shall have received a
certificate, dated as of the Effective Date, signed by a Responsible Officer of
each Obligor, in substantially the form of Exhibit F.

3.1.8 Payment of Fees. All amounts required to be paid by the Obligors to the
Lenders, Administrative Agent and the Arrangers in connection with the execution
and delivery of the Credit Facility Documents, and all taxes, fees and other
costs payable in connection with the execution and delivery of the documents and
instruments referred to in this Section 3.1 (or incorporated herein by
reference) shall have been paid in full.

3.1.9 Repayment of Amounts under Existing Credit Agreement. Administrative Agent
shall have received evidence, in form and substance satisfactory to
Administrative Agent, that (i) all amounts payable under the Existing Credit
Agreement to the lenders party to the Existing Credit Agreement shall have been
(or shall be simultaneously) paid in full, (ii) all commitments of lenders under
the Existing Credit Agreement that are not Lenders hereunder shall have been
terminated, and each such lender shall have confirmed in writing such
termination (it being agreed by the parties hereto that (x) such commitments of
such lenders shall terminate, and no such lender shall be a party hereto, as of
the Effective Date and (y) each lender under the Existing Credit Agreement that
is a Lender hereunder shall have a Commitment hereunder as of the Effective Date
in an amount equal to such Lenders’ Proportionate Share of the Total Commitment
as of the Effective Date); and (iii) all letters of credit outstanding under the
Existing Credit Agreement shall have been either continued and deemed issued
under this Agreement as provided in Section 2.2.1.2 or otherwise canceled;
provided that, by its execution hereof, each Lender that is a lender party to
the Existing Credit Agreement hereby waives the provisions of the Existing
Credit Agreement requiring prior notice by Borrower with respect to the
prepayment of loans and/or the termination of the commitments thereunder as of
the Effective Date.

Administrative Agent shall notify Obligors and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

 

41



--------------------------------------------------------------------------------

3.2 Conditions Precedent to Each Extension of Credit.

The obligation of the Lenders to make each Loan and the obligation of any LC
Issuing Bank to issue, extend or increase the Stated Amount of any Letter of
Credit is subject to the prior satisfaction of each of the following conditions:

3.2.1 Accuracy of Representations and Warranties. Each representation and
warranty set forth in Article IV (excluding, for any Loan made or any Letter of
Credit issued, extended or increased after the Effective Date, Section 4.4 and
the last sentence of Section 4.6) shall be true and correct as if made on and as
of the date of such Borrowing or issuance, extension or increase in the Stated
Amount of a Letter of Credit, as the case may be, before and after giving effect
thereto and the application of the proceeds therefrom, unless such
representation or warranty relates solely to another time, in which event such
representation or warranty shall be true and correct as of such other time.

3.2.2 No Defaults. No Event of Default or Inchoate Default shall have occurred
and is continuing or will result from such Borrowing or issuance, extension or
increase in the Stated Amount of a Letter of Credit, as the case may be.

3.2.3 Notice of Borrowing. Borrower shall have delivered to Administrative Agent
a Notice of Revolving Borrowing meeting the requirements of Section 2.1.1.2, a
Notice of LC Activity meeting the requirements of Section 2.2.3 or a Notice of
Swingline Borrowing meeting the requirements of Section 2.10.2, as applicable.

3.2.4 No Default under Certain Other Indebtedness. No event or condition shall
have occurred and be continuing under Indebtedness of Company or any Subsidiary
involving the borrowing of money or the advance of credit (other than trade
payables or Non-Recourse Indebtedness) in aggregate principal amount equaling or
exceeding $50,000,000 that results in such Indebtedness becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of such
Indebtedness (or any trustee or agent on its or their behalf) to cause such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Obligor (as to itself and its respective Subsidiaries, as applicable) makes
the following representations and warranties to and in favor of Administrative
Agent and the Lenders as of the Effective Date and, unless otherwise expressly
limited to the Effective Date, as of the date of each Borrowing and each
issuance, extension or increase in the Stated Amount of a Letter of Credit (and
all of these representations and warranties shall survive the Effective Date,
the issuance of any Letters of Credit and the making of the Loans):

4.1 Corporate Existence and Business.

Each Obligor is a corporation duly organized and validly existing in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified to do business and is in good standing in each jurisdiction in which
such qualification is necessary to execute, deliver and perform this Agreement
and each other Credit Facility Document to which it is or is to become a party.

 

42



--------------------------------------------------------------------------------

4.2 Power and Authorization; Enforceable Obligations.

Each Obligor has full power and authority and the legal right to execute,
deliver and perform this Agreement and each other Credit Facility Document to
which it is or is to become a party and to take all action as may be necessary
to complete the transactions contemplated hereunder and thereunder. Each Obligor
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Agreement and each other Credit Facility Document to
which it is or is to become a party to complete the transactions contemplated
hereby. No consent or authorization of, filing with, or other act by or in
respect of any other Person or Governmental Authority is required in connection
with the execution, delivery or performance by the Obligors, or the validity or
enforceability as to the Obligors, of this Agreement and each other Credit
Facility Document to which each Obligor is or is to become a party, except such
consents or authorizations or filings or other acts as have already been
obtained or where the failure to obtain such consent or authorization could not
reasonably be expected to have a Material Adverse Effect. This Agreement and
each other Credit Facility Document to which each Obligor is a party have been
duly executed and delivered by such Obligor and constitute, and each other
Credit Facility Document to which it is to become a party will upon execution
and delivery thereof by such Obligor and the other parties thereto (if any)
constitute, a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the right of creditors generally and by general principles of equity.

4.3 No Legal Bar.

The execution, delivery and performance by each Obligor of this Agreement and
each other Credit Facility Document to which it is or is to become a party to
complete the transactions contemplated hereby and the making by such Obligor of
any payments hereunder or under any other Credit Facility Document to which it
is a party will not violate any applicable law or any material contractual
obligation of Company and its Subsidiaries and will not result in, or require,
the creation or imposition of any Lien on any of the properties or revenues of
the Obligors pursuant to any applicable law or any such contractual obligation
except, in each case, where such violation, creation or imposition could not
reasonably be expected to have a Material Adverse Effect.

4.4 No Proceeding, Litigation or Investigation.

No litigation, proceeding or, to the knowledge of the Obligors, investigation of
or before any Governmental Authority is pending or, to the knowledge of the
Obligors, threatened in writing against Company or any of its Subsidiaries,
except where such litigation, proceeding or investigation could not reasonably
be expected to have a Material Adverse Effect.

4.5 Governmental Approvals.

All governmental authorizations and actions necessary in connection with the
execution and delivery by each Obligor of this Agreement and the other Credit
Facility Documents to which it is a party and the performance of their
obligations hereunder and thereunder have been obtained or performed and remain
valid and in full force and effect.

4.6 Financial Statements.

All quarterly and annual financial statements of Company and its consolidated
Subsidiaries heretofore delivered by Company to Administrative Agent did not
fail to disclose any material liabilities, whether direct or contingent, and
fairly presented in all material respects the financial

 

43



--------------------------------------------------------------------------------

condition of Company and its consolidated Subsidiaries, as the case may be, in
each case as of the date delivered and were prepared in accordance with GAAP.
Since December 31, 2012, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

4.7 True and Complete Disclosure.

All factual information heretofore or contemporaneously furnished by the
Obligors or any of their representatives in writing to Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated herein was true and accurate in all material respects
on the date as of which such information was dated or certified and at such date
did not omit to state any fact necessary to make such information not misleading
at such time in light of the circumstances under which such information was
provided. The information referred to in the immediately preceding sentence
furnished to Administrative Agent or any Lender on or prior to the Effective
Date, taken as a whole, as updated or supplemented from time to time, is true
and correct in all material respects as of the Effective Date, and as of the
Effective Date all such information does not omit to state any fact which could
reasonably be expected to have a Material Adverse Effect.

4.8 Investment Company Act.

Neither Obligor is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Each Obligor is exempt from regulation under
the Federal Power Act.

4.9 Compliance with Law.

There is no violation by Company or any of its Subsidiaries of any Governmental
Rule which could reasonably be expected to have a Material Adverse Effect.
Except as have been delivered to Administrative Agent, no notices of any such
violation of any Governmental Rule have been issued, entered or received by
Company or any such Subsidiary.

4.10 ERISA.

Company and any other Person which is under common control (within the meaning
of Section 414(b) or (c) of the Code) with Company have fulfilled their
obligations (if any) under the minimum funding standards of ERISA and the Code
for each ERISA Plan in compliance in all material respects with the currently
applicable provisions of ERISA and the Code and have not incurred any material
liability to the PBGC or an ERISA Plan under Title IV of ERISA (other than
liability for premiums due in the ordinary course). Assuming that the credit
extended hereunder does not involve the assets of any employee benefit plan
subject to ERISA, neither the execution of this Agreement nor the consummation
of the transactions contemplated hereby will involve a Prohibited Transaction.

4.11 Taxes.

Each of Company and its Subsidiaries has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
established adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

44



--------------------------------------------------------------------------------

4.12 Use of Credit.

Neither Company nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(as defined in Regulations T, U or X of the Federal Reserve Board), and no part
of the proceeds of any extension of credit hereunder will be used to buy or
carry any such margin stock.

4.13 Properties.

Each of Company and its Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
subject only to Liens not prohibited by Section 5.3.3 and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes. Each of Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by it does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

4.14 Environmental Matters.

Except with respect to matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither Company
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

4.15 FCPA; OFAC; Anti-Money Laundering.

4.15.1 No Unlawful Contributions or Other Payments. Neither Company nor any of
its Subsidiaries, nor, to Company’s knowledge, any director, officer, agent,
employee or Affiliate of Company or any of its Subsidiaries has taken or will
take any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to pay or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office.

4.15.2 OFAC.

(a) Neither Company nor any of its Subsidiaries nor, to Company’s knowledge, any
officer or director of Company or any of its Subsidiaries, nor any agent,
employee or Affiliate of Company or any of its Subsidiaries is (i) a Person that
is, or is owned or controlled by a Person that is currently the subject of any
U.S. sanctions administered by OFAC (“Sanctions”), nor (ii) located, organized
or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).

(b) Company will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person to fund any activities or business of or
with any Person or in any country or territory that, at the time of such
funding, is the subject of Sanctions.

 

45



--------------------------------------------------------------------------------

4.15.3 No Conflict with Money Laundering Laws. To Company’s knowledge, the
operations of Company and its Subsidiaries are and have been conducted at all
times in material compliance with (i) applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and the rules and regulations promulgated thereunder, (ii) the
money laundering statutes of all jurisdictions where Company and its
Subsidiaries conduct business, and the rules and regulations thereunder and
(iii) any related or similar rules, regulations or guidelines issued,
administered or enforced by any court, arbitrator, regulatory body,
administrative agency, governmental body or other authority or agency
(collectively, the “Money Laundering Laws”). No action, suit or proceeding by or
before any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency involving Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to
Company’s knowledge, threatened.

ARTICLE V

COVENANTS OF OBLIGORS

Each Obligor (as to itself and its respective Subsidiaries, as applicable)
covenants and agrees that until the repayment in full of the Obligations (other
than those contingent obligations that are intended to survive the termination
of this Agreement or the other Credit Facility Documents) and the expiration and
termination of all Commitments, unless Administrative Agent on behalf of the
Lenders waives compliance in writing:

5.1 Existence.

The Obligors shall, and Company shall cause each Significant Subsidiary to,
maintain and preserve its existence in good standing in the state of its
formation and its qualification to do business in each other jurisdiction where
such qualification is necessary and all material rights, privileges and
franchises necessary in the normal conduct of its business, except as permitted
under Section 5.3.1.

5.2 Consents.

Such Obligor shall maintain in full force and effect all consents of any
Governmental Authority that are required to be obtained by it in order for it to
perform its respective obligations under this Agreement and the other Credit
Facility Documents to which it is party and will obtain any that may become
necessary in the future.

5.3 Prohibition of Certain Transfers.

5.3.1 Such Obligor shall not, and shall not permit any Significant Subsidiary
to, liquidate or dissolve, or combine, consolidate or merge with or into another
Person (other than any consolidation or mergers between or among any Obligors
and any Significant Subsidiaries); provided that any Obligor or Significant
Subsidiary may combine, consolidate or merge with another Person if (i) an
Obligor or a Significant Subsidiary, as the case may be, is the surviving
corporation of such merger, consolidation or combination; (ii) except with
respect to a merger or consolidation involving Tampa Electric in which Tampa
Electric is the surviving entity, after giving effect thereto, the ratings for
the Index Debt from Moody’s and S&P are at least Baa2 and BBB-, respectively, or
Baa3 and BBB, respectively; (iii) prior to such merger, consolidation or
combination, and after giving effect thereto, no Inchoate Default or Event of
Default shall have occurred and be continuing; (iv) Company shall have

 

46



--------------------------------------------------------------------------------

provided calculations to Administrative Agent demonstrating pro forma compliance
with Section 5.11 after giving effect to such merger, consolidation or
combination (the determination of such compliance to be calculated as at the end
of and for the period of four fiscal quarters most recently ended prior thereto
for which financial statements of Company shall have been furnished pursuant to
Section 5.9); and (v) the Obligors’ rights and obligations, and Administrative
Agent’s and the Lenders’ rights and remedies, under this Agreement and the other
Credit Facility Documents shall not be diminished in any manner as a result of
such merger, consolidation or combination.

5.3.2. Such Obligor shall not, and shall not permit any Significant Subsidiary
to, effect, directly or indirectly, a Disposition of all or any substantial part
of such Obligor’s or such Significant Subsidiary’s property, business or assets,
except any such Disposition for an amount not less than the fair value thereof,
comprised of (i) cash and/or (ii) non-cash consideration not in excess of 25% of
the gross proceeds of such Disposition.

5.3.3 Except as set forth on Schedule 5.3.3 and except for Permitted Liens, such
Obligor shall not, and shall not permit any Significant Subsidiary to, mortgage,
pledge or encumber all or substantially all of such Obligor’s or such
Significant Subsidiary’s assets; provided that Company and/or any Significant
Subsidiary may enter into limited recourse project financing transactions
(including in the form of synthetic leases) in the ordinary course of its
business.

5.3.4 Company shall not, and shall not permit any of its Subsidiaries to, sell,
assign or otherwise transfer, by way of collateral assignment or otherwise, or
dispose of, directly or indirectly (by way of collateral assignment or
otherwise) any Equity Interests in Borrower or any Significant Subsidiary;
provided that (i) Company or any of its Subsidiaries may engage in limited
recourse project financing transactions as provided in Section 5.3.3 and
(ii) Tampa Electric may issue preferred stock.

5.4 Payment and Performance of Material Obligations.

Company shall, and shall cause each of its Subsidiaries to, pay and perform all
its material obligations, howsoever arising, as and when due and payable or
required to be performed, except (a) such as may be contested in good faith or
as to which a bona fide dispute may exist; provided that adequate reserves have
been established in accordance with GAAP, (b) trade payables which shall be paid
in the ordinary course of business, and (c) where the failure to so pay or
perform could not reasonably be expected to have a Material Adverse Effect.

5.5 Taxes.

Company shall, and shall cause each of its Subsidiaries to, file all tax returns
and pay, or cause to be paid, as and when due and prior to delinquency, all
taxes, assessments and governmental charges of any kind that may at any time be
lawfully assessed or levied against or with respect to it, except where the
failure to so file or pay could not reasonably be expected to have a Material
Adverse Effect; provided that Company or any such Subsidiary may contest in good
faith any such taxes, assessments and other charges and, in such event, may
permit the taxes, assessments or other charges so contested to remain unpaid
during any period, including appeals, when such Person is in good faith
contesting the same, so long as (a) adequate reserves have been established in
accordance with GAAP, (b) enforcement of the contested tax, assessment or other
charge is effectively stayed for the entire duration of such contest if such
enforcement could reasonably be expected to have a Material Adverse Effect, and
(c) any tax, assessment or other charge determined to be due, together with any
interest or penalties thereon, is promptly paid as required after final
resolution of such contest.

 

47



--------------------------------------------------------------------------------

5.6 Maintenance of Property, Insurance.

Company shall, and shall cause each of its Subsidiaries to, (a) keep all
property useful and necessary in its business in good working order and
condition except where the failure to so maintain could not reasonably be
expected to have a Material Adverse Effect, (b) maintain proper books and
records in accordance with GAAP, (c) permit Administrative Agent to visit and
inspect its properties at reasonable times and upon reasonable notice and
(d) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks,
and/or make provisions for self-insurance, in accordance with normal industry
practice for Company and its Subsidiaries, taken as a whole.

5.7 Compliance with Laws.

Company shall, and shall cause each of its Subsidiaries to, promptly comply, or
cause compliance, with all Governmental Rules, including Environmental Laws,
Sanctions administered by OFAC and Governmental Rules relating to equal
employment opportunity or employee benefit plans, ERISA Plans and employee
safety, except where the failure to comply could not reasonably be expected to
have a Material Adverse Effect.

5.8 No Change in Business.

Company shall maintain a substantial part of its business in the power industry
and businesses reasonably related thereto, and Borrower shall, and Company shall
cause each Significant Subsidiary to, maintain as a substantial part of its
business the general type of business now conducted by Borrower or such
Significant Subsidiary, as the case may be.

5.9 Financial Statements.

Company shall furnish or cause to be furnished to Administrative Agent:

5.9.1 As soon as practicable and in any event within 50 days after the end of
the first, second and third quarterly accounting periods of its fiscal year
(commencing with the fiscal quarter ended March 31, 2014), an unaudited
consolidated balance sheet of Company and its consolidated Subsidiaries as of
the last day of such quarterly period and the related statements of income, cash
flow, and partners’ capital (where applicable) for such quarterly period and (in
the case of the second and third quarterly periods) for the portion of the
fiscal year ending with the last day of such quarterly period, setting forth in
each case in comparative form corresponding unaudited figures from the preceding
fiscal year.

5.9.2 As soon as practicable and in any event within 90 days after the close of
each applicable fiscal year, audited consolidated financial statements of
Company and its consolidated Subsidiaries. Such financial statements shall
include a statement of equity, a balance sheet as of the close of such year, an
income and expense statement, reconciliation of capital accounts (where
applicable) and a statement of cash flow, all prepared in accordance with GAAP,
certified by an independent certified public accountant of recognized national
standing selected by Company. Such certificate shall not be qualified or limited
because of restricted or limited examination by such accountant of any material
portion of the records of Company.

5.9.3 Each time the financial statements are delivered under Sections 5.9.1 or
5.9.2, deliver, along with such financial statements, a certificate signed by a
Responsible Officer of Company (i) setting forth reasonably detailed
calculations demonstrating compliance with Section 5.11 and including a schedule
describing all Contingent Obligations of Company, and (ii) certifying (A) as to

 

48



--------------------------------------------------------------------------------

whether an Inchoate Default or Event of Default has occurred and, if an Inchoate
Default or Event of Default, as the case may be, has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (B) such financial statements are true and correct in all material
respects.

5.9.4 Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Company, Borrower or
any Significant Subsidiary, or compliance with the terms of this Agreement and
the other Credit Facility Documents, as Administrative Agent or any Lender may
reasonably request.

5.9.5 As long as Company is required or permitted to file reports under the
Securities Exchange Act of 1934, as amended, filing its report on Form 10-Q with
a notice of such filing to Administrative Agent shall satisfy the requirements
of Section 5.9.1 and Section 5.9.3(ii)(B), and filing Company’s report on
Form 10-K with a notice of such filing to Administrative Agent shall satisfy the
requirements of Section 5.9.2 and Section 5.9.3(ii)(B).

5.10 Notices.

Company shall promptly, upon acquiring notice or giving notice, as the case may
be, or obtaining knowledge thereof, deliver written notice to Administrative
Agent of:

5.10.1 Any litigation or investigation pending or threatened in writing against
Company, Borrower or any Subsidiary involving claims against Company, Borrower
or such Subsidiary that could reasonably be expected to have a Material Adverse
Effect, such notice to include copies of all papers filed in such litigation or
investigation and to be given monthly if any such papers have been filed since
the last notice given;

5.10.2 Any dispute or disputes which may exist between Company, Borrower or any
Subsidiary and any Governmental Authority and which involve (i) claims against
Company, Borrower or such Subsidiary, (ii) injunctive or declaratory relief,
(iii) revocation or material modification or the like of any applicable material
permit or imposition of additional material conditions with respect thereto, or
(iv) any liens for any material amount of taxes due but not paid, in each case
that could reasonably be expected to have a Material Adverse Effect;

5.10.3 The assertion of any environmental matter by any Person against, or with
respect to the activities of, Company, Borrower or any Subsidiary and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that could not reasonably be expected to have a Material
Adverse Effect;

5.10.4 (i) Any Inchoate Default or Event of Default or (ii) any default under
any agreement (other than this Agreement) with respect to any Indebtedness
(other than Non-Recourse Indebtedness) of Company, Borrower or any Subsidiary
outstanding in an amount equal to or in excess of $50,000,000;

5.10.5 Either Obligor being placed on watch or review for possible rating
down-grade by S&P or Moody’s, or any negative change, from the date hereof, from
the rating given to the Index Debt by either S&P or Moody’s; and

5.10.6 Any event or circumstance which could reasonably be expected to have a
Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

5.11 Financial Covenant.

Company shall maintain, as of the last day of each fiscal quarter (commencing
with the fiscal quarter ended December 31, 2013), a ratio of Total Debt to
Capitalization, for such fiscal quarter then ended, of less than or equal to
0.65 to 1.00 or, with respect to the four fiscal quarters commencing with the
fiscal quarter in which the Acquisition closes, 0.70 to 1.00.

5.12 Indemnification.

5.12.1 Borrower shall indemnify and hold harmless Administrative Agent, each LC
Issuing Bank, each Swingline Lender, each Lender, each Arranger and their
respective affiliates, and their respective directors, officers, employees,
agents and controlling persons (each such person being an “Indemnitee”) from and
against any and all losses, claims, damages and liabilities and expenses, joint
or several, to which such Indemnitee may become subject under any applicable
federal, state or foreign law or otherwise, and related to, arising out of or in
connection with this Agreement, the other Credit Facility Documents, the use of
proceeds of any Loan or the use of any Letter of Credit, or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such Indemnitee is a party and whether or
not such claim, action or proceeding is initiated or brought by or on behalf of
Borrower, or any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by Company or any of its Subsidiaries, or
any Environmental Liability related in any way to Company or any of its
Subsidiaries, and will reimburse any Indemnitee for all reasonable expenses as
they are incurred by an Indemnitee in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom (including reasonable fees, charges and
disbursements of counsel, but limited as follows: (i) a single legal counsel for
all Indemnitees, together with an additional legal counsel in each applicable
jurisdiction (as determined by the Indemnitees), (ii) if requested by
Administrative Agent, or any Arranger, a separate legal counsel for such party,
(iii) a separate additional legal counsel in connection with each of (a) any
litigation commenced or threatened against any Indemnitee, (b) any work-out or
restructuring of any obligations owing to the Indemnitees and/or (c) any
insolvency proceeding affecting Borrower and (iv) a separate additional legal
counsel to the extent necessary in the event (x) the circumstances giving rise
to such indemnification create an ethical conflict for any such counsel or
(y) the Indemnitees have inconsistent or conflicting defenses).

5.12.2 The foregoing indemnity shall not apply with respect to any Indemnitee to
the extent that any loss, claim, damage, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s bad faith, gross negligence or willful
misconduct. Without limiting the generality of the foregoing, Borrower shall not
be liable for any special, indirect, consequential or punitive damages suffered
by an Indemnitee, including any loss of profits, business or anticipated savings
of such Indemnitee, other than any such damages or losses imposed upon or
asserted or awarded against any Indemnitee by a third party. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed through electronic,
telecommunications or other information transmission systems in connection with
this Agreement or the other Credit Facility Documents or the transactions
contemplated hereby or thereby.

5.12.3 Upon receipt by an Indemnitee of actual notice of any action, claim,
suit, investigation or proceeding (each, an “Action”) against such Indemnitee
with respect to which indemnity may be sought under this letter agreement, such
Indemnitee shall promptly notify Borrower in writing; provided, however, that
failure so to notify Borrower shall not relieve Borrower from any liability
which Borrower may have on account of this indemnity or otherwise, except to the
extent Borrower is materially prejudiced by such failure. Borrower shall be
entitled to participate at its own expense in the defense of

 

50



--------------------------------------------------------------------------------

any Action brought to enforce any claim or liability of any Indemnitee resulting
from any such Action, and, if Borrower so elects, it shall be entitled to assume
the defense of such Action at its expense, including the employment of counsel
reasonably satisfactory to such Indemnitee (in which case Borrower shall not
thereafter be responsible for the fees, costs and expenses of any separate
counsel retained by any Indemnitee). Notwithstanding the foregoing, an
Indemnitee shall have the right to employ separate counsel in the defense of an
Action, and Borrower shall bear the reasonable fees, costs and expenses of such
separate counsel if (a) the use of counsel chosen by Borrower to represent the
Indemnitee would present such counsel with a conflict of interest; (b) such
Indemnitee has reasonably concluded that representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them; (c) Borrower shall not have employed counsel
satisfactory to the Indemnitee in the exercise of the Indemnitee’s reasonable
judgment to represent the Indemnitee, within a reasonable time after notice of
the institution of such Action; or (d) Borrower authorizes the Indemnitee to
employ separate counsel at Borrower’s expense. Subject to the provisions of the
immediately preceding sentence, in no event shall Borrower be responsible
hereunder for the fees and expenses of more than one counsel (together with
appropriate local counsel, if any) for all Indemnitees in connection with an
Action.

5.12.4 If the indemnification of an Indemnitee provided for in this Section 5.12
is for any reason unavailable or insufficient to hold harmless an Indemnitee,
then Borrower agrees to contribute to the aggregate amount of any losses,
claims, damages, liabilities and expenses incurred by such Indemnitee, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits to Borrower, on the one hand, and such Indemnitee, on the other hand,
from the matters contemplated by this Agreement and the other Credit Facility
Documents or (ii) if (but only if) the allocation provided for in clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) but also the
relative fault of Borrower, on the one hand, and such Indemnitee, on the other
hand with respect to such losses, liabilities, claims, damages or expenses, as
well as any other relevant equitable considerations.

5.12.5 Borrower agrees that, without Administrative Agent’s prior written
consent, it will not settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under this Agreement (whether or not any
Indemnitee is an actual or potential party to such claim, action or proceeding),
unless such settlement, compromise or consent includes an unconditional release
of each Indemnitee from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnitee.

5.12.6 The provisions of this Section 5.12 shall survive the satisfaction or
discharge of Borrower’s obligations hereunder, and shall be in addition to any
other rights and remedies of the Lenders.

5.12.7 Any amounts payable by Borrower pursuant to this Section 5.12 shall be
regularly payable within 30 days after Borrower receives an invoice for such
amounts from any applicable Indemnitee, and if not paid within such 30-day
period shall bear interest at the Default Rate. Upon payment of any claim by
Borrower pursuant to this Section 5.12 or other similar indemnity provisions
contained herein to or on behalf of an Indemnitee, Borrower, without any further
action, shall be subrogated to any and all claims that such Indemnitee may have
relating thereto, and such Indemnitee shall cooperate with Borrower and
Borrower’s insurance carrier, and give such further assurances as are necessary
or advisable to enable Borrower vigorously to pursue such claims.

 

51



--------------------------------------------------------------------------------

5.13 Use of Proceeds.

Borrower shall use, and Company shall cause its Subsidiaries to use, the
proceeds of the Loans hereunder and/or the Letters of Credit for general
corporate purposes.

5.14 Transactions with Affiliates.

Such Obligor shall not, and shall not permit any Significant Subsidiary to,
enter into any transaction with any of its Affiliates (other than any Obligor or
any Subsidiary of Company) unless such transaction is on terms no less favorable
to such Obligor or such Significant Subsidiary than if the transaction had been
negotiated in good faith on an arm’s-length basis with a non-Affiliate.

ARTICLE VI

EVENTS OF DEFAULT; REMEDIES

6.1 Events of Default.

The occurrence of any of the following events shall constitute an event of
default (“Event of Default”) hereunder:

6.1.1 Payments. An Obligor shall fail to pay, in accordance with the terms of
this Agreement, (i) any principal on any Loan or any Reimbursement Obligation in
respect of any Drawing Payment on the date such sum is due or (ii) any interest
on any Loan or Reimbursement Obligation or any scheduled fee, cost, charge or
sum due hereunder or under any other Credit Facility Document, (in the case of
clause (ii)) within three Banking Days after the date that such sum is due; or
an Obligor shall fail to pay, in accordance with the terms of this Agreement or
any other Credit Facility Agreement, any other fee, cost, charge or other sum
due under this Agreement or any other Credit Facility Document, within 30 days
after written notice that such sum is due and has not been paid.

6.1.2 Debt Cross-Default. (i) Any Obligor or any Subsidiary shall default for a
period beyond any applicable grace period in the payment of any principal,
interest or other amount due under any agreement involving the borrowing of
money or the advance of credit (other than trade payables or Non-Recourse
Indebtedness) and the outstanding amount or amounts payable under all such
agreements equals or exceeds $50,000,000 or (ii) an event of default shall have
occurred and be continuing under an agreement, or related agreements, under
which any Obligor or any Subsidiary has outstanding Indebtedness for borrowed
money (other than Non-Recourse Indebtedness) of $10,000,000 or more, and in the
case of this clause (ii), such debt has been accelerated by the holder of such
debt, or the holder of such debt has attempted to accelerate but such
acceleration was prevented by applicable Governmental Rule.

6.1.3 Bankruptcy; Insolvency. Any Obligor or any Significant Subsidiary shall
become subject to a Bankruptcy Event.

6.1.4 Misstatements. Any representation or warranty of any Obligor set forth in
this Agreement or any other Credit Facility Document or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, shall be untrue or misleading in any material respect as of
the time made.

6.1.5 Breach of Terms of Agreement. Any Obligor shall fail to perform or observe
(i) any of the covenants set forth in Section 5.1 (with respect to any Obligor’s
obligation to maintain its

 

52



--------------------------------------------------------------------------------

existence), 5.3, 5.8 or 5.11 or (ii) any of the other covenants set forth in
this Agreement or in any other Credit Facility Document to which it is a party
and such failure (in the case of clause (ii) only) shall continue unremedied for
30 days after such Obligor, as the case may be, becomes aware thereof or
Borrower receives written notice with respect thereto from Administrative Agent.

6.1.6 Judgments. A final judgment or judgments shall be entered against any
Obligor or any other Subsidiary (other than TWG and its Subsidiaries) in the
amount of $50,000,000 or more (net of amounts covered by insurance) individually
or in the aggregate (other than (i) a judgment which is fully discharged within
30 days after its entry, or (ii) a judgment, the execution of which is
effectively stayed within 30 days after its entry but only for 30 days after the
date on which such stay is terminated or expires) or, in the case of injunctive
relief, which if left unstayed could reasonably be expected to have a Material
Adverse Effect.

6.1.7 Change in Control. (i) Any entity, person (within the meaning of
Section 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) that theretofore was beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of less than 30% of Company’s voting stock shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of voting stock of Company (or other
securities convertible into such voting stock) representing 30% or more of the
combined voting power of all voting stock of Company; (ii) during any period of
up to 24 consecutive months, commencing after the date hereof, individuals who
at the beginning of such 24-month period were directors of Company shall cease
for any reason to constitute a majority of the board of directors of Company,
provided that any person becoming a director subsequent to the date hereof,
whose election, or nomination for election by Company’s shareholders, was
approved by a vote of at least a majority of the directors who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved (other than the election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Company) shall be, for purposes of this provision, considered as though such
person were a member of the board as of the beginning of such period;
(iii) Company shall cease to directly or indirectly own and control at least 80%
of (y) the economic interests and (z) the voting interests (whether by
committee, contract or otherwise) in Tampa Electric; or (iv) Borrower shall
cease to be a wholly-owned Subsidiary of Company.

6.1.8 ERISA Violations. If Company or any ERISA Affiliate should establish,
maintain, contribute to or become obligated to contribute to any ERISA Plan and
(a) a Reportable Event shall have occurred with respect to any ERISA Plan; or
(b) a trustee shall be appointed by a United States District Court to administer
any ERISA Plan; or (c) the PBGC shall institute proceedings to terminate any
ERISA Plan; or (d) a complete or partial withdrawal by Company or any ERISA
Affiliate from any Multiemployer Plan shall have occurred, or any Multiemployer
Plan shall enter reorganization status, become insolvent, or terminate (or
notify Company or any ERISA Affiliate of its intent to terminate) under
Section 4041A of ERISA; or (e) any ERISA Plan experiences an accumulated funding
deficiency under Code Section 412(b); or (f) Company or any ERISA Affiliate
incurs any liability for a Prohibited Transaction under ERISA Section 502;
provided that any of the events described in this Section 6.1.8 shall result in
joint liability of Company and all ERISA Affiliates in excess of $5,000,000.

6.1.9 Environmental Matters. There shall have been asserted against any Obligor
or any Significant Subsidiary any claim with respect to any Environmental
Liability that, in the reasonable judgment of the Required Lenders, is
reasonably likely to be determined adversely to the Obligors or such Significant
Subsidiary, as the case may be, and the amount thereof is, singly or in the
aggregate, reasonably likely to have a Material Adverse Effect (insofar as such
amount is payable by the Obligors or such Significant Subsidiary after deducting
any portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor or that is covered by insurance).

 

53



--------------------------------------------------------------------------------

6.1.10 Lack of Validity, Etc. Any of the Credit Facility Documents, once
executed and delivered, shall, except as the result of acts or omissions of
Administrative Agent or the Lenders, fail to provide Administrative Agent and
the Lenders the liens, security interest, rights, titles, interest, remedies
permitted by law, powers or privileges intended to be created thereby or cease
to be in full force and effect (except as expressly contemplated by the terms
thereof), or the validity thereof or the applicability thereof to the Loans,
Reimbursement Obligations in respect of any Drawing Payment or other obligations
purported to be secured or guaranteed thereby or any part thereof shall be
disaffirmed by or on behalf of any Obligor or any other party thereto (other
than Administrative Agent or the Lenders).

6.2 Remedies.

Upon the occurrence and during the continuation of an Event of Default,
Administrative Agent and the Lenders may, at the election of the Required
Lenders, without further notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind, all such notices and demands other than notices required by this Agreement
or any of the other Credit Facility Documents being waived (to the extent
permitted by Governmental Rule), exercise any or all of the following rights and
remedies, in any combination or order that the Required Lenders may elect, in
addition to such other rights or remedies as the Lenders may have hereunder,
under the other Credit Facility Documents or at law or in equity, as follows:

6.2.1 No Further Loans. Administrative Agent and the Lenders may and shall not
be obligated, to continue any Loans or to make any additional Loans, the LC
Issuing Banks shall not be obligated to issue, extend or increase the Stated
Amount of any Letter of Credit and the Commitments may be terminated; provided
that in the event of an Event of Default occurring under Section 6.1.3 with
respect to Borrower, the foregoing shall take effect immediately and without
further act of Administrative Agent or the Lenders.

6.2.2 Cure by Administrative Agent. Without any obligation to do so but only
during any time when a Loan, Letter of Credit or Reimbursement Obligation is
outstanding or any other amounts are due and owing hereunder to Administrative
Agent or the Lenders, Administrative Agent may make disbursements or Loans in
respect of which any amounts are outstanding to or on behalf of Borrower to cure
any Event of Default or Inchoate Default hereunder as the Required Lenders in
their sole discretion may consider necessary or appropriate, whether to preserve
and protect the Lenders’ interests under this Agreement or any Credit Facility
Documents or for any other reason, and all sums so expended, together with
interest on such total amount at the Default Rate (but in no event shall the
rate exceed the maximum lawful rate, if applicable), shall be repaid by Borrower
to Administrative Agent on demand and shall be secured by this Agreement and the
other Credit Facility Documents and shall constitute an Obligation,
notwithstanding that such expenditures may, together with amounts advanced under
this Agreement, exceed the amount of the Total Commitment.

6.2.3 Acceleration. Declare and make all sums of accrued and outstanding
principal and accrued but unpaid interest remaining under this Agreement
together with all unpaid fees, costs (including Liquidation Costs) and charges
due hereunder or under any other Credit Facility Document, immediately due and
payable and require the Obligors immediately, without presentment, demand,
protest or other notice of any kind, all of which the Obligors hereby expressly
waive, to pay Administrative Agent or the Lenders an amount in immediately
available funds equal to the aggregate amount of any outstanding Loans; provided
that in the event of an Event of Default occurring under Section 6.1.3 with
respect to an Obligor, all such amounts shall become immediately due and payable
without further act of Administrative Agent or the Lenders.

 

54



--------------------------------------------------------------------------------

6.2.4 Cash Collateralization of Letters of Credit. Demand from the Obligors (or
either of them) payment in an amount equal to the aggregate Stated Amount of all
Letters of Credit issued hereunder (including increases in such Stated Amount)
to be used as security for any Reimbursement Obligations which may arise in
accordance with Section 2.2.10.

ARTICLE VII

ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

7.1 Appointment, Powers and Immunities.

7.1.1 Each Lender hereby appoints and authorizes Administrative Agent to act as
its agent hereunder and under the other Credit Facility Documents with such
powers as are expressly delegated to Administrative Agent by the terms of this
Agreement and the other Credit Facility Documents, together with such other
powers as are reasonably incidental thereto. Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement or in any other Credit Facility Document, or be a trustee for any
Lender. Notwithstanding anything to the contrary contained herein,
Administrative Agent shall not be required to take any action which is contrary
to this Agreement or any other Credit Facility Document or any Governmental Rule
or exposes Administrative Agent to any liability. Each of Administrative Agent,
the Lenders and any of their respective Affiliates shall not be responsible to
any other Lender for any recitals, statements, representations or warranties
made by the Obligors or their Affiliates contained in this Agreement or in any
certificate or other document referred to or provided for in, or received by
Administrative Agent, or any Lender under this Agreement, for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Notes or any other document referred to or provided for herein or
for any failure by the Obligors, their respective Affiliates to perform their
respective obligations hereunder or thereunder. Administrative Agent may employ
agents and attorneys in fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it with
reasonable care.

7.1.2 Administrative Agent and its directors, officers, employees or agents
shall not be responsible for any action taken or omitted to be taken by it or
them hereunder or under any other Credit Facility Document or in connection
herewith or therewith, except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, Administrative
Agent (a) may treat the payee of any Note as the holder thereof until
Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to Administrative Agent;
(b) may consult with legal counsel (including counsel for Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by them in accordance with
the advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender for any statements, warranties or representations
made in or in connection with any Credit Facility Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any Credit Facility Document on the
part of any party thereto or to inspect the property (including the books and
records) of the Obligors or any other Person; and (e) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Credit Facility Document or any other
instrument or document furnished pursuant hereto. Except as otherwise provided
under this Agreement and the other Credit Facility Documents, Administrative
Agent shall take such action with respect to the Credit Facility Documents as
shall be directed by the Required Lenders.

 

55



--------------------------------------------------------------------------------

7.2 Reliance.

Administrative Agent shall be entitled to rely upon any certificate, notice or
other document (including any cable, telegram, telecopy or telex) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent. As
to any other matters not expressly provided for by this Agreement,
Administrative Agent shall not be required to take any action or exercise any
discretion, but shall be required to act or to refrain from acting upon
instructions of the Required Lenders (except that Administrative Agent shall not
be required to take any action which exposes Administrative Agent to personal
liability or which is contrary to this Agreement, any other Credit Facility
Document or any Governmental Rule). Administrative Agent shall in all cases
(including when any action by Administrative Agent alone is authorized
hereunder, if Administrative Agent elects in its sole discretion to obtain
instructions from the Required Lenders) be fully protected in acting, or in
refraining from acting, hereunder or under any other Credit Facility Document in
accordance with the instructions of the Required Lenders and such instructions
of the Required Lenders and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.

7.3 Non-Reliance.

Each Lender represents that it has, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of the
financial condition and affairs of the Obligors and decision to enter into this
Agreement and agrees that it will, independently and without reliance upon
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Each of Administrative Agent and any Lender shall not be required to keep
informed as to the performance or observance by the Obligors or their Affiliates
under this Agreement or any other document referred to or provided for herein or
to make inquiry of, or to inspect the properties or books of the Obligors or
their Affiliates.

7.4 Defaults.

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Inchoate Default or Event of Default, unless such default
relates to the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Lenders, or Administrative Agent has
received a notice from a Lender or an Obligor, referring to this Agreement,
describing such Inchoate Default or Event of Default and indicating that such
notice is a notice of default. If Administrative Agent receives such a notice of
the occurrence of an Inchoate Default or Event of Default, Administrative Agent
shall give notice thereof to the Lenders. Administrative Agent shall take such
action with respect to such Inchoate Default or Event of Default as is provided
in Article VI or if not provided for in Article VI, as Administrative Agent
shall be reasonably directed by the Required Lenders; provided, however, that
unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Inchoate Default or Event
of Default as it shall deem advisable in the best interest of the Lenders.

7.5 Indemnification.

Without limiting the Obligations of the Obligors hereunder, each Lender agrees
to indemnify Administrative Agent, ratably in accordance with its Proportionate
Share for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by or

 

56



--------------------------------------------------------------------------------

asserted against Administrative Agent in any way relating to or arising out of
this Agreement or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or the enforcement of any of
the terms hereof or thereof or of any such other documents; provided, however,
that no Lender shall be liable for any of the foregoing to the extent they arise
from Administrative Agent’s gross negligence or willful misconduct.
Administrative Agent shall be fully justified in refusing to take or to continue
to take any action hereunder or under any other Credit Facility Document unless
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limitation of the foregoing, each
Lender agrees to reimburse Administrative Agent promptly upon demand for its
Proportionate Share of any out-of-pocket expenses (including counsel fees)
incurred by Administrative Agent in connection with the preparation, execution,
administration or enforcement of, or legal advice in respect of rights or
responsibilities under, the Credit Facility Documents, to the extent that
Administrative Agent is not reimbursed for such expenses by Borrower.
Notwithstanding the foregoing, Administrative Agent shall not be entitled to
indemnification or reimbursement of its expenses under this Section 7.5 if it
would not be entitled to indemnification or reimbursement under Sections 5.12
and 8.4, respectively.

7.6 Successor Administrative Agent.

Administrative Agent may resign hereunder at any time by giving written notice
thereof to the Lenders and the Obligors. Upon any such resignation, the Required
Lenders shall have the right to appoint the successor Administrative Agent
hereunder with the consent of Borrower, which consent shall not be unreasonably
withheld or delayed; provided that Borrower’s consent shall not be required if
an Event of Default shall have occurred and be continuing at such time
hereunder. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, the
retiring Administrative Agent may, on behalf of the Lenders with the consent of
Borrower (such consent not to be unreasonably withheld or delayed) appoint the
successor Administrative Agent hereunder which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be a commercial bank having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent only under the Credit
Facility Documents. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Credit Facility Documents.

7.7 Authorization.

Administrative Agent is hereby authorized by the Lenders to execute, deliver and
perform each of the Credit Facility Documents to which Administrative Agent is
or is intended to be a party and each Lender agrees to be bound by all of the
agreements of Administrative Agent contained in the Credit Facility Documents.
Administrative Agent is further authorized by the Lenders to enter into
agreements supplemental hereto for the purpose of curing any formal defect,
inconsistency, omission or ambiguity in this Agreement or any Credit Facility
Document to which it is a party.

7.8 Administrative Agent’s Other Roles; Other Agents.

With respect to its Commitments, the Loans made by it and any Notes issued to
it, Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may

 

57



--------------------------------------------------------------------------------

exercise the same as though it were not Administrative Agent. The term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Administrative
Agent in its individual capacity. Administrative Agent and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with the Obligors or any other Person,
without any duty to account therefor to the Lenders. Notwithstanding anything
herein to the contrary, the Arrangers, the Syndication Agents and the
Documentation Agents named on the cover page of this Agreement shall not have
any duties or liabilities under this Agreement, except in their capacity, if
any, as Lenders.

7.9 Amendments; Waivers.

Subject to the provisions of this Section 7.9, unless otherwise specified in
this Agreement or another Credit Facility Document, the Required Lenders (or
Administrative Agent with the consent in writing of the Required Lenders) and
the Obligors may enter into agreements supplemental hereto for the purpose of
adding, modifying or waiving any provisions to the Credit Facility Documents or
changing in any manner the rights of the Lenders or the Obligors hereunder or
waiving any Inchoate Default or Event of Default; provided, however, that no
such supplemental agreement shall:

(a) increase the Commitment of any Lender without the written consent of such
Lender; or

(b) reduce the principal amount of any Loan or Reimbursement Obligation or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby; or

(c) postpone the scheduled date of payment of the principal amount of any Loan
or Reimbursement Obligation, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby; or

(d) change Section 2.6.1 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby; or

(e) change any of the provisions of this Section 7.9 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(f) release or terminate the guarantee of Company under Article IX or release
any funds from any account otherwise than in accordance with the terms hereof,
without the consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Administrative Agent, any LC Issuing Bank or any
Swingline Lender hereunder without the prior written consent of Administrative
Agent, such LC Issuing Bank or such Swingline Lender, as the case may be.

7.10 Withholding Tax.

7.10.1 If the forms or other documentation required by Section 2.5.7 are not
delivered to Administrative Agent, then Administrative Agent may withhold from
any interest payment to any Lender not providing such forms or other
documentation, an amount equivalent to the applicable withholding tax.

 

58



--------------------------------------------------------------------------------

7.10.2 If the Internal Revenue Service or any authority of the United States or
other jurisdiction asserts a claim that Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Administrative Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify Administrative Agent fully for
all amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs, and any out of pocket
expenses. Borrower shall not be responsible for any amounts paid or required to
be paid by a Lender under this Section 7.10.2.

7.10.3 If any Lender sells, assigns, grants participations in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, transferee
or participant shall comply with and be bound by the terms of Sections 2.5.7,
7.10.1 and 7.10.2 as though it were such Lender.

7.11 General Provisions as to Payments.

Administrative Agent shall promptly distribute to each Lender its pro rata share
of each payment of principal and interest payable to the Lenders on the Loans
and of fees hereunder received by Administrative Agent for the account of the
Lenders and of any other amounts owing under the Loans. The payments made for
the account of each Lender shall be made, and distributed to it, for the account
of (a) its domestic lending office in the case of payments of principal of, and
interest on, its ABR Loans, (b) its domestic or foreign lending office, as each
Lender may designate in writing to Administrative Agent, in the case of payments
of principal of, and interest on, its LIBOR Loans and (c) its domestic lending
office, or such other lending office as it may designate for the purpose from
time to time, in the case of payments of fees and other amounts payable
hereunder. Each Lender shall have the right to alter its designated domestic
lending office upon notice to Administrative Agent and Borrower.

7.12 Participations.

7.12.1 Nothing herein provided shall prevent any Lender from selling a
participation in its Commitments (and/or Loans made thereunder) to one or more
financial institutions or other entities (a “Participant”); provided that (a) no
such sale of a participation shall alter such Lender’s or Borrower’s obligations
hereunder and (b) any agreement pursuant to which any Lender may grant a
participation in its rights with respect to its Commitments (and/or Loans) shall
provide that, with respect to such Commitments (and/or Loans), subject to the
following proviso, such Lender shall retain the sole right and responsibility to
exercise the rights of such Lender, and enforce the obligations of Borrower
relating to such Commitments (and/or Loans), including the right to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Facility Document and the right to take action to have the Notes
declared due and payable pursuant to Article VI; provided, however, that such
agreement may provide that such Lender will not, without the consent of the
relevant Participant, agree to any amendment, modification or waiver described
in the first proviso to Section 7.9 that affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 2.5.4, 2.7.3 and 2.7.4 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 7.13; provided that
such Participant (1) shall be subject to the requirements and limitations
therein, including the requirements under Section 2.5.7 (it being understood
that the documentation required under Section 2.5.7 shall be delivered to the
participating Lender); (2) agrees to be subject to the provisions of
Sections 2.6.2 and 2.9 as if it were an assignee under Section 7.13; and
(3) shall not be entitled to receive any greater payment under Sections 2.5.4,
2.7.3 and 2.7.4 with respect to any participation than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after such
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be

 

59



--------------------------------------------------------------------------------

entitled to the benefits of Section 8.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.6.2 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrower (and such agency being solely for
tax purposes), maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitment, Loan, Letter of Credit, promissory
note or other obligations under this Agreement or any other Credit Facility
Document) except if additional payments under Sections 2.5.4, 2.7.3 and 2.7.4
are requested with respect to such Participant and except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit, promissory note or other obligation is at all times maintained in
registered form within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

7.12.2 Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to Borrower pursuant to this Agreement; provided that (a) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (b) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 7.12, any SPC may (x) with notice to, but
without the prior written consent of, Borrower and Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Borrower and Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (y) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 7.12 may not be amended without the written consent of all
SPCs having outstanding Loans or Commitments hereunder.

7.13 Transfer of Commitments.

7.13.1 Assignments. Notwithstanding anything else herein to the contrary (but
subject to Section 7.12.2), any Lender may assign to one or more Persons all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent, such consent, in each case, not to be unreasonably withheld or
delayed, of:

(i) Borrower, provided that no consent of Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided,
further, that Borrower shall be deemed to have consented to an assignment unless
it shall have objected thereto by written notice to Administrative Agent within
five Banking Days after having received notice thereof;

 

60



--------------------------------------------------------------------------------

(ii) Administrative Agent; provided that no consent of Administrative Agent
shall be required for an assignment to a Lender;

(iii) each LC Issuing Bank; and

(iv) each Swingline Lender.

Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent) shall not be less than $5,000,000 unless each of Borrower and
Administrative Agent otherwise consent; provided that no such consent of
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not apply to a Swingline Lender’s rights and
obligations in respect of Swingline Loans;

(C) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof pursuant to this Section 7.13.1,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of
Sections 2.5.4, 2.7.3, 2.8, 5.12 and 8.4). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 7.13.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 7.12.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this

 

61



--------------------------------------------------------------------------------

Section 7.13.1 and any written consent to such assignment required hereby,
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.2.7, 2.5.6, 2.10.3 or 7.5, Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 7.13.1.

7.13.2 Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower (and such agency being solely for tax purposes),
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and any
Reimbursement Obligations owing to, each Lender and LC Issuing Bank pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, Administrative Agent, the LC Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, any LC Issuing Bank and any Lender (with
respect to its own interests only), at any reasonable time and from time to time
upon reasonable prior notice. This Section 7.13 shall be construed so that the
Commitments, Loans, Letter of Credits, promissory notes or other obligations are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions).

7.13.3 No Assignments to Certain Persons. Anything in this Section 7.13 to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to (i) Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, (ii) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii) or (iii) a natural person.

7.13.4 Assignability as to Collateral. Notwithstanding any other provision
contained in this Agreement or any other Credit Facility Document to the
contrary, any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Addresses.

Any communications between the parties hereto or notices provided herein to be
given shall be given to the following addresses:

 

If to Administrative Agent:   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

Email: evan.zacharias@jpmorgan.com

 

Or

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Brittany Tidwell

Telephone No.: (302) 634-2225

Telecopy No.: (302) 634-1417

Email: brittany.m.tidwell@jpmorgan.com

If to JPMCB as LC Issuing Bank:   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

Email: evan.zacharias@jpmorgan.com

 

Or

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Brittany Tidwell

Telephone No.: (302) 634-2225

Telecopy No.: (302) 634-1417

Email: brittany.m.tidwell@jpmorgan.com

 

63



--------------------------------------------------------------------------------

If to JPMCB as Swingline Lender:   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

Email: evan.zacharias@jpmorgan.com

 

Or

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Brittany Tidwell

Telephone No.: (302) 634-2225

Telecopy No.: (302) 634-1417

Email: brittany.m.tidwell@jpmorgan.com

If to Citibank as Swingline Lender:   

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, Delaware 19720

Attention: Owen Coyle

Telephone No.: (302) 894-6123

Telecopy No.: (212) 994-0961

 

Email: owen.leonard.coyle@citi.com

If to the Obligors:   

TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

Telephone No.: (813) 228-4723

Telecopy No.: (813) 228-1328

 

with a copy to:

 

TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Kim M. Caruso

Telephone No.: (813) 228-1352

Telecopy No.: (813) 228-4262

If to any other Lender:    To the address specified on such Lender’s
Administrative Questionnaire.

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by overnight delivery service, (c) if mailed by first
class United States Mail, postage prepaid, registered or certified with return
receipt requested or (d) if sent by facsimile. Notice so given shall be
effective upon receipt by

 

64



--------------------------------------------------------------------------------

the addressee, except that communication or notice so transmitted by telecopy or
other direct written electronic means shall be deemed to have been validly and
effectively given on the day (if a Banking Day and, if not, on the next
following Banking Day) on which it is transmitted if transmitted before
4:00 p.m., recipient’s time, and, if transmitted after that time, on the next
following Banking Day; provided, however, that if any notice is tendered to an
addressee and the delivery thereof is refused by such addressee, such notice
shall be effective upon such tender. Any party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by giving of 30 days’ notice to the other parties in the manner
set forth above; provided, however, that a Lender shall have the right to change
its address for notice hereunder by giving notice to Administrative Agent and
Borrower only.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by Administrative Agent and the
applicable Lender. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

8.2 Additional Security; Right to Set-Off.

Any deposits or other sums at any time credited or due from the Lenders
(including the LC Issuing Banks) and any securities or other property of any
Obligor in the possession of Administrative Agent may at all times be treated as
collateral security for the payment of the Loans and any Notes and all other
obligations of the Obligors to the Lenders (including the LC Issuing Banks)
under this Agreement and the other Credit Facility Documents, and the Obligors
hereby pledge to Administrative Agent for the benefit of the Lenders (including
the LC Issuing Banks) and grants Administrative Agent a security interest in and
to all such deposits, sums, securities or other property. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of any Obligor against any of and all the obligations of the Obligors now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 8.2 are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.

8.3 Delay and Waiver.

No delay or omission to exercise any right, power or remedy accruing to the
Lenders upon the occurrence of any Event of Default, Inchoate Default or any
breach or default of any Obligor under this Agreement or any other Credit
Facility Document shall impair any such right, power or remedy of the Lenders,
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single Event of Default, Inchoate Default
or other breach or default be deemed a waiver of any other Event of Default,
Inchoate Default or other breach or default theretofore or thereafter occurring.
Any waiver, permit, consent or approval of any kind or character on the part of
Administrative Agent and/or the Lenders of any Event of Default, Inchoate
Default or other breach or default under this Agreement or any other Credit
Facility Document, or any waiver on the part of Administrative Agent and/or the
Lenders of any provision or condition of this Agreement or any other Credit
Facility Document, must be in writing and shall be effective only to the extent
in such writing specifically set forth. All remedies, either under this
Agreement or any other Credit Facility Document or by law or otherwise afforded
to Administrative Agent and the Lenders, shall be cumulative and not
alternative.

 

65



--------------------------------------------------------------------------------

8.4 Costs, Expenses and Attorneys’ Fees.

Borrower will pay and/or reimburse (a) Administrative Agent and the Syndication
Agents all of its reasonable costs and expenses in connection with the
preparation, negotiation, execution, delivery and administering of the Credit
Facility Documents and any amendment or waiver with respect thereto and the
syndication of the Loans or this Agreement, including the reasonable fees,
expenses and disbursements of a single counsel to Administrative Agent and any
other counsel retained by Administrative Agent in each applicable local
jurisdiction, (b) Administrative Agent, the LC Issuing Banks, the Swingline
Lenders and the Lenders for all costs and expenses (including reasonable
attorney fees, expenses and disbursements of counsel, but subject to the
limitations set forth in the final parenthetical phrase of Section 5.12.1)
expended or incurred by Administrative Agent or any Lender, as applicable, in
enforcing this Agreement or the other Credit Facility Documents in connection
with an Event of Default or Inchoate Default, in actions for declaratory relief
in any way related to this Agreement or in collecting any sum which becomes due
Administrative Agent, the LC Issuing Banks, the Swingline Lenders or the Lenders
under the Credit Facility Documents and (c) Administrative Agent, the LC Issuing
Banks, the Swingline Lenders and the Lenders for their reasonable out-of-pocket
expenses (including reasonable fees, charges and expenses of counsel, but
subject to the limitations set forth in the final parenthetical phrase of
Section 5.12.1) in the enforcement or protection of their rights under the
Credit Facility Documents including in the case of a restructuring or other
workout or negotiation of the Loans or other extensions of credit hereunder in
connection with the bankruptcy or insolvency of Borrower or any payment default
requiring, among other things, amendments to the interest rates and/or repayment
dates for the Loans. Borrower shall not be responsible for any counsel fees of
Administrative Agent, the LC Issuing Banks or the Lenders other than as set
forth above in this Section 8.4 and in Sections 3.1.9 and 5.12.

8.5 Entire Agreement.

This Agreement and any agreement, document or instrument attached hereto or
referred to herein integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral negotiations and prior writings in
respect to the subject matter hereof. In the event of any conflict between the
terms, conditions and provisions of this Agreement and any such agreement,
document or instrument, the terms, conditions and provisions of this Agreement
shall prevail.

8.6 Governing Law.

This Agreement, and any instrument or agreement required hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

8.7 Severability.

In case any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

66



--------------------------------------------------------------------------------

8.8 Headings.

Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only; such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of any provision of this
Agreement.

8.9 Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP and practices consistent with those applied in the
preparation of the financial statements submitted by the Obligors to
Administrative Agent, and all financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles and practices, as
in effect from time to time; provided that, if Borrower notifies Administrative
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if Administrative
Agent notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Indebtedness of the Obligors shall be deemed to be carried at one
hundred percent of the outstanding principal amount thereof, and the effects of
FASB ASC 805 and FASB ASC 825 shall be disregarded with respect to the reporting
of the principal amount of Indebtedness.

8.10 No Partnership, Etc.

The Lenders and the Obligors intend that the relationship between them shall be
solely that of creditor and debtor. Nothing contained in this Agreement, the
Notes or in any of the other Credit Facility Documents shall be deemed or
construed to create a partnership, tenancy-in-common, joint tenancy, joint
venture or co-ownership by or between the Lenders and the Obligors or any other
Person.

8.11 Limitation on Liability.

No claim shall be made by the Obligors or any of their respective Affiliates
against the Lenders or any of their Affiliates, directors, employees, attorneys
or agents for any loss of profits, business or anticipated savings, special or
punitive damages or any indirect or consequential loss whatsoever in respect of
any breach or wrongful conduct (whether or not the claim therefor is based on
contract, tort or duty imposed by law), in connection with, arising out of or in
any way related to the transactions contemplated by this Agreement or the other
Credit Facility Documents or any act or omission or event occurring in
connection therewith; and each Obligor hereby waives, releases and agrees not to
sue upon any such claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

8.12 Waiver of Jury Trial.

THE LENDERS, ADMINISTRATIVE AGENT AND THE OBLIGORS HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT FACILITY DOCUMENT, OR ANY
COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF ADMINISTRATIVE AGENT, THE LENDERS OR THE OBLIGORS. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE LENDERS AND ADMINISTRATIVE AGENT TO ENTER INTO
THIS AGREEMENT.

 

67



--------------------------------------------------------------------------------

8.13 Consent to Jurisdiction.

The Lenders, Administrative Agent and the Obligors agree that any legal action
or proceeding by or against either Obligor or with respect to or arising out of
this Agreement, the Notes, or any other Credit Facility Document may be brought
in or removed to the courts of the State of New York, in and for the County of
New York, or of the United States of America for the Southern District of New
York, or any appellate court thereof, as Administrative Agent may elect. By
execution and delivery of this Agreement, the Lenders, Administrative Agent and
the Obligors accept, for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The Lenders,
Administrative Agent and the Obligors irrevocably consent to the service of
process out of any of the aforementioned courts in any manner permitted by law.
Nothing herein shall affect the right of Administrative Agent to bring legal
action or proceedings in any other competent jurisdiction. The Lenders,
Administrative Agent and the Obligors further agree that the aforesaid courts of
the State of New York and of the United States of America shall have exclusive
jurisdiction with respect to any claim or counterclaim of either Obligor based
upon the assertion that the rate of interest charged by the Lenders on or under
this Agreement, the Loans and/or the other Credit Facility Documents is
usurious. The Lenders, Administrative Agent and the Obligors hereby waive any
right to stay or dismiss any action or proceeding under or in connection with
this Agreement or any other Credit Facility Document brought before the
foregoing courts on the basis of forum non-conveniens.

8.14 Knowledge and Attribution.

References in this Agreement and the other Credit Facility Documents to the
“knowledge,” “best knowledge” or facts and circumstances “known to” an Obligor,
and all like references, mean facts or circumstances of which a Responsible
Officer of such Obligor has actual knowledge.

8.15 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Neither
Obligor may assign or otherwise transfer any of their rights under this
Agreement, and the Lenders may not assign or otherwise transfer any of their
rights under this Agreement except as provided in Article VII.

8.16 Counterparts.

This Agreement may be executed in one or more duplicate counterparts and when
signed by all of the parties listed below shall constitute a single binding
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by fax or other electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

8.17 USA PATRIOT Act.

Each Lender hereby notifies the Obligors that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), such Lender may be required to obtain, verify and record
information that identifies the Obligors, which information includes the name
and address of the Obligors and other information that will allow such Lender to
identify the Obligors in accordance with said Act.

 

68



--------------------------------------------------------------------------------

8.18 Payments Set Aside.

To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent, any LC Issuing Bank or any Lender, or Administrative
Agent, any LC Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent, such
LC Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
Bankruptcy Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each LC Issuing Bank
severally agrees to pay to Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

8.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Facility Document), the Obligors acknowledge and agree,
and acknowledge their Affiliates’ understanding, that (a) the arranging and
other services regarding this Agreement provided by Administrative Agent, the LC
Issuing Banks, the Swingline Lenders, the Lenders, the Syndication Agents and
the Arrangers are arm’s-length commercial transactions between the Obligors and
their Affiliates, on the one hand, and Administrative Agent, the LC Issuing
Banks, the Swingline Lenders, the Lenders, the Syndication Agents and the
Arrangers, on the other hand, (b) the Obligors have consulted their own legal,
accounting, regulatory and tax advisors to the extent that they have deemed
appropriate, (c) the Obligors are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Facility Documents, (d) Administrative Agent, LC Issuing
Banks, the Swingline Lenders, the Lenders, the Syndication Agents and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Obligors or any of
their Affiliates, or any other Person, (e) none of Administrative Agent, the LC
Issuing Banks, the Swingline Lenders, the Lenders, the Syndication Agents and
the Arrangers has any obligation to the Obligors or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Facility Documents and
(f) Administrative Agent, the LC Issuing Banks, the Swingline Lenders, the
Lenders, the Syndication Agents and the Arrangers and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Obligors and their Affiliates, and none of Administrative Agent, the LC
Issuing Banks, the Swingline Lenders, the Lenders, the Syndication Agents and
the Arrangers has any obligation to disclose any of such interests to the
Obligors or their Affiliates. To the fullest extent permitted by law, the
Obligors hereby waive and release any claims that they may have against
Administrative Agent, the LC Issuing Banks, the Swingline Lenders, the Lenders,
the Syndication Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

69



--------------------------------------------------------------------------------

ARTICLE IX

GUARANTEE

9.1 The Guarantee.

Company hereby guarantees to each LC Issuing Bank, Administrative Agent, each
Swingline Lender and the Lenders and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of all Obligations of Borrower (such Obligations being herein
collectively called the “Guaranteed Obligations”), and Company hereby further
agrees that if Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations,
Company will promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal, provided that, in the case of any Reimbursement
Obligation in respect of any Drawing Payment, Company hereby guarantees payment
of, and will promptly pay, such Reimbursement Obligation to the extent not
reimbursed by Borrower within three Banking Days following receipt by Borrower
of a demand for reimbursement thereof following payment on the relevant Letter
of Credit.

9.2 Obligations Unconditional.

The obligations of Company under this Article IX are absolute, irrevocable and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of Borrower under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 9.2 that the obligations of Company
hereunder shall be absolute, irrevocable and unconditional, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of Company hereunder, which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to Company, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that Administrative
Agent, any LC Issuing Bank, any Swingline Lender or any Lender exhaust any
right, power or remedy or proceed against Company under this Agreement or any
other agreement or instrument referred to herein, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed
Obligations.

9.3 Reinstatement.

The obligations of Company under this Article IX shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Company in respect of the Guaranteed

 

70



--------------------------------------------------------------------------------

Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and Company agrees that it will indemnify each
LC Issuing Bank, Administrative Agent, each Swingline Lender and the Lenders on
demand for all reasonable costs and expenses (including fees of counsel)
incurred by such LC Issuing Bank, Administrative Agent, such Swingline Lender or
the Lenders in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

9.4 Subrogation.

Company hereby agrees that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments
under this Agreement and the expiration or termination of all Letters of Credit,
it shall not exercise any right or remedy arising by reason of any performance
by it of its guarantee under Section 9.1, whether by subrogation or otherwise,
against Borrower or any other guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.

9.5 Remedies.

Company agrees that, as between Company and any Lender, the obligations of
Borrower under this Agreement may be declared to be forthwith due and payable as
provided in Article VI (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VI) for purposes of Section 9.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by Company for purposes of Section 9.1.

9.6 Instrument for the Payment of Money.

Company hereby acknowledges that the guarantee in this Article IX constitutes an
instrument for the payment of money, and consents and agrees that any LC Issuing
Bank, any Swingline Lender or Administrative Agent, at its sole option, in the
event of a dispute by Company in the payment of any moneys due hereunder, shall
have the right to bring motion-action under New York CPLR Section 3213.

9.7 Continuing Guarantee.

The guarantee in this Article IX is a continuing guarantee and is a guarantee of
payment and not of collection, and shall apply to all Guaranteed Obligations
whenever arising.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

BORROWER: TECO FINANCE, INC. By:  

/s/ Kim M. Caruso

Name:   Kim M. Caruso Title:   Treasurer GUARANTOR: TECO ENERGY, INC. By:  

/s/ Kim M. Caruso

Name:   Kim M. Caruso Title:   Treasurer



--------------------------------------------------------------------------------

LENDERS:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, LC Issuing Bank, Swingline Lender and Lender

By:  

/s/ Peter Christensen

Name:   Peter Christensen Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. as Swingline Lender and Lender By:  

/s/ Amit Vasani

Name:   Amit Vasani Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Kelly Chin

Name:   Kelly Chin Title:   Authorized Signatory



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ Rahul D. Shah

Name:   Rahul D. Shah Title:   Authorized Signatory



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Andrew Johnson

Name:   Andrew Johnson Title:   Director



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender By:  

/s/ Richard K. Fronapfel, Jr.

Name:   Richard K. Fronapfel, Jr. Title:   Vice President



--------------------------------------------------------------------------------

UNION BANK, N.A., as Lender By:  

/s/ Eric Otieno

Name:   Eric Otieno Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Nick Schmiesing

Name:   Nick Schmiesing Title:   Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,

as Lender

By:  

/s/ John A. Marian

Name:   John A. Marian Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Thane Rattew

Name:   Thane Rattew Title:   Managing Director



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Lender By:  

/s/ Patrick Cowan

Name:   Patrick Cowan Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Lender

   Amount of Commitment  

JPMorgan Chase Bank, N.A.

   $ 25,200,000   

Citibank, N.A.

   $ 25,200,000   

Morgan Stanley Bank, N.A.

   $ 25,200,000   

Royal Bank of Canada

   $ 18,400,000   

SunTrust Bank

   $ 18,400,000   

The Bank of New York Mellon

   $ 18,400,000   

Union Bank, N.A.

   $ 18,400,000   

Wells Fargo Bank, National Association

   $ 18,400,000   

Fifth Third Bank, An Ohio Banking Corporation

   $ 10,800,000   

The Bank of Nova Scotia

   $ 10,800,000   

The Northern Trust Company

   $ 10,800,000       $ 200,000,000.00      

 

 

 

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2.2.1.2

EXISTING LETTERS OF CREDIT

None.

 

Schedule 2.2.1.2



--------------------------------------------------------------------------------

SCHEDULE 5.3.3

EXISTING LIENS

Indenture of Mortgage dated as of August 1, 1946, between Tampa Electric Company
and U.S. Bank National Association, as successor to State Street Bank and Trust
Company, as Trustee, as supplemented and amended from time to time so long as no
such amendment expands the lien granted thereunder to cover additional assets
(no bonds currently outstanding).

 

Schedule 5.3.3



--------------------------------------------------------------------------------

EXHIBIT A

to the Credit Agreement

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any letters of credit and guarantees included in the facility) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):   

 

   4.    Administrative Agent:   

JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement

 

1  Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Fourth Amended and Restated Credit Agreement dated as
of December 17, 2013 among TECO Energy, Inc., TECO Finance, Inc., the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent 6.   
Assigned Interest:      

 

Aggregate Amount of
Commitment/Loans for
all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2   $            $                       %  $            $
                      %  $            $                       % 

Effective Date:                      , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent, an LC Issuing Bank and a Swingline Lender

By  

 

  Title: Consented to:

[[OTHER LC ISSUING BANK],
as an LC Issuing Bank

By  

 

  Title:]3

CITIBANK, N.A.
as a Swingline Lender

By  

 

  Title: [TECO FINANCE, INC. By  

 

  Title:]4

 

3  To be added for each other Issuing Bank and only if the consent of Issuing
Banks is required by the terms of the Credit Agreement

4  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

Exhibit A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Facility Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Credit Facility Document, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or any other Credit Facility
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Credit Facility Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement or any other Credit
Facility Document, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement or any other Credit Facility Document that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement or any other Credit Facility Document as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement or any other Credit Facility Document, together with copies of the
most recent financial statements delivered pursuant to Section 5.9 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender, and (v) if it is a Lender not
formed under the laws of the United States of America or any state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement or any other
Credit Facility Document, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Credit Facility Document, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement or any other Credit Facility Document are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex 1-1 to Exhibit A



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1-2 to Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

to the Credit Agreement

FORM OF REVOLVING NOTE

 

$    New York, New York Note No.                     , 201  

For value received, the undersigned TECO FINANCE, INC., a Florida corporation
(“Borrower”), promises to pay to                      (“Lender”) at the office
of JPMorgan Chase Bank, N.A., located at 270 Park Avenue, New York, New York
10017 in lawful money of the United States of America and in immediately
available funds, the principal amount of
                                         DOLLARS ($        ), or if less, the
aggregate unpaid and outstanding principal amount of Revolving Loans advanced by
Lender to Borrower pursuant to that certain Fourth Amended and Restated Credit
Agreement dated as of December 17, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrower, TECO
Energy, Inc., the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders (“Administrative Agent”), and all
other amounts owed by Borrower to Lender hereunder.

This is one of the Revolving Notes referred to in the Credit Agreement and is
entitled to the benefits thereof and is subject to all terms, provisions and
conditions thereof. Capitalized terms used and not defined herein shall have the
meanings set forth in the Credit Agreement.

The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement.

If any payment on this Note becomes due and payable on a date which is not a
Banking Day, such payment shall be made on the first succeeding, or next
preceding, Banking Day, in accordance with the terms of the Credit Agreement.

All Revolving Loans made by Lender pursuant to the Credit Agreement and other
Credit Facility Documents, and all payments and prepayments made on account of
the principal balance hereof shall be recorded by Lender on the grid attached
hereto, provided that failure to make such a notation shall not affect or
diminish Borrower’s obligation to repay all amounts due on this Note as and when
due.

Upon the occurrence and during the continuation of any one or more Events of
Default, all amounts then remaining unpaid on this Note may become or be
declared to be immediately due and payable as provided in the Credit Agreement
and other Credit Facility Documents.

Borrower agrees to pay costs and expenses, including without limitation
attorneys’ fees, as set forth in Section 8.4 of the Credit Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

TECO FINANCE, INC. By:  

 

  Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

Date

   Advance    Prepayment or
Repayment    Outstanding
Balance                                                                        
                                                                                
                                                              

    

        

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

to the Credit Agreement

FORM OF SWINGLINE NOTE

 

$    New York, New York Note No.                     , 201  

For value received, the undersigned TECO FINANCE, INC., a Florida corporation
(“Borrower”), promises to pay to                      (“Swingline Lender”), at
the office of JPMorgan Chase, N.A., located at 270 Park Avenue, New York, New
York 10017, in lawful money of the United States of America and in immediately
available funds, the principal amount of                                        
DOLLARS ($        ), or if less, the aggregate unpaid and outstanding principal
amount of Swingline Loans advanced by the Swingline Lender to Borrower pursuant
to that certain Fourth Amended and Restated Credit Agreement dated as of
December 17, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Borrower, TECO Energy, Inc., the
lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (“Administrative Agent”), and all other
amounts owed by Borrower to the Swingline Lender hereunder.

This is one of the Swingline Notes referred to in the Credit Agreement and is
entitled to the benefits thereof and is subject to all terms, provisions and
conditions thereof. Capitalized terms used and not defined herein shall have the
meanings set forth in the Credit Agreement.

The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement.

If any payment on this Note becomes due and payable on a date which is not a
Banking Day, such payment shall be made on the first succeeding, or next
preceding, Banking Day, in accordance with the terms of the Credit Agreement.

All Swingline Loans made by the Swingline Lender pursuant to the Credit
Agreement and other Credit Facility Documents, and all payments and prepayments
made on account of the principal balance hereof shall be recorded by the
Swingline Lender on the grid attached hereto, provided that failure to make such
a notation shall not affect or diminish Borrower’s obligation to repay all
amounts due on this Note as and when due.

Upon the occurrence and during the continuation of any one or more Events of
Default, all amounts then remaining unpaid on this Note may become or be
declared to be immediately due and payable as provided in the Credit Agreement
and other Credit Facility Documents.

Borrower agrees to pay costs and expenses, including without limitation
attorneys’ fees, as set forth in Section 8.4 of the Credit Agreement.

 

Exhibit C-1



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

TECO FINANCE, INC. By:  

 

  Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

Date

   Advance    Prepayment or
Repayment    Outstanding
Balance                                                                        
                                                                                
                                                              

    

        

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D-1

to the Credit Agreement

FORM OF NOTICE OF REVOLVING BORROWING

(Delivered pursuant to Section 2.1.1.2)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

Re: TECO Finance, Inc. Fourth Amended and Restated Credit Agreement: Notice of
Revolving Borrowing

This Notice of Revolving Borrowing is delivered to you pursuant to
Section 2.1.1.2 of the Fourth Amended and Restated Credit Agreement dated as of
December 17, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among TECO Energy, Inc., a Florida corporation,
TECO Finance, Inc., a Florida corporation (“Borrower”), the lenders party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (“Administrative Agent”). All capitalized terms used herein
shall have the respective meanings set forth in the Credit Agreement unless
otherwise defined herein or unless the context requires otherwise.

This Notice of Revolving Borrowing constitutes a request for a Borrowing as set
out below:

(i) The requested date of the Borrowing is                 , 201  , which is a
Banking Day.

(ii) The total amount of requested Loans is $        

(iii) Borrower requests the following funding options:

(a) ABR Loan amount: $        

(b) LIBOR Loan amount: $        

 

Exhibit D-1-1



--------------------------------------------------------------------------------

LIBOR Loan Amount

Requested

    

Initial Interest Period

$                                    [week] [months] $              
                     [week] [months] $              
                     [week] [months]

[The proceeds of the Loans should be sent as follows: [Insert wiring
instructions]]

The undersigned further confirms and certifies to Administrative Agent and each
Lender that (i) the requested Loans will not, when added to the total Revolving
Credit Exposure of all the Lenders then outstanding, exceed the Total Commitment
in effect on the date hereof, and (ii) the conditions set forth in Section 3.2
of the Credit Agreement have been satisfied or waived in accordance with the
terms thereof.

 

TECO FINANCE, INC. By:  

 

  Name:   Title:

 

Exhibit D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

to the Credit Agreement

FORM OF NOTICE OF CONVERSION OF LOAN TYPE

(Delivered pursuant to Section 2.1.3)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

Re: TECO Finance, Inc.: Notice of Conversion of Loan Type

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement dated as of December 17, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TECO Energy, Inc., a
Florida corporation, TECO Finance, Inc., a Florida corporation (“Borrower”), the
lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (“Administrative Agent”). All capitalized
terms used herein shall have the respective meanings set forth in the Credit
Agreement unless otherwise defined herein or unless the context requires
otherwise.

Pursuant to Section 2.1.3 of the Credit Agreement, Borrower hereby requests
conversion of the following Loans as set forth below [include only those which
are applicable]:

Conversion of ABR Loans to LIBOR Loans:

 

Amount of ABR Loans,

to be converted to LIBOR Loans as follows:

   $            

LIBOR Loan to expire                  ,         :

   $            

LIBOR Loan to expire                  ,         :

   $            

LIBOR Loan to expire                  ,         :

   $           

 

Exhibit D-2-1



--------------------------------------------------------------------------------

Conversion of LIBOR Loans to ABR Loans:

 

LIBOR Loans in the following amount:

  

to be converted to ABR Loans.

   $            

The effective date of the conversion shall be                 ,      which is a
Banking Day and which shall be the first day after the last day of an Interest
Period if converting from LIBOR Loans.

IN WITNESS WHEREOF, Borrower has executed this Notice of Conversion of Loan Type
on the date set forth above.

 

TECO FINANCE, INC. By:  

 

  Name:   Title:

 

The undersigned acknowledges receipt of a copy of this Notice of Conversion of
Loan Type:       JPMORGAN CHASE BANK, N.A.,     Date:                     ,     
as Administrative Agent       By:  

 

        Name:         Title:      

 

Exhibit D-2-2



--------------------------------------------------------------------------------

EXHIBIT D-3

to the Credit Agreement

FORM OF CONFIRMATION OF INTEREST PERIOD SELECTION

(Delivered pursuant to Section 2.1.2.4(b))

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

 

  Re: TECO Finance, Inc. Fourth Amended and Restated Credit Agreement:
Confirmation of Interest Period Selection

This Confirmation of Interest Period Selection is delivered to you pursuant to
Section 2.1.2.4(b) of the Fourth Amended and Restated Credit Agreement dated as
of December 17, 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TECO Energy, Inc., a Florida
corporation, TECO Finance, Inc., a Florida corporation (“Borrower”), the lenders
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders (“Administrative Agent”). All capitalized terms used
herein shall have the respective meanings set forth in Credit Agreement unless
otherwise defined herein or unless the context requires otherwise.

This Confirmation of Interest Period Selection relates to $         of the LIBOR
Loans with an Interest Period ending on             . This Confirmation of
Interest Period Selection constitutes a confirmation that effective             
(which shall be the last day of an Interest Period):

The requested Interest Period for                      of such LIBOR Loans shall
be [one week][     months].

This notice shall be effective only if delivered to Administrative Agent as a
Confirmation of Interest Period Selection made pursuant to Section 2.1.2.4(b) of
the Credit Agreement.

The undersigned confirms and certifies to each Lender that as of the date of
this Confirmation of Interest Period Selection, no Event of Default or Inchoate
Default exists under the Credit Agreement.

 

Exhibit D-3-1



--------------------------------------------------------------------------------

TECO FINANCE, INC. By:  

 

  Name:   Title:

 

The undersigned acknowledges receipt of a copy of this Confirmation of Interest
Period Selection:       JPMORGAN CHASE BANK, N.A.,     Date:    
                ,          as Administrative Agent       By:  

 

        Name:         Title:      

 

Exhibit D-3-2



--------------------------------------------------------------------------------

EXHIBIT D-4

to the Credit Agreement

FORM OF NOTICE OF LC ACTIVITY

(Delivered pursuant to Section 2.2.3)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

 

  Re: TECO Finance, Inc.: Notice of LC Activity

This Notice of LC Activity is delivered to you pursuant to Section 2.2.3 of that
certain Fourth Amended and Restated Credit Agreement dated as of December 17,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TECO Energy, Inc., a Florida corporation, TECO
Finance, Inc., a Florida corporation (“Borrower”), the lenders party thereto
(“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (“Administrative Agent”). All capitalized terms used herein shall have
the respective meanings set forth in the Credit Agreement unless otherwise
defined herein or unless the context requires otherwise.

1. We request that [a/the] [specify Letter of Credit] be [issued] [extended]
[changed] by the LC Issuing Bank specified above, as provided below:

2. The issue date of the Letter of Credit is                     , and the
[extended] expiration date of the Letter of Credit is                     ,
neither of which is later than the earlier of (a) one year after the issue date
of such Letter of Credit and (b) five Banking Days prior to the Maturity Date.

3. The Stated Amount of the Letter of Credit to be issued is $         which,
together with the total Revolving Credit Exposure of all the Lenders now
outstanding, does not exceed the Total Commitment.

[USE FOR INCREASING STATED AMOUNT OF LETTERS OF CREDIT] We request that the
Stated Amount of the Letter of Credit in favor of                      be
changed from $         to $         which, together with the total Revolving
Credit Exposure of all the Lenders now outstanding, does not exceed the Total
Commitment.]

4. Administrative Agent is instructed to deliver the [Letter of Credit] [notice
of extension] [notice of change in Stated Amount] to                     , [the
LC Beneficiary] [Borrower], at [address].

 

Exhibit D-4-1



--------------------------------------------------------------------------------

The undersigned further confirms and certifies to Administrative Agent, the LC
Issuing Bank and each Lender that the Letter of Credit requested or modified
hereby shall only be used in the manner and for the purposes specified and
permitted by the Credit Agreement, and that, as of the date of the issuance of
such Letter of Credit, the conditions set forth in Section 3.2 of the Credit
Agreement have all been satisfied or waived in accordance with the terms
thereof.

 

TECO FINANCE, INC. By:  

 

  Name:   Title:

 

Exhibit D-4-2



--------------------------------------------------------------------------------

EXHIBIT E

to the Credit Agreement

FORM OF NOTICE OF SWINGLINE BORROWING

(Delivered pursuant to Section 2.10.2)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

Re: TECO Finance, Inc. Fourth Amended and Restated Credit Agreement: Notice of
Swingline Borrowing

This Notice of Swingline Borrowing is delivered to you pursuant to
Section 2.10.2 of the Fourth Amended and Restated Credit Agreement dated as of
December 17, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among TECO Energy, Inc., a Florida corporation,
TECO Finance, Inc., a Florida corporation (“Borrower”), the lenders party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (“Administrative Agent”). All capitalized terms used herein
shall have the respective meanings set forth in the Credit Agreement unless
otherwise defined herein or unless the context requires otherwise.

This Notice of Swingline Borrowing constitutes a request for a Swingline
Borrowing as set out below:

(i) The Swingline Lender[s] for the Swingline Borrowing are:

 

  a.                      for the requested Swingline Loan amount of $        ;
and

 

  b.                      for the requested Swingline Loan amount of $        .

(ii) The requested date of the Swingline Borrowing is             , 201    ,
which is a Banking Day.

 

Exhibit E-1



--------------------------------------------------------------------------------

[The proceeds of the Swingline Loan should be sent as follows: [Insert wiring
instructions]]

The undersigned further confirms and certifies to Administrative Agent and the
Swingline Lender that (i) the requested Swingline Loan will not, when added to
the total Revolving Credit Exposure of all the Lenders then outstanding, exceed
the Total Commitment in effect on the date hereof, and (ii) the conditions set
forth in Section 3.2 of the Credit Agreement have been satisfied or waived in
accordance with the terms thereof.

 

TECO FINANCE, INC. By:  

 

  Name:   Title:

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

to the Credit Agreement

CLOSING CERTIFICATE

Pursuant to Section 3.1.7 of the Credit Agreement (as defined below), the
undersigned hereby certifies on this     th day of December, 2013 to JPMorgan
Chase Bank, N.A., as administrative agent (“Administrative Agent”) for the
Lenders under that certain Fourth Amended and Restated Credit Agreement dated as
of December 17, 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among TECO Energy, Inc., a Florida corporation,
TECO Finance, Inc., a Florida corporation (“Borrower”), the lenders party
thereto (the “Lenders”) and Administrative Agent, that:

1. Each representation and warranty set forth in Article IV of the Credit
Agreement shall be true and correct, unless such representation or warranty
relates solely to another time, in which event such representation or warranty
shall be true and correct as of such other time.

2. There exists no Event of Default or Inchoate Default as of the Effective
Date.

3. As of the Effective Date, the conditions precedent set forth in Section 3.1
of the Credit Agreement have been satisfied or have been waived in accordance
with Section 7.9 of the Credit Agreement.

All capitalized terms used herein which are defined in the Credit Agreement
shall have the meaning set forth in the Credit Agreement.

IN WITNESS WHEREOF, the Obligors have executed this Certificate on the date set
forth above.

 

TECO ENERGY, INC. By:  

 

  Name:   Title: TECO FINANCE, INC. By:  

 

  Name:   Title:

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

to the Credit Agreement

[                ,     ]

JPMorgan Chase Bank, N.A., as Administrative Agent for

    the Lenders under the Fourth Amended and Restated

    Credit Agreement described below, and the

    Lenders under such Fourth Amended and Restated

    Credit Agreement

500 Stanton Christiana Road

Newark, DE 19713

 

  Re: Fourth Amended and Restated Credit Agreement for TECO Energy, Inc. and
TECO Finance, Inc.

Ladies and Gentlemen:

As Associate General Counsel of TECO Energy, Inc., a Florida corporation (“TECO
Energy”), I have acted as counsel to TECO Energy and TECO Finance, Inc., a
Florida corporation (“TECO Finance”) in connection with Fourth Amended and
Restated Credit Agreement dated as of December 17, 2013 among the Company,
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
and the Lenders party thereto (the “Lenders”) (the “Credit Agreement”). This
opinion is being delivered pursuant to Section 3.1.4 of the Credit Agreement.
Capitalized terms not otherwise defined in this opinion that are defined in the
Credit Agreement have the meanings assigned to them in the Credit Agreement.

In rendering the opinions set forth herein, I, or attorneys under my
supervision, have examined and relied on originals or copies of the Credit
Agreement and the Notes issued thereunder (collectively, the “Credit Documents”)
and the governing documents, and such other documents and made such examination
of law as I have deemed appropriate to give the opinions set forth below. I have
relied, without independent verification, upon certificates of public officials
and, as to matters of fact material to my opinions, on representations made in
the Credit Agreement and certificates and other inquiries of officers of TECO
Energy and TECO Finance. When used in this opinion, the phrase “to my knowledge”
or equivalent words with respect to a matter means that nothing has come to my
attention in the course of my representation of TECO Energy and TECO Finance
which would lead me to question such matter but that, except as expressly
stated, I have not made any special investigation with respect thereto.

In my examination I have assumed the genuineness of all signatures (other than
signatures made on behalf of TECO Finance or TECO Energy), including
endorsements, the legal capacity of natural persons, the authenticity of all
documents submitted to me as originals, the conformity to original documents of
all documents submitted to me as certified or photostatic copies and the
authenticity of the originals of such copies. Also, with your approval, I have
relied as to certain legal matters on advice of other lawyers employed by TECO
Energy who are more familiar with such matters. This opinion speaks only as of
its date, and I undertake no obligation to update it for any subsequent events
or legal developments.

 

Exhibit G-1-1



--------------------------------------------------------------------------------

I am a member of the Florida Bar, and I express no opinion as to the laws of any
other jurisdiction other than the applicable laws of the State of Florida. I do
not express any opinion concerning matters governed by any securities laws of
the State of Florida.

Based upon and subject to the foregoing and subject to the limitations,
qualifications, exceptions and assumptions set forth herein, I am of the opinion
that:

1. Each of TECO Finance and TECO Energy is validly existing as a corporation in
good standing under the laws of the State of Florida, and has the corporate
power to execute and deliver the Credit Documents and to perform its obligations
thereunder.

2. Each of TECO Finance and TECO Energy has duly authorized, executed and
delivered the Credit Documents to which it is a party.

3. To my knowledge, there is no action, suit, or other proceeding at law or in
equity, or any arbitration proceeding, by or before any governmental agency or
arbitrator now pending or overtly threatened in writing against TECO Finance or
TECO Energy challenging the validity or enforceability of, or seeking to enjoin
the performance of any of the Credit Documents.

4. All consents, governmental approvals, licenses or authorizations required to
be obtained by TECO Finance or TECO Energy before the date hereof for its
execution, delivery and performance of the Credit Documents have been obtained
and are in full force and effect. To my knowledge, there is no proceeding
pending or threatened that seeks, or may reasonably be expected, to rescind,
terminate, modify, suspend, or withhold any of the consents, approvals,
licenses, or authorizations referred to in this paragraph.

This opinion is furnished to you as Administrative Agent and to the Lenders who
may become parties to the Credit Agreement in connection with the transaction
described above and may not be relied on without my prior written consent for
any other purpose or by anyone else. I consent to reliance on the opinions
expressed herein, solely in connection with the Credit Documents, by any party
that becomes a “Lender” or “Participant” under the Credit Agreement after the
date of this opinion in accordance with the provisions of the Credit Agreement
as if this opinion were addressed and delivered to such additional Lender or
Participant on the date hereof, on the condition and understanding that (a) any
such reliance must be actual and reasonable under the circumstances existing at
the time such Lender or Participant becomes a Lender or Participant, including
any circumstances relating to changes in law, facts or any other developments
known to or reasonably knowable by such Lender or Participant at such time,
(b) our consent to such reliance shall not constitute a reissuance of the
opinions expressed herein or otherwise extend any statute of limitations period
applicable hereto on the date hereof, and (c) in no event shall any such Lender
or Participant have any greater rights with respect hereto than the original
addressees of this letter on the date hereof or than its assignor.

 

Very truly yours, David E. Schwartz Associate General Counsel

 

Exhibit G-1-2



--------------------------------------------------------------------------------

EXHIBIT G-2

to the Credit Agreement

[                ,     ]

JPMorgan Chase Bank, N.A., as Administrative

    Agent for the Lenders under the Fourth Amended and

    Restated Credit Agreement described below,

    and the Lenders under such Fourth Amended and

    Restated Credit Agreement

500 Stanton Christiana Road

Newark, DE 19713

 

  Re: Fourth Amended and Restated Credit Agreement for TECO Energy, Inc. and
TECO Finance, Inc.

Ladies and Gentlemen:

We are furnishing this opinion to you pursuant to Section 3.1.4 of the Fourth
Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
December 17, 2013 among TECO Energy, Inc. (the “Company”), TECO Finance, Inc.
(the “Borrower” and together with the Company, the “Obligors”), the Lenders
party thereto (the “Lenders”), each LC Issuing Bank party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Capitalized terms used but not otherwise defined in this opinion have
the meanings assigned to them in the Credit Agreement.

We have acted as counsel to the Obligors in connection with the Credit
Agreement. We have examined the Credit Agreement and the form of Notes issued or
to be issued by the Company pursuant to Section 2.1.5 of the Credit Agreement
(collectively, the “Credit Documents”). We have also examined such other
documents and certificates as we consider necessary to render this opinion. As
to various questions of fact material to our opinion, we have relied, without
independent verification, upon the representations made in or pursuant to the
Credit Documents and upon certificates of officers of the Obligors. We have also
relied upon the certificates of public officials. We have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity to original documents submitted to us as copies.
We also have assumed that each Credit Document to which the Administrative Agent
or any of the Lenders is a party constitutes its valid and binding obligation.

The opinions rendered herein are limited to the federal laws of the United
States, the laws of the State of Florida, and the laws of the State of New York.

References in this opinion to matters known to us mean the actual knowledge of
the lawyers in this firm responsible for preparing this opinion after
consultation with such other lawyers in the firm and review of such documents in
our possession as they considered appropriate.

 

Exhibit G-2-1



--------------------------------------------------------------------------------

Based on the foregoing and subject to the additional qualifications set forth
below, we are of opinion that:

1. Each of the Obligors is validly existing as a corporation in good standing
under the laws of the State of Florida and each has the corporate power to enter
into and perform its respective obligations under the Credit Documents to which
it is a party.

2. The Credit Agreement has been duly authorized, executed and delivered by the
Obligors and constitutes their respective valid and binding obligations
enforceable against each of them in accordance with its terms. The Notes have
been duly authorized, and each Note issued by the Borrower on the date hereof
has been duly executed and delivered by the Borrower and, in each case when
executed and delivered for value, will constitute its valid and binding
obligation enforceable against the Borrower in accordance with its terms.

3. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required under any New York or federal law of the United
States in connection with the due authorization, execution, delivery and
performance of the Credit Agreement by the Obligors and of the Notes by the
Borrower.

4. The execution and delivery of the Credit Documents by the Obligors who are
parties thereto do not and the performance by each of them of its obligations
will not (i) constitute a breach of, or default under or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Obligors pursuant to, any written contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or any other agreement or
instrument that is listed as an exhibit to the Company’s Form 10-K for the year
ended December 31, 2012 or the Company’s Forms 10-Q or 8-K filed subsequent
thereto, (ii) violate the charters or by-laws of the Obligors, (iii) violate any
applicable New York or federal law, statute, rule or regulation (including,
without limitation, Regulations T, U or X of the Board of Governors of the
Federal Reserve System) or (iv) violate any judgment, order, writ or decree
applicable to the Obligors and known to us.

5. None of the Obligors is an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended.

6. To our knowledge, there is no action, suit or other proceeding at law or in
equity, or any arbitration proceeding, by or before any governmental agency or
arbitrator now pending or overtly threatened in writing against any Obligor
challenging the validity or enforceability of, or seeking to enjoin the
performance of any of the Credit Documents.

Our opinions above are subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity.

We express no opinion as to:

 

  (i) the enforceability of any provision of the Credit Agreement that increases
the rate of interest upon default or imposes a late fee to the extent either is
determined to be a penalty;

 

Exhibit G-2-2



--------------------------------------------------------------------------------

  (ii) the enforceability of any provision of the Credit Documents purporting to
grant a party conclusive rights of determination;

 

  (iii) the effect of any provision of the Credit Documents that purports to
grant rights of set-off or similar rights (a) to any person other than the
particular Lender, (b) other than in accordance with applicable law, (c) to the
extent a Lender or other person is authorized to set off against funds on
deposit in the relevant Obligor’s accounts that were accepted by such Lender or
other person with the intent to apply such funds to a preexisting claim rather
than to hold the funds subject to withdrawals in the ordinary course, (d) to the
extent that the funds on deposit in said accounts are in any manner special
accounts, which by the express terms on which they are created, are made subject
to the rights of a third party, or (e) to the extent that a Lender or any other
person is entitled to exercise rights of set-off or similar rights with respect
to accounts at any other institution;

 

  (iv) the grant of powers of attorney to the extent they are against public
policy;

 

  (v) any exculpation or indemnification to the extent they are against public
policy; and

 

  (vi) the enforceability of any grant of exclusive jurisdiction.

Our opinion is also subject to the applicability of forum non-conveniens
doctrine or any other doctrine limiting the availability of the courts in a
particular jurisdiction as a forum for the resolution of disputes not having a
sufficient nexus to such jurisdiction

This opinion is being furnished solely to the addressees hereof and to the
Lenders who may become parties to the Credit Agreement in connection with the
transaction described above and may not be relied on without our prior written
consent for any other purpose or by anyone else. This opinion speaks of its date
and we undertake no obligation to update it for subsequent events or legal
developments. We consent to reliance on the opinions expressed herein, solely in
connection with the Credit Documents, by any party that becomes a “Lender” or
“Participant” under the Credit Agreement after the date of this opinion in
accordance with the provisions of the Credit Agreement as if this opinion were
addressed and delivered to such additional Lender or Participant on the date
hereof, on the condition and understanding that (a) any such reliance must be
actual and reasonable under the circumstances existing at the time such Lender
or Participant becomes a Lender or Participant, including any circumstances
relating to changes in law, facts or any other developments known to or
reasonably knowable by such Lender or Participant at such time, (b) our consent
to such reliance shall not constitute a reissuance of the opinions expressed
herein or otherwise extend any statute of limitations period applicable hereto
on the date hereof, and (c) in no event shall any such Lender or Participant
have any greater rights with respect hereto than the original addressees of this
letter on the date hereof or than its assignor.

 

Very truly yours,                    
EDWARDS WILDMAN PALMER LLP                    

 

Exhibit G-2-3



--------------------------------------------------------------------------------

EXHIBIT G-3

to the Credit Agreement

[                ,     ]

To the Lenders, the LC Issuing Banks

and the Swingline Lenders party to the

Third Amended and Restated Credit Agreement

referred to below and

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Ladies and Gentlemen:

We have acted as special New York counsel to JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent, in connection with the Fourth Amended and
Restated Credit Agreement dated as of December 17, 2013 (the “Credit Agreement”)
among TECO Energy, Inc. (the “Company”), TECO Finance, Inc. (the “Borrower” and,
together with the Company, the “Obligors”), the lenders party thereto, the LC
Issuing Banks party thereto and the Administrative Agent, amending and restating
the Third Amended and Restated Credit Agreement dated as of October 25, 2011
among the Obligors, the lenders party thereto, the issuing banks party thereto
and JPMCB, as administrative agent. Except as otherwise defined herein, terms
defined in the Credit Agreement have the same defined meanings when used herein.

In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement. In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies. When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement. We have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by, and (except, to the extent set forth
below, as to the Obligors) constitutes legal, valid, binding and enforceable
obligations of, all of the parties thereto, that all signatories thereto have
been duly authorized and that all such parties are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform the same. In addition, we have assumed that (i) all
conditions required for the effectiveness of the Credit Agreement pursuant to
Section 3.1 thereof shall have been satisfied and (ii) notification of the
Effective Date pursuant to said Section 3.1 is being given by the Administrative
Agent contemporaneously with the delivery of this opinion.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes a legal, valid and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or other similar laws relating to
or affecting the rights of creditors generally, and except as the enforceability
of the Credit Agreement is subject to the application of general principles of

 

Exhibit G-3-1



--------------------------------------------------------------------------------

equity (regardless of whether considered in a proceeding in equity or at law),
including without limitation (i) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (ii) concepts
of materiality, reasonableness, good faith and fair dealing.

The foregoing opinions are also subject to the following comments and
qualifications:

(A) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(B) The enforceability of Section 5.12 of the Credit Agreement may be limited by
laws limiting the enforceability of provisions exculpating or exempting a party
from, or requiring indemnification of or contribution to a party for, liability
for its own action or inaction, to the extent the action or inaction involves
gross negligence, recklessness, wilful misconduct or unlawful conduct.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than New York) that limits the interest,
fees or other charges it may impose for the loan or use of money or other
credit, (ii) the last sentence of Section 2.6.2 of the Credit Agreement,
(iii) Section 8.2 of the Credit Agreement, (iv) the first sentence of
Section 8.13 of the Credit Agreement, insofar as such sentence relates to the
subject-matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement, (iv) the waiver of inconvenient forum set forth in the last sentence
of Section 8.13 of the Credit Agreement with respect to proceedings in the
United States District Court for the Southern District of New York or
(v) Section 9.6 of the Credit Agreement.

(D) Clause (iii) of Section 9.2 of the Credit Agreement may not be enforceable
to the extent that the Guaranteed Obligations are materially altered.

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the law of any other jurisdiction.

This opinion letter is provided to you by us as special New York counsel to
JPMCB as the Administrative Agent pursuant to Section 3.1.4 of the Credit
Agreement and may not be relied upon by any other person or for any purpose
other than in connection with the transactions contemplated by the Credit
Agreement without our prior written consent in each instance.

Very truly yours,

BT/EKM

 

Exhibit G-3-2